Execution Version






LOAN AGREEMENT






between






SUNSTRONG CAPITAL ACQUISITION, LLC
(Borrower)






and






SUNSTRONG CAPITAL LENDER LLC
(Lender)






August 10, 2018








Loan Agreement (Moby)



--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
Page
ARTICLE I DEFINITIONS
 
2
Section 1.1
Terms Defined
2
Section 1.2
Rules Of Construction
24
Section 1.3
Accounting Terms; GAAP
24
ARTICLE II THE LOAN
 
24
Section 2.1
The Loan
24
Section 2.2
[RESERVED]
24
Section 2.3
Note
24
Section 2.4
Use Of Proceeds
25
Section 2.5
Reduction and Cancellation of Commitments
25
ARTICLE III COLLATERAL
 
25
Section 3.1
Collateral Generally
25
ARTICLE IV INTEREST, FEES AND CHARGES
 
25
Section 4.1
Interest.
25
Section 4.2
Fees
26
ARTICLE V PAYMENTS
 
26
Section 5.1
General Payment Provisions.
26
ARTICLE VI CONDITIONS PRECEDENT
 
28
Section 6.1
Conditions to the Closing
28
Section 6.2
Conditions to USB V Holdback Release Date
33
ARTICLE VII REPRESENTATIONS AND WARRANTIES
 
36
Section 7.1
Organization
36
Section 7.2
Authorization; No Conflict
36
Section 7.3
Enforceability
36
Section 7.4
Compliance With Law
37
Section 7.5
Brokers.
37
Section 7.6
Adverse Change
37
Section 7.7
Investment Company Act
37
Section 7.8
ERISA
37
Section 7.9
Permits.
38
Section 7.10
Hazardous Substances.
38
Section 7.11
Litigation.
39
Section 7.12
No Labor Disputes; Force Majeure
39
Section 7.13
Operative Documents.
39
Section 7.14
Taxes.
39
Section 7.15
Governmental Regulation.
40
Section 7.16
Regulation U, Etc
40
Section 7.17
Financial Statements.
40
Section 7.18
No Default
41
Section 7.19
Organizational ID Number
41
Section 7.20
Leases and Projects
41
Section 7.21
Intellectual Property.
41



-i-    
Loan Agreement (Moby)



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
        




Section 7.22
Collateral
42
Section 7.23
Base Case Model; Closing Data Tape
42
Section 7.24
Insurance
42
Section 7.25
Anti-Terrorism Law.
43
Section 7.26
Solvency
43
Section 7.27
Full Disclosure
43
Section 7.28
Ownership For California Property Tax Purposes
43
Section 7.29
Available Funds
44
Section 7.30
Flip Dates
44
Section 7.31
Certain Outstanding Debt
44
Section 7.32
Rebate Amounts
44
ARTICLE VIII COVENANTS
 
44
Section 8.1
Affirmative Covenants
44
Section 8.2
Negative Covenants
59
ARTICLE IX ACCOUNTS
 
64
Section 9.1
Account Withdrawals, Transfers And Payments.
64
Section 9.2
Revenue Account.
66
Section 9.3
PeGu Reserve Account.
67
Section 9.4
[RESERVED].
68
Section 9.5
Repayment Account.
68
Section 9.6
[RESERVED].
69
Section 9.7
Proceeds And Accounts
69
Section 9.8
Permitted Investments
69
ARTICLE X EVENTS OF DEFAULT
 
69
Section 10.1
Events of Default
69
Section 10.2
Remedies Upon Default
74
ARTICLE XI MISCELLANEOUS
 
76
Section 11.1
Notices
76
Section 11.2
No Waivers
77
Section 11.3
Amendments, Etc
77
Section 11.4
Survival
77
Section 11.5
Severability
77
Section 11.6
Successors and Assigns
77
Section 11.7
Headings
78
Section 11.8
Governing Law
78
Section 11.9
Submission to Jurisdiction; Waivers
79
Section 11.10
Waiver of Jury Trial
79
Section 11.11
Covenants Cumulative
79
Section 11.12
Counterparts; Effectiveness
79
Section 11.13
Liability of the Lender
80
Section 11.14
Reinstatement
80
Section 11.15
Confidentiality
80



-ii-    
Loan Agreement (Moby)



--------------------------------------------------------------------------------






LIST OF SCHEDULES AND EXHIBITS


Schedule 1
Portfolio Information
Schedule 1(b)
PeGu Reserve Required Amounts
Schedule 6.1.5
Third Party Approvals
Schedule 7.10
Environmental Matters
Schedule 7.11
Litigation
Schedule 7.28
Original Co-Owners
Schedule 7.31
Certain Outstanding Debt
Schedule 7.32
Rebate Amounts
Schedule 8.1.15
Insurance
 
 
Exhibit A
Form of Note
Exhibit B
Form of PIK Certificate
Exhibit C
Form of Borrower Security Agreement
Exhibit D-1
Form of Project Company Monthly Operating Report
Exhibit D-2
Form of Portfolio Monthly Operating Report
Exhibit E
Form of Pledgor Security Agreement
Exhibit F
Form of Depositary Agreement
Exhibit G
Form of Account Withdrawal Request
Exhibit H
Form of Closing Certificate
Exhibit I
Form of Lease Certificate
Exhibit J
System Transition Readiness Plan
Exhibit K
Form of Annual Operating Budget
Exhibit L
Form of USB V Transfer Agreement





iii
Loan Agreement (Moby)



--------------------------------------------------------------------------------






LOAN AGREEMENT


THIS LOAN AGREEMENT (as amended, modified or supplemented from time to time,
together with all exhibits, schedules, annexes and other attachments hereto,
this “Agreement”) is entered into as of August 10, 2018, between SunStrong
Capital Acquisition, LLC, a Delaware limited liability company (the “Borrower”),
and SunStrong Capital Lender LLC, a Maryland limited liability company (together
with its successors and assigns, the “Lender”). Capitalized terms have the
meanings set forth in Article 1 of this Agreement.


RECITALS


WHEREAS, (i) (x) Sponsor has formed and owns 100% of the equity interests in
SunStrong Capital Holdings, LLC, a Delaware limited liability company (the
“Pledgor”), (y) the Pledgor has formed and owns 100% of the membership interests
in Borrower and (z) Borrower has formed and owns 100% of the membership
interests in certain of the Portfolio Pledgors, and (ii) pursuant to the
Reorganization Documents, SunPower Capital, LLC, a Delaware limited liability
company (“SunPower Capital”), (A) has transferred to Borrower or a Portfolio
Pledgor formed by Borrower, as applicable, 100% of the membership interests in
each of the Portfolio Pledgors that was not formed by Borrower and the other
Portfolio Entities directly owned by SunPower Capital, except for the USB V
Portfolio Pledgor, immediately prior to giving effect to the Closing Date
Reorganization and (B) will transfer on the USB V Transfer Date to Borrower 100%
of the membership interests in the USB V Portfolio Pledgor;


WHEREAS (i) after giving effect to the Closing Date Reorganization, Borrower
owns directly 100% of the membership interests in each Portfolio Pledgor other
than the USB V Portfolio Pledgor and (ii) after giving effect to the USB V
Transfer, Borrower will own directly 100% of the membership interests in each
Portfolio Pledgor;


WHEREAS, after giving effect to the Reorganization, each Portfolio Pledgor owns,
directly or indirectly, through its Subsidiaries (if any), including each Person
listed under the heading “Project Company” on Schedule 1 that is a Subsidiary of
such Portfolio Pledgor (each a “Project Company”), a number of photovoltaic
systems, including photovoltaic panels, racks, wiring and other electrical
devices, conduit, weatherproofing housings, hardware, inverter(s), remote
monitoring system, connectors, disconnect and overcurrent devices (each a
“Project”, and collectively the “Projects”) which are installed on the rooftops
or ground-mounted on the property of host customers (each a “Host Customer” and,
collectively, the “Host Customers”), subject to a lease agreement by such Host
Customer in favor of such Project Company (each a “Lease” and, collectively, the
“Leases”) and have production supported by a Production Guarantee by Provider in
favor of such Host Customer (each a “Production Guarantee” and, collectively,
the (“Production Guarantees”).


WHEREAS, each Project Company acquired Projects and Leases from SunPower Capital
pursuant to a Purchase Agreement.


WHEREAS, Borrower desires to obtain secured debt financing in order to make a
distribution to the Sponsor and to pay for transaction costs in connection with
this Agreement, and


1
Loan Agreement (Moby)



--------------------------------------------------------------------------------





the Lender has agreed, subject to the terms and conditions of this Agreement, to
provide such financing to the Borrower.


NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and promises set forth herein and in the other Loan Documents and in reliance
upon the representations and warranties set forth herein and therein, the
parties hereto agree as follows:




2
Loan Agreement (Moby)



--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS

Section 1.1    TERMS DEFINED. As used herein, unless the context otherwise
requires:
“Abandoned Project” has the meaning ascribed to such term in Section 8.2.4.


“ABS Entity” means any Person that is formed as a Subsidiary of Borrower and
which serves as a “depositor,” “issuer” or any other function in respect of an
ABS Transaction.


“ABS Transaction” means an asset-backed securitization transaction pursuant to
which an ABS Entity issues or incurs Debt, (a) sold either to (i) Institutional
Accredited Investors (as defined under Rule 501(A)(1), (2), (3) or (7) under the
Securities Act) in reliance on a private placement exemption from registration
under the Securities Act or (ii) Qualified Institutional Buyers in reliance on
Rule 144A under the Securities Act and outside of the United States of America
to Non-U.S. Persons in transactions in reliance on Regulation S under the
Securities Act, and (b) that is secured by certain cash flows and proceeds from
the applicable Projects, the Net Cash Proceeds in respect of which are applied
in accordance with Section 5.1.4(b) and, in any event, (x) for which the Lender
has provided its prior written consent and (y) with respect to which,
substantially concurrently with the issuance or incurrence of such Debt,
Borrower has taken or caused to be taken all such actions requested by the
Lender in order to comply with Section 8.1.14(d).


“ABS Transaction Documents” means, with respect to each ABS Transaction, the
indenture, note purchase agreement, bonds, notes and any other “Transaction
Documents” or other like term as defined in any such indenture or note purchase
agreement relating to such ABS Transaction, and collectively, all such
documents, agreements or instruments with respect to all ABS Transactions.


“Account Withdrawal Documents” means, collectively, any Account Withdrawal
Request and the Account Withdrawal Instruction related thereto, properly
completed by Borrower and delivered to Lender for approval and, in the case of
the applicable Account Withdrawal Instruction, signature, for further delivery
to the Depositary in accordance with the applicable provisions of this Agreement
and the Depositary Agreement.


“Account Withdrawal Instruction” has the meaning given in the Depositary
Agreement.


“Account Withdrawal Request” means a certificate in the form of Exhibit G,
signed by a duly authorized representative of Borrower and delivered to Lender.


“Accounts” means the Revenue Account and the Repayment Account, including any
sub accounts within such accounts.


“Advance” has the meaning ascribed to such term in Section 2.1(a).




3
Loan Agreement (Moby)



--------------------------------------------------------------------------------





“Affiliate” of a specified Person means any other Person that (a) directly, or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such Person, or (b) only with respect to matters
relating to PUHCA, is an “affiliate” as defined in Section 1262(1) of PUHCA and
18 C.F.R. § 366.1. When used with respect to Borrower, Pledgor and any Portfolio
Entity, as applicable, “Affiliate” shall include the Borrower, Pledgor, the
Sponsor and each Project Company, and any Affiliate thereof, as applicable.


“Agreement” has the meaning ascribed to such term in the first paragraph hereof.


“Annual Operating Budget” has the meaning ascribed to such term in
Section 8.1.13(c).


“Anti-Terrorism Laws” has the meaning ascribed to such term in Section 7.25.1.


“Applicable Law” means all laws, rules, regulations and binding governmental
guidelines applicable to the Person, conduct, transaction, agreement or matter
in question, including all applicable statutory law and equitable principles,
and all provisions of constitutions, treaties, statutes, rules, regulations,
orders and decrees of Governmental Authorities.


“Applicable Permit” means, at any time, any Permit (a) that is required under
applicable Legal Judgments or any of the Operative Documents to have been
obtained by or on behalf of any Loan Party to construct, test, operate,
maintain, repair, lease, own or use any Project as contemplated by the Operative
Documents, or for the Loan Parties to enter into any Operative Document or to
consummate any transaction contemplated thereby, in each case in accordance with
all applicable Legal Judgments, or (b) that is necessary so that none of the
Loan Parties, the Lender nor any Affiliate of any of them (in the case of the
Lender and its Affiliates, solely as it relates to the Lender’s making of the
Loan and performance of its obligations and exercise of its rights hereunder and
under the other Loan Documents) may be deemed by any Governmental Authority to
be subject to regulation under the FPA or PUHCA (except as provided in Section
7.15) or treated as a public utility.


“Applicable Third Party Permit” means, at any time, any Permit that is necessary
to have been obtained by such time by any Person (other than a Loan Party, a
Portfolio Entity, the Lender or the Depositary) that is a party to a Portfolio
Document or a Loan Document in order to perform such Person’s obligations
thereunder (other than Permits necessary to conduct its business generally and
maintain its existence and good standing), or in order to consummate any
transaction contemplated thereby, in each case in accordance with all applicable
Legal Judgments.


“Back-Up Servicer” shall mean (i) with respect to each Cold Back-Up Lease
Servicing Agreement and Warm Back-Up Lease Servicing Agreement, Great America,
and its successors and assigns and (ii) with respect to the Cold Back-Up
Maintenance Services Agreement and the Warm Back-Up Maintenance Services
Agreement, Omnidian, and its successors and assigns, each as Back-Up Servicer.


“Back-Up Servicing Agreement” shall mean, as applicable (a) each Cold Back-Up
Lease Servicing Agreement, (b) the Cold Back-Up Maintenance Services Agreement,
(c) any Warm Back-


4
Loan Agreement (Moby)



--------------------------------------------------------------------------------





Up Lease Servicing Agreement, (d) any Warm Back-Up Maintenance Services
Agreement and (e) each replacement for such agreement entered into with a
replacement back-up servicer in accordance with the terms and conditions hereof
and the Portfolio Documents and in form and substance reasonably acceptable to
the Lender.


“Backup Trigger Date” means the date on which any of the following shall have
occurred:


(a) any one of the Backup Triggers listed in subsections (i), (ii) or (iii) of
the definition of “Backup Triggers” has occurred and is continuing for two (2)
or more fiscal quarters;


(b) two or more of the Backup Triggers listed in subsections (i), (ii) or (iii)
of the definition of “Backup Triggers” have simultaneously occurred in any
fiscal quarter; or


(c) the Backup Trigger listed in subsection (iv) of the definition of “Backup
Triggers” has occurred.


“Backup Triggers” means that (i) Sponsor, on a consolidated basis, has
unrestricted cash or cash equivalents, as defined in the applicable financial
statements, of less than $100,000,000, (ii) Sponsor has drawn on more than
eighty-five percent (85%) of the available commitments in aggregate under its
revolving credit facilities, (iii) more than three percent (3%) of the Host
Customers of all Projects are more than ninety (90) days delinquent in making
full payment due under their respective Lease Agreement (which shall be
calculated by dividing (A) the total contract balance remaining of all Projects
in which a payment is more than ninety (90) days past due, by (B) the total
contract balance remaining of all Projects; where contract balance remaining is
a measure of original gross contract minus payments received) and (iv) with
respect to Sponsor, an event in which Total S.A. ceases to possess directly or
indirectly, legally or beneficially more than fifty point one percent (50.1%) of
the voting power represented by the issued and outstanding capital stock of
Sponsor as provided under that certain Affiliation Agreement, dated April 28,
2011, by and between Sponsor and Total Gas & Power USA, SAS, as amended to date.


“BAML 2 Holdback Amount” means an amount equal to $1,000,000.


“BAML 2 Holdback Release Date” means the date on which an ABS Transaction which
includes as collateral, directly or indirectly, the Projects owned by Sunrise 2,
LLC, is consummated in accordance with the terms of the Loan Documents.


“Bankruptcy Event” shall be deemed to occur, with respect to any Person, if (a)
that Person shall commence any case, proceeding or other voluntary action
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, arrangement,
adjustment, winding-up, reorganization, dissolution, composition under the
Bankruptcy Law or other relief with respect to it or its debts; (b) such Person
shall apply for, or consent or acquiesce to, the appointment of, a receiver,
administrator, administrative receiver, liquidator, sequestrator, trustee or
other official with similar powers for itself or any substantial part of its
assets; (c) such Person shall make a general assignment for the benefit of its
creditors; (d) an involuntary case shall be commenced seeking liquidation or
reorganization of such Person under


5
Loan Agreement (Moby)



--------------------------------------------------------------------------------





the Bankruptcy Law, or seeking issuance of a warrant of attachment, execution or
distraint, or any similar proceedings shall be commenced against such Person
under any other Applicable Law and (i) such Person consents to the institution
of the involuntary case against it, (ii) the petition commencing the involuntary
case is not timely controverted, (iii) the petition commencing the involuntary
case is not dismissed within 45 days of its filing, (iv) an interim trustee is
appointed to take possession of all or a portion of the property, and/or to
operate all or any part of the business of such Person and such appointment is
not vacated within 45 days, or (v) an order for relief shall have been issued or
entered therein; or (e) a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, administrator, administrative
receiver, liquidator, sequestrator, trustee or other official having similar
powers, over such Person or all or a part of its property shall have been
entered; or (f) any other similar relief shall be granted against such Person
under any applicable Bankruptcy Law, or such Person shall file a petition or
consent or shall otherwise institute any similar proceeding under any other
Applicable Law, or shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in any of the acts set forth above in
this definition; or (g) such Person shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due.


“Bankruptcy Exclusion Event” shall mean, at any time, satisfaction of each of
the following requirements: (a) a replacement Lease Servicing Agreement and/or
replacement Maintenance Services Agreement (as applicable) in form and substance
and with a counterparty reasonably satisfactory to the Lender or a Warm Back-Up
Servicing Agreement shall have been executed and delivered to the Lender within
thirty (30) days of termination of the relevant agreement, (b) each Investor,
lender and holder under the Portfolio Documents shall have provided its prior
written consent to each of such replacement agreements pursuant to the
applicable Portfolio Documents, but solely to the extent and only if such
consent is required thereunder, and (c) there is no material adverse effect on
(i) the operating cash flows of the applicable Project Company or (ii) cash
available for distribution to the Borrower, in either case of clause (i) or
(ii), greater than 1% for any fiscal quarter of Borrower as a result of such
replacement agreements or substitute operation, maintenance and management of
the Projects.


“Bankruptcy Law” means Title 11, United States Code, and any other existing or
future law (or any successor law or statute) of any jurisdiction, domestic
(including state and federal) or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, moratorium or similar law for the relief of
debtors.


“Base Case Model” means those projections of operating results for the Borrower
and the Portfolio Entities (including the USB V Portfolio Entities) over a
period commencing on the Closing Date and ending on the Maturity Date, (a)
showing at a minimum Borrower’s reasonable good faith estimates, as of the
Closing Date, of revenues of the Borrower and of each Project Company, operating
expenses and scheduled debt service, and (b) otherwise in form and substance
satisfactory to the Lender, which projections are contained in folder number
2.14.2.6 entitled “Base Case Model” in the dataroom entitled “Project Moby”
maintained by the Sponsor and uploaded on August 10, 2018, and as further
updated from time to time pursuant to Section 8.1.8(b).




6
Loan Agreement (Moby)



--------------------------------------------------------------------------------





“Blackout Services Provider” shall mean each Person that is or listed under the
heading “Blackout Services Providers” or becomes a “Blackout Services Provider”
pursuant to Schedule 1.


“Borrower” has the meaning ascribed to such term in the first paragraph hereof.


“Borrower LLCA” means that certain Amended and Restated Limited Liability
Company Agreement of SunStrong Capital Acquisition, LLC, effective as of August
10, 2018.


“Borrower Security Agreement” means that certain Borrower Pledge and Security
Agreement, dated as of the Closing Date, by the Borrower in favor of the Lender
in the form of Exhibit C hereto.


“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the States of California, Maryland, Minnesota or New York
are authorized by law to close.


“Buy-Out” has the meaning set forth in Section 8.1.23.


“Buy-Out Reserve Funds” has the meaning set forth in Section 8.1.23(a).


“Change of Control” means any of the following: (i) the Pledgor ceases to
directly own and control 100% of the economic and voting interest of Borrower;
(ii) Borrower ceases to directly own and control 100% of the economic and voting
interest of each Portfolio Pledgor; (iii) each Portfolio Pledgor ceases to own
and control, directly or indirectly, as applicable, at least the percentage of
voting and economic interests of each other Portfolio Entity in the Portfolio
Chain of such Portfolio Pledgor as was owned by such Portfolio Pledgor as of the
Closing Date; provided that, with respect to any Portfolio Entity that is the
subject of Tax Equity Documents, after the Tax Equity Buy-Out Date, the
applicable Portfolio Entity that is the “Manager” of such Portfolio Entity shall
own and control 100% of the economic and voting interest of such subject
Portfolio Entity; (iv) Sponsor ceases to own and control, directly or
indirectly, at least 50.1% of the economic and voting interest of Provider or
any Services Provider; or (v) Sponsor ceases to directly own and control 100% of
the economic and voting interest of the Pledgor; provided however, that any
direct or indirect transfer of the economic and/or voting interest in Provider,
any Services Provider or the Pledgor to a Person that meets the Servicer
Experience Test shall be deemed to not be a Change of Control for purposes of
clause (iv) or (v).


“Closing Data Tape” means the data file including all Projects and Leases as of
June 29, 2018 (a) showing Host Customer address and FICO, Monthly Lease Payment,
Remaining Contract Term, Placed in Service Date, System Size, System Production
and percentage of customer savings and (b) otherwise in form and substance
satisfactory to the Lender, which is contained in folder number 2.14.2.3.1.7
entitled “Closing” in the dataroom entitled “Project Moby” maintained by the
Sponsor and uploaded on August 6, 2018.


“Closing Date” means the date that the conditions precedent provided in Section
6.1 are satisfied or waived by the Lender.




7
Loan Agreement (Moby)



--------------------------------------------------------------------------------





“Closing Date Reorganization” means that portion of the Reorganization other
than the USB V Transfer.


“Code” means the Internal Revenue Code of 1986, as amended.


“Cold Back-Up Lease Servicing Agreement” means (a) that certain Amended and
Restated Backup and Successor Servicing Agreement between SunPower Capital and
Great America dated as of August 7, 2017 and (b) that certain Backup and
Successor Servicing Agreement between SunPower Capital Services, LLC and Great
America dated as of June 20, 2018, or any replacement thereof entered into
pursuant to the terms of that certain Side Letter, dated as of the date hereof,
between Hannon Armstrong Capital, LLC and Sponsor.


“Cold Back-Up Maintenance Services Agreement” means that certain Maintenance
Services Agreement between SunPower Corporation, Systems and Omnidian dated as
of October 1, 2016, or any replacement thereof entered into pursuant to the
terms of that certain Side Letter, dated as of the date hereof, between Hannon
Armstrong Capital, LLC and Sponsor.


“Cold Back-Up Servicing Agreement” means, as applicable, (a) the Cold Back-Up
Lease Servicing Agreement and (b) the Cold Backup Maintenance Services
Agreement.


“Collateral” means all Property described in any Security Document as security
for any Obligations, and all other Property that now or hereafter secures (or is
intended to secure) any Obligations pursuant to the terms of any Security
Documents.


“Commitment” means, at any time, the Lender’s commitment to make the Loan, as
set forth in Section 2.1(a).


“Competitor” means any Person directly or indirectly engaged in owning,
managing, operating, maintaining or developing solar photovoltaic systems for
use in residential applications; provided, that a Person who is involved in
owning, managing, developing, maintaining or operating such facilities solely as
a result of such Person, directly or through an Affiliate, making passive
investments in such facilities shall not be considered a “Competitor” hereunder
so long as such Person certifies in a manner reasonably acceptable to Borrower
that it has in place procedures to prevent any Affiliate of such Person that is
not a passive owner, manager, operator, maintenance provider or developer from
acquiring Confidential Information relating to its investment in the Projects.


“Confidential Information” means (a) with respect to Borrower, all information
received by the Lender from any Loan Party relating to the Loan Parties, the
Portfolio Entities or their business, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by such
Loan Party, and (b) with respect to the Lender, all information received by any
Loan Party and the Portfolio Entities from the Lender relating to the Lender or
its business, including information relating to fees, other than any such
information that is available to such Loan Party on a nonconfidential basis
prior to disclosure by the Lender.




8
Loan Agreement (Moby)



--------------------------------------------------------------------------------





“Consolidated” means the consolidation of accounts in accordance with GAAP.


“Contingent Obligation” means, as to any Person, any obligation, agreement,
understanding or arrangement (including purchase or repurchase agreements,
reimbursement agreements with respect to letters of credit or acceptances,
indemnity arrangements, grants of collateral to support the obligations of
another Person, keep-well agreements and take-or-pay or through-put
arrangements) of such Person guaranteeing or intended to guarantee any
indebtedness, leases, dividends or other obligations of any other Person in any
manner, whether directly or indirectly; provided, that the term “Contingent
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.


“Control” means the possession, directly or indirectly (either alone or pursuant
to an arrangement with one or more other Persons), of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.


“Debt” of any Person means, without duplication, (a) all obligations (including
Contingent Obligations) of such Person for borrowed money, (b) all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments, (c) all obligations of such Person to pay the deferred purchase
price of property or services, except trade accounts payable and other accrued
expenses arising in the ordinary course of business which in accordance with
GAAP would not be shown on the liability side of the balance sheet of such
Person, (d) all obligations of such Person under leases which are or should be,
in accordance with GAAP, recorded as capital leases in respect of which such
Person is liable, (e) all obligations of such Person to purchase securities (or
other property) which arise out of or in connection with the sale of the same or
substantially similar securities (or property), (f) all deferred obligations of
such Person to reimburse any bank or other Person in respect of amounts paid or
advanced under a letter of credit or other instrument, (g) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (h) all Debt (as described in the
preceding clauses) of others secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
(i) all Debt (as described in the preceding clauses) of others guaranteed
directly or indirectly by such Person or as to which such Person has an
obligation which is substantially the economic equivalent of a guaranty, and (j)
all net obligations of such Person in respect of any swap contract.


“Debt Service” with respect to any particular period of time, means the required
payments of principal, fees and interest due and payable during such period of
time pursuant to the terms of the Loan Documents.


“Default” means an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.


“Default Rate” means two percent per annum in excess of the applicable amount
set forth in Section 4.1.1.




9
Loan Agreement (Moby)



--------------------------------------------------------------------------------





“Depositary” means Wells Fargo Bank, National Association, a national banking
association organized under the laws of the United States, not in its individual
capacity but solely as depositary and securities intermediary under the
Depositary Agreement.


“Depositary Agreement” means the Depositary Agreement, dated as of the Closing
Date, in substantially the form of Exhibit F hereto, among Borrower, Lender and
Depositary.


“Discharge Date” means the date when all outstanding Obligations under this
Agreement (other than unasserted contingent payment obligations that by their
nature expressly survive the termination of this Agreement) have been paid in
full in cash and all Commitments have been terminated.


“Embargoed Person” has the meaning ascribed to such term in Section 8.2.24(b).


“Environmental Claims” means any and all liabilities, losses, administrative,
regulatory or judicial actions, suits, demands, decrees, claims, liens,
judgments, notices of noncompliance or violation, investigations, proceedings,
removal or remedial actions or orders, or damages (foreseeable and
unforeseeable, including consequential and punitive damages), penalties, fees,
out-of-pocket costs, expenses, disbursements or attorneys’ or consultants’ fees,
relating in any way to (a) a violation or alleged violation of any Hazardous
Substances Law or Permit issued under any Hazardous Substances Law, (b) a
Release or threatened Release of Hazardous Substances, or (c) any legal or
administrative proceedings relating to any of the above.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any Person (whether or not incorporated) which is under
common control with a Loan Party within the meaning of Section 4001(a) of ERISA
or that is treated as a single employer together with Borrower under Section 414
of the Code.


“ERISA Plan” means any employee benefit plan (a) maintained by any Loan Party or
any ERISA Affiliate, or to which any of them contributed, contributes, or is
obligated to contribute for its employees or former employees, and (b) covered
by Title IV of ERISA or to which Section 412 of the Code applies.


“Event of Default” has the meaning ascribed to such term in Section 10.1 hereof.


“Excess Cash Flow” has the meaning ascribed to such term in Section 9.2.2(b)(5)


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.


“Executive Order” has the meaning ascribed to such term in Section 7.25.1
hereof.


“FERC” means the Federal Energy Regulatory Commission and its successors.




10
Loan Agreement (Moby)



--------------------------------------------------------------------------------





“FPA” means the Federal Power Act, as amended, and FERC’s implementing
regulations promulgated thereunder.


“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.


“Governmental Authority” means any federal, state, local, foreign or other
agency, authority, body, commission, court, instrumentality, political
subdivision, central bank, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
for any governmental, judicial, investigative, regulatory or self-regulatory
authority.


“Governmental Judgment” means with respect to any Person, any judgment, order,
decision, or decree, or any action of a similar nature, of or by a Governmental
Authority having jurisdiction over such Person or any of its properties.


“Great America” means GreatAmerica Portfolio Services Group, LLC, an Iowa
limited liability company.


“HA Sunrise Preferred Documents” means those documents, agreements and
instruments listed under the heading “HA Sunrise Preferred Documents” on
Schedule 1.


“Hazardous Substances” means any and all substances or materials (i) defined as
“hazardous substances,” “pollutants,” “contaminants,” “hazardous waste,”
“hazardous materials,” “regulated substances,” “hazardous chemical substance or
mixture,” “imminently hazardous chemical substance or mixture,” “pesticide,”
“herbicide,” “fungicide,” “rodenticide,” “source material,” “special nuclear
material,” “by‑product material,” “residual radioactive material,” “toxic
materials,” “harmful physical agents,” “chemicals known to cause cancer or
reproductive toxicity,” “hazardous waste constituents,” “toxic substances,” or
similar terms, as such terms are defined under applicable Hazardous Substances
Laws, or (ii) any other substances regulated for the protection of human health,
welfare or the environment under applicable Hazardous Substances Laws, and in
each case, also as the same are defined in or regulated under any regulations
promulgated pursuant to such Hazardous Substances Laws, including without
limitation any petroleum product (including byproducts or breakdown products of
petroleum products), asbestos-containing material, polychlorinated biphenyls or
urea formaldehyde foam insulation.


“Hazardous Substances Law” means all Applicable Law regulating, relating to, or
imposing liability or standards of conduct concerning pollution or protection of
human health or the environment or which otherwise govern Hazardous Substances,
as are now or may at any time hereafter be in effect.


“Host Customer” or “Host Customers” has the meaning ascribed to such term in the
Recitals.


“Indemnitee” has the meaning ascribed to such term in Section 8.1.11(a).


11
Loan Agreement (Moby)



--------------------------------------------------------------------------------







“Independent Engineer” means DNV GL.


“Independent Member” has the meaning ascribed to such term in the Borrower LLCA.


“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person for, (a) the entry of an order or filing of a petition for relief under
any Bankruptcy Law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; (c) a general assignment for the benefit of creditors of such Person;
(d) application or petition for dissolution of such Person (except in connection
with the winding up of any tax equity investment); or (e) the sale or transfer
of all or any material part of the assets of such Person or the cessation of the
business of such Person as a going concern.


“Insurance Consultant” means Traxler and Tong, Inc.


“Intellectual Property” means all intellectual property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises; all licenses
or other rights to use any of the foregoing; and all books and records relating
to the foregoing.


“Interest Shortfall Amount” has the meaning ascribed to such term in Section
4.1.4.


“Investor” means each Person listed under the heading “Investor” on Schedule 1
and any of its permitted successors and assigns under the applicable Project
Company LLC Agreement (other than, for the avoidance of doubt, the applicable
Portfolio Entity if such Portfolio Entity acquires the Class A Interests (under
and as such term is defined in the applicable Project Company LLC Agreement)).


“IRS” means the Internal Revenue Service of the United States of America.


“IRS Audit or Assessment” means the following: (i) the initial notice that the
ITCs claimed by the Project Company or its partners (for tax purposes) being
investigated or challenged by the IRS; (ii) the Project Company or its partners
(for tax purposes) granting to the IRS a waiver or consent extending any statute
of limitation for the assessment of any taxes in respect to a disallowance or
recapture of the ITC; or (iii) a 30-day or 90-day letter in respect of the ITCs.


“ITC” means any investment tax credits available under Section 38 or Section 46
of the Code for property described in Section 48(a)(3)(A)(i) of the Code that
are or were claimed by a Project Company or its partners (for federal income tax
purposes) in respect of Projects owned by such Project Company.


“Knowledge” or words of similar import mean with respect to the Borrower or any
Portfolio Entity, the actual knowledge of the persons from time to time holding
the following offices or


12
Loan Agreement (Moby)



--------------------------------------------------------------------------------





positions of the Borrower or any Portfolio Entity: Chief Executive Officer or
President; Chief Financial Officer; and Vice President or other officer whose
responsibilities include the management and operation of the Projects owned,
directly or indirectly, by Borrower or such Portfolio Entity, (and, in the case
of Knowledge when used in any representation and warranty in this Agreement,
after making such degree of inquiry with respect to the applicable matter as
would be reasonable and appropriate for such office or position); provided that
with respect to any Host Customer, Loan Parties’ or Portfolio Entities’
“Knowledge” shall be limited to the representations and warranties made by such
Host Customer under its Lease and without any obligation by such Loan Party or
Portfolio Entity (or its employees, agents or Affiliates) to undertake any
further inquiry or due diligence.


“Lease” or “Leases” has the meaning ascribed to such term in the Recitals.


“Lease Certificate” has the meaning ascribed to such term in Section 6.1.10.


“Lease Servicing Agreement” means each applicable Lease Servicing Agreement set
forth on Schedule 1.


“Legal Judgments” means, as to any Person, the Organizational Documents of such
Person, any requirement under any Governmental Judgment in each case applicable
to or binding upon such Person or any of its properties or to which such Person
or any of its property is subject.


“Lender” has the meaning ascribed to such term in the first paragraph of this
Agreement.


“Lien” means a Person’s interest in property securing an obligation owed to, or
a claim by, such Person, including any lien, security interest, pledge,
hypothecation, assignment, trust, reservation, encroachment, easement,
right-of-way, lease, or other title exception or encumbrance.


“Loan” means the loan from the Lender to the Borrower made pursuant to this
Agreement and the other Loan Documents, evidenced by the Note, and secured by
the Security Documents. For purposes of clarity, the Loan shall include any
interest thereon that has been paid in kind by capitalization to principal as
provided herein.


“Loan Documents” means together, this Agreement, the Notes, the Security
Documents, the Support and Indemnification Agreement and any loan or security
agreements or letter agreement or similar document, now or hereafter entered
into by Lender, on the one hand, and Borrower or one or more Loan Parties, on
the other hand, and each other agreement, certificate (including any Lease
Certificate), document or instrument executed and delivered by a Loan Party or
any Portfolio Entity, in each case, in connection with the transactions
expressly contemplated by this Agreement, together with all exhibits, schedules,
annexes and other attachments thereto, or which is stated therein to be a “Loan
Document.”


“Loan Parties” means the Borrower and the Pledgor.




13
Loan Agreement (Moby)



--------------------------------------------------------------------------------





“Loan Resizing Prepayment Amount” means, with respect to any ABS Transaction,
the amount, if any, by which the Loan must be prepaid as a condition to the
Lender agreeing to permit such ABS Transaction.


“Maintenance Services Agreement” means each applicable Maintenance Services
Agreement set forth on Schedule 1.


“Major Project Documents” means (a) each document, agreement or instrument
listed on Schedule 1, (b) each Back-Up Servicing Agreement, (c) any guaranty
agreements related to the foregoing executed by Persons in favor of any
Portfolio Entity and (d) any replacements of the foregoing entered into in
accordance with Section 8.2.12.


“Major Project Participants” means, without duplication, the Loan Parties, the
Portfolio Entities, the Provider, the Services Provider, the Sponsor, any other
Person which provides any guaranty of any agreement which is a Major Project
Document, and any counterparty to a replacement Major Project Document,
including, for the avoidance of doubt, any replacement maintenance service
provider appointed in accordance with the terms and conditions herein and in the
applicable Back-Up Servicing Agreement.


“Managing Member” means each entity that is listed under the heading “Managing
Member” on Schedule 1.


“Mandatory Prepayment” has the meaning set forth in Section 5.1.4.


“Material Adverse Effect” means the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, has a material
adverse effect (a)(i) on the business, operations, Properties, prospects or
condition (financial or otherwise) of the Borrower or the Portfolio Entities,
taken as a whole, (ii) on the value of the Collateral (directly or indirectly),
taken as a whole; (iii) on the enforceability of any Loan Document; or (iv) on
the validity or priority of Lender’s Liens on any Collateral; (b) on the ability
of a Loan Party to perform its obligations under the Loan Documents, including
repayment of any Obligations; (c) on the ability of the Portfolio Entities
(other than Minor Portfolio Entities) that are part of the same Portfolio Chain,
taken as a whole, to perform their obligations under the Portfolio Documents, to
which they are a respective party, including repayment of any obligations in
respect of Debt thereunder or (d) on the ability of the Lender to enforce or
collect on the Obligations or to realize upon the Collateral (taken as a whole).


“Maturity Date” means August 10, 2043.


“Member” has the meaning ascribed to such term in the Borrower LLCA.


“Minor Portfolio Entities” means SWPR EW 2013-1, LLC, SPWR MS 2013-1, LLC,
SunPower Access I, LLC and SunPower Residential III, LLC.


“Moody’s” means Moody’s Investor Service, or any successor entity.


14
Loan Agreement (Moby)



--------------------------------------------------------------------------------







“Multiemployer Plan” means a “multiemployer plan” (as such term is defined in
Section 3(37) or 4001(a)(3) of ERISA) to which any Loan Party or any ERISA
Affiliate contributes or is obligated to contribute for its employees or under
which any Loan Party or any ERISA Affiliate has any material obligations.


“Net Cash Proceeds” means, with respect to any ABS Transaction, the cash
proceeds received by any Portfolio Entity (including any Person required to
become a Portfolio Entity pursuant to the terms hereof) from such ABS
Transaction minus the sum of (a) any reasonable fees and expenses incurred by
the applicable Portfolio Entities in connection with such ABS Transaction that
are not payable to an Affiliate of such Portfolio Entity, (b) any amounts of
such cash proceeds that are required to be used to fund reserve accounts in
connection with such ABS Transaction and (c) any amounts of such cash proceeds
that are applied to the prepayment, repayment or termination of any Portfolio
Loan Documents pursuant to which any Portfolio Entities that are the subject of
such ABS Transaction are a Party, whether pursuant to such Portfolio Loan
Documents or required in connection with the Lender’s approval of such ABS
Transaction.


“Note” means, individually and collectively, the promissory notes issued in
connection with the Loan to the order of Lender, together with all extensions,
renewals, modifications, increases, replacements and substitutions thereof in
the form of Exhibit A attached hereto.


“O&M Costs” means, for any period, fees and expenses paid to (a) a Services
Provider as payment of the “Maintenance Services Fee” (as such term is defined
in each Maintenance Services Agreement, or any other maintenance fees paid to a
maintenance provider to the Projects pursuant to a replacement maintenance
agreement entered into in accordance with Section 8.2.12, (b) a Services
Provider as payment of the “Lease Services Fee” (as such term is defined in each
Lease Servicing Agreement, or any other lease servicing fees paid to a lease
servicer for the Projects pursuant to a replacement lease servicing agreement
entered into in accordance with Section 8.2.12, (c) any third party service
provider as payment for ”accounting expenses” included in the Annual Operating
Budget and (d) counterparties pursuant to Other Contracts.


“Obligations” means all (a) principal of and premium, if any, on the Loan
(including any interest that has been capitalized and added to the principal of
the Loan pursuant to the terms hereof), (b) interest, expenses, fees,
indemnification obligations, extraordinary expenses, and other amounts payable
by any Loan Party under Loan Documents and (c) other debts, obligations and
liabilities of any kind owing by any Loan Party pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.


“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.


“Omnidian” means Omnidian, Inc., a Delaware corporation (formally known as PeGu,
Inc.).


15
Loan Agreement (Moby)



--------------------------------------------------------------------------------







“Operative Documents” means, collectively, the Loan Documents, the Portfolio
Documents and the Major Project Documents.


“Organizational Documents” means, collectively, with respect to a corporation,
the Articles of Incorporation, Certificate of Incorporation or other similar
such document and the By-Laws each as amended from time to time, for such
corporation, and with respect to a limited liability company, the Articles of
Organization, Certificate of Organization or other similar such document, and
the Operating Agreement or other similar such agreement among the members, each
as amended from time to time, for such limited liability company.


“Original Co-Owner” means an “original co-owner” as defined in and under Section
64(d) of the California Revenue and Taxation Code.


“Other Contracts” means (a) contracts and agreements of a Project Company that
do not entail the payment by a Project Company of more than $150,000
(individually or in the aggregate) per year (which amount shall be adjusted
annually on the anniversary of the Closing Date commencing in 2019 by the
percentage increase in the Consumer Price Index (Midwest Urban; All items; 1982
84=100) published by the Bureau of Labor Statistics, U.S. Department of Labor
from the prior year) so long as such contracts or agreements are entered into in
the ordinary course of business of such Project Company and are substantially
related to the ownership, operation or maintenance of the Projects owned by such
Project Company, and (b) the settlement of Lease obligations of such Project
Company in the ordinary course of business.


“Payment Date” has the meaning ascribed to such term in Section 4.1.3.


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.


“PeGu Funding Amount” means, at any time, the PeGu Reserve Required Amount for
such time.


“PeGu Payments” has the meaning ascribed to such term in Section 9.3.3(a).


“PeGu Reserve Account” has the meaning ascribed to such term in Section 1.1 of
the
Depositary Agreement.


“PeGu Reserve Required Amount” means, at any time, the amount set forth for such
time on Schedule 1(b).


“Performance Guarantees” means any performance guarantees given by Provider in
respect of Leases together with any successor agreement that imposes on the
obligor obligations similar to those imposed on Provider under the performance
guarantees in place on the Closing Date.




16
Loan Agreement (Moby)



--------------------------------------------------------------------------------





“Permit” means any approval, consent, waiver, exemption, variance, franchise,
order, permit, authorization, right or license of or from a Governmental
Authority.


“Permitted Debt” means (a) Debt incurred under the Loan Documents, (b) with
respect to Portfolio Entities, Debt under the Portfolio Loan Documents and, to
the extent approved by the Lender, any ABS Transaction Documents, (c) trade or
other similar Debt incurred in the ordinary course of business (but not for
borrowed money), either not more than 90 days past due or being contested in
good faith, (d) the following contingent liabilities, to the extent otherwise
constituting Debt: (i) the acquisition of goods, supplies or merchandise in the
normal course of business or normal trade credit, (ii) the endorsement of
negotiable instruments received in the normal course of its business, and (iii)
contingent liabilities incurred with respect to any Applicable Permit or
Operative Document, (e) Debt of a Project Company (other than SunPower
Residential II, LLC) permitted under the applicable Project Company LLC
Agreement so long as such is subordinated to the payment full the Obligations on
terms and conditions satisfactory to Lender and that is not secured by any Lien
(“Subordinated Debt”), and (f) to the extent constituting Debt, obligations of
any Portfolio Entity under the Project Company LLC Agreement of the Project
Company in the same Portfolio Chain as such Portfolio Entity.


“Permitted Investments” means “Permitted Investments” as such term is defined in
the Depositary Agreement.


“Permitted Liens” means (a) the rights and interests of the Lender as provided
in the Loan Documents; (b) Liens created by Portfolio Entities under the
Portfolio Loan Documents and, to the extent approved by the Lender, any ABS
Transaction Documents, (c) statutory Liens for any current tax, assessment or
other governmental charge not yet due and payable, and Liens for taxes,
assessments or governmental charges being contested in accordance with the
requirements of Section 8.1.16; (d) materialmen’s, mechanics’, workers’,
repairmen’s, employees’ or other like Liens, arising in the ordinary course of
business or in connection with the construction, operation or maintenance of
each Project, either for amounts not yet due or for amounts being contested in
good faith and by appropriate proceedings, so long as (i) such proceedings shall
not involve any substantial danger of the sale, forfeiture or loss of more than
5% of the Projects owned by any Project Company, title thereto or any interest
therein and shall not interfere in any material respect with the use or
disposition of more than 5% of the Projects owned by any Project Company, (ii) a
bond or other security reasonably acceptable to Lender has been posted or
provided in such manner and amount as to assure Lender that any amounts
determined to be due will be promptly paid in full when such contest is
determined, or (iii) appropriate cash reserves have been made in accordance with
GAAP; (e) Liens arising out of judgments or awards so long as an appeal or
proceeding for review is being prosecuted in good faith and for the payment of
which appropriate reserves have been made in accordance with GAAP, bonds or
other security reasonably acceptable to Lender have been provided or are fully
covered by insurance; (f) an Investor’s rights to purchase the membership
interests of the applicable Project Company or Desert Sunburst, LLC pursuant to
the applicable Project Company LLC Agreement; (g) a Host Customer’s rights to
purchase a Project pursuant to the terms of the applicable Lease and (h) equity
encumbrances on the Portfolio Pledgors and Project Companies comprised of
restrictions on transfer of ownership imposed by applicable securities law or
any Portfolio Documents.


17
Loan Agreement (Moby)



--------------------------------------------------------------------------------







“Person” means any individual, corporation, partnership, joint venture,
association, trust, government or political subdivision or an agency or
instrumentality thereof, or other entity or organization.


“PIK Certificate” means a certificate, substantially in the form of Exhibit B
attached hereto, delivered by a Responsible Person of the Borrower with respect
to any PIK Requirement pursuant to Section 4.1.4.


“PIK Requirement” has the meaning ascribed to such term in Section 4.1.4.


“Placed In Service” means that all of the following events have occurred with
respect to a Project: (a) a Project has been installed and tested and shown
capable of operating in a reliable and continuous manner for its intended
purpose and (b) all licenses and Permits required to operate the Project
(including authority form the local utility to commence parallel operation) and
to put the Project to its intended use of leasing the Project to a Host Customer
have been obtained.


“Pledgor” has the meaning ascribed to such term in the recitals to this
Agreement.


“Pledgor Security Agreement” means that certain Pledge and Security Agreement,
dated as of the Closing, by the Pledgor in favor of the Lender in the form of
Exhibit E hereto.


“Portfolio Chain” means, with respect to each Portfolio Pledgor, the collective
reference to such Portfolio Pledgor and each other Person that is a Subsidiary
of such Portfolio Pledgor.


“Portfolio Documents” means, collectively, (i) the Portfolio Loan Documents,
(ii) the Tax Equity Documents and (iv) any ABS Transaction Documents on the
execution thereof.


“Portfolio Entity” means, individually and collectively, each ABS Entity, each
Portfolio Pledgor, each Project Company and each other Person that is listed
under the heading “Portfolio Entity” on Schedule 1 or who may become a Portfolio
Entity pursuant to the terms of this Agreement; provided that, prior to the USB
V Transfer Date, no USB V Portfolio Entity shall be a Portfolio Entity for the
purposes hereof or under any of the other Loan Documents.


“Portfolio Entity Account” means each Deposit account or Securities account
(each as defined in the UCC) owned by a Portfolio Entity and listed under the
heading “Portfolio Entity Account” on Schedule 1.


“Portfolio Loan Documents” means the documents listed under the heading
“Portfolio Loan Documents” on Schedule 1.


“Portfolio Pledgor” means each entity that is listed under the heading
“Portfolio Pledgor” on Schedule 1; provided that, prior to the USB V Transfer
Date, the USB V Portfolio Pledgor shall not be a Portfolio Pledgor for the
purposes hereof or under any of the other Loan Documents.




18
Loan Agreement (Moby)



--------------------------------------------------------------------------------





“Production Guarantee” or “Production Guarantees” has the meaning ascribed to
such term in the Recitals.


“Project” or “Projects” has the meaning ascribed to such term in the recitals
hereof.


“Project Company” has the meaning ascribed to such term in the Recitals.


“Project Company LLC Agreement” means each limited liability company agreement
or operating agreement listed under the heading “Project Company LLC Agreement”
on Schedule 1.


“Project Company LLC Agreement Guaranty” means each guaranty listed under the
heading “Project Company LLC Agreement Guaranty” on Schedule 1.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Provider” means SunPower Corporation, Systems, a Delaware corporation.


“Prudent Industry Practices” means those practices, methods, equipment,
specifications and standards of safety and performance, as the same may change
from time to time, as are commonly used by solar photovoltaic projects and of a
type and size similar to each Project as good, safe and prudent engineering
practices in connection with the design, construction, operation, maintenance,
repair and use of electrical and other equipment, facilities and improvements of
such electrical station, with commensurate standards of safety, performance,
dependability, efficiency and economy. “Prudent Industry Practices” are not
intended to be limited to optimum practices, methods or acts to the exclusion of
all others and does not necessarily mean one particular practice, method,
equipment specification or standard in all cases, but is instead intended to
encompass a broad range of acceptable practices, methods, equipment
specifications and standards.


“PUHCA” means the Public Utility Holding Company Act of 2005 (42 U.S.C. §§
16451-16463), and FERC’s implementing regulations promulgated thereunder at 18
C.F.R. Part 366.


“Purchase Agreement” means, with respect to each Project Company, the agreement
listed under the heading “Purchase Agreement” on Schedule 1 and pursuant to
which such Project Company is a party.


“PURPA” means the Public Utility Regulatory Policies Act of 1978, as amended and
FERC’s implementing regulations promulgated thereunder at 18 C.F. R. Part 292.


“QF” means a “qualifying facility” within the meaning of PURPA.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s


19
Loan Agreement (Moby)



--------------------------------------------------------------------------------





Affiliates; provided that no Loan Party nor any Portfolio Entity will be treated
as a Related Party of the Lender.


“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, pumping, pouring, emitting, escaping or emptying into the environment.


“Reorganization” means those certain assignments and transfers on the Closing
Date and the USB V Transfer Date by SunPower Capital of (a) certain of the
Portfolio Pledgors owned by SunPower Capital to Borrower, (b) of the Portfolio
Entities (other than Portfolio Pledgors) directly owned by SunPower Capital to
the Portfolio Pledgors formed by Borrower, in each case, pursuant to the
Reorganization Documents and (c) of certain Projects and associated Leases and
other assets owned directly by SunPower Capital to SunPower Residential III,LLC.


“Reorganization Documents” means each of (a) that certain Master Agreement to
Transfer Ownership Interests, dated as of the date hereof, by and between
SunPower Capital, LLC, Borrower, SCA Holdings III, LLC, SCA Holdings IV, LLC,
SCA Holdings V, LLC, SCA Holdings VI, LLC, SCA Holdings VII, LLC, SCA Holdings
VIII, LLC, SCA Holdings IX, LLC and SunPower Residential II, LLC, (b) that
certain Assignment, Assumption and Transfer Agreement, effective as of July 24,
2018, by and between SunPower Capital and SunPower Residential III, LLC and (c)
the USB V Transfer Agreement.


“Reportable Event” means any of the events set forth in Section 4043(b) or (c)
of ERISA for which notice to the PBGC has not been waived.


“Responsible Person” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person, any other individual designated as a “Responsible Person” from time to
time by such Person’s board of directors or, in the event any such officer is
unavailable at any time he or she is required to take any action hereunder, any
officer authorized to act on such officer’s behalf as demonstrated by a
certificate of corporate resolution (or equivalent); provided that the Lender is
notified in writing of the identity of such Responsible Person; provided,
further that, with respect to any Person that is managed by a sole member,
managing member or general partner or other Person and does not have officers or
other natural persons that would otherwise constitute a “Responsible Person,”
any Responsible Person of the sole member, managing member or general partner of
such Person shall be deemed to be a Responsible Person of such Person.


“Repayment Account” has the meaning ascribed to such term in Section 1.1 of the
Depositary Agreement.


“Restricted Payment” has the meaning ascribed to such term in Section 8.2.6.


“Revenue Account” has the meaning ascribed to such term in Section 1.1 of the
Depositary Agreement.


“Revenues” means all cash distributions from the Portfolio Pledgors to Borrower.


20
Loan Agreement (Moby)



--------------------------------------------------------------------------------







“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor entity.


“Securities Act” means the Securities Act of 1933, as amended.


“Security Documents” means the Borrower Security Agreement, the Pledgor Security
Agreement, the Depositary Agreement, any financing statement or similar document
and all other documents, instruments and agreements now or hereafter securing
(or given with the intent to secure) any Obligations.


“Servicer Experience Test” means any replacement Services Provider under a
Maintenance Services Agreement or Lease Servicing Agreement which satisfies each
of the following requirements: (i) such Maintenance Services Agreement or Lease
Servicing Agreement includes provisions which provide the applicable Loan Party
the right to terminate such agreement for convenience in accordance with its
terms and (ii) such replacement Services Provider is a United States Person (or
an Affiliate organized in the United States of a United States Person) that (a)
has owned and operated for a period of at least three (3) years, and at the time
of such proposed transfer continues to own and operate, residential solar power
generation facilities with an aggregate electricity output of at least two
hundred fifty (250) megawatts in the United States and is recognized nationally
or internationally in the solar industry as having substantial experience
managing, developing and operating residential solar photovoltaic energy
facilities; provided that, any Person who, directly or through its Affiliates,
succeeds to, or acquires all or substantially all of Sponsor’s solar residential
development business and, immediately following such transaction, employs
substantially the same Persons to perform the services to be provided under the
applicable Maintenance Services Agreement or Lease Servicing Agreement as the
predecessor Services Provider employed immediately prior to such transaction
shall be deemed to meet the requirements of this clause (a), (b) has (i) (or is
an Affiliate of a Person that has) (x) a tangible net worth of $500,000,000 or
higher determined in accordance with GAAP or (y) a credit rating of “BBB” or
higher by S&P and “Baa2” or higher by Moody’s and (ii) provided to the Lender at
least five (5) Business Days prior to such succession or acquisition such
information as is necessary to ensure compliance with Section 8.2.23 and 8.2.24
and as may be requested by the Lender with respect to Section 6.1.22 as if
Section 6.1.22 were required to be satisfied as a condition to such succession
or acquisition, and (c) such replacement Services Provider is not a Blackout
Services Provider.


“Servicer Termination Event” shall mean:


(a) failure by the Services Provider to make any payment, transfer or deposit
required to be made under terms of the Maintenance Services Agreement or the
Lease Servicing Agreement, as applicable, within ten (10) Business Days of the
date required or any applicable cure period;


(b) an event of default (howsoever described) or right or cause to remove the
applicable Services Provider arises and continues past any applicable cure
period under the Maintenance Services Agreement or the Lease Servicing
Agreement, respectively;




21
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(c) an event described in Section 10.1.2 occurs with respect to any Services
Provider;


(d) any (i) representation or warranty made by the Services Provider in the
applicable Maintenance Services Agreement or Lease Servicing Agreement, or any
financial statement or certificate, report or other writing furnished pursuant
thereto, or (ii) certificate, report, any financial statement or other writing
made or prepared by, under the control of or on behalf of the Services Provider
shall prove to have been untrue or misleading in any material respect as of the
date made; provided, however, that if any such misstatement is capable of being
remedied and has not caused a Material Adverse Effect, the applicable Services
Provider may correct such misstatement by curing such misstatement (or the
effect thereof) and delivering a written correction of such misstatement, in a
form and substance reasonably satisfactory to the Lender, within thirty (30)
days of (x) obtaining Knowledge of such misstatement or (y) receipt of written
notice from a Loan Party of such default;


(e) a Services Provider ceases to respectively be in the business of providing
services comparable to those contemplated by Maintenance Service Agreement or
the Lease Servicing Agreement, as applicable;


(f) at all times that the Sponsor or an Affiliate (including SunPower Capital)
is a Services Provider, an Event of Default shall have occurred and is
continuing; or


(g) termination of the Maintenance Services Agreement or Lease Servicing
Agreement by a Portfolio Entity other than at its normal expiry date in
accordance with its terms.


“Services Provider” means each party to Lease Servicing Agreement or Maintenance
Services Agreement other than a Project Company.


“Solvent” means, with respect to any Person, that as of the date of
determination both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a fair valuation; (b) the
Person is able to pay the probable liabilities on such Person’s then existing
debts as they become absolute and matured (taking into account the timing and
amounts of cash to be received by such Person and the amounts to be payable on
or in respect of obligations of such Person); (c) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (d) such Person does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due (taking into account the timing and amounts of
cash to be received by such Person and the amounts to be payable on or in
respect of obligations of such Person); and (ii) such Person is “solvent” within
the meaning given that term and similar terms under Applicable Laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (discounted to present value at rates believed to be
reasonable by such Person acting in good faith).


“Specified Equity Remedy” means the exercise of any remedy under or in
connection with the Loan Documents whereby the Lender asserts or obtains
ownership of, voting control over or


22
Loan Agreement (Moby)



--------------------------------------------------------------------------------





the ability to direct the management or policies of the Borrower or any
Portfolio Entity, whether via control over equity interests of any such Person,
appointment or direction of officers for any such Person, direction of a
Services Provider for any such Person or otherwise.


“Sponsor” means SunPower Corporation, a Delaware corporation


“Subject Claim” has the meaning ascribed to such term in Section 8.1.11(a)(i).


“Subsidiaries” means with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.


“Subordinated Debt” has the meaning ascribed to such term in the definition of
Permitted Debt.


“SunPower Affiliate” means the Sponsor and any Affiliate of the Sponsor other
than any Loan Party or any Portfolio Entity.


“SunPower Capital” has the meaning ascribed to such term in the Recitals.


“Support and Indemnification Agreement” means the Support and Indemnification
Agreement, dated as of the Closing Date, among Sponsor and Hannon Armstrong
Capital, LLC.


“System Transition Readiness Plan” has the meaning ascribed to such term in
Section 8.1.20.


“Tax Equity Buy-Out Date” means the date that an Investor no longer holds any
equity interests in the applicable Project Company or Desert Sunburst, LLC,
whether as a result of the exercise of a Portfolio Entity’s call option in the
applicable Project Company LLC Agreement or otherwise.


“Tax Equity Document” means (a) each Project Company LLC Agreement, (b) each
Project Company LLC Agreement Guaranty and (c) each Purchase Agreement.


“UCC” means the Uniform Commercial Code as in effect in the State of California
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any Lien, the Uniform Commercial Code of such jurisdiction.


“USB V Holdback Amount” means an amount equal to $24,000,000.




23
Loan Agreement (Moby)



--------------------------------------------------------------------------------





“USB V Holdback Release Date” has the meaning ascribed to such term in Section
6.2.


“USB V Portfolio Entities” means each of (a) the USB V Portfolio Pledgor, (b)
Desert Sunburst, LLC, a Delaware limited liability company, (c) Helios
Residential Solar Fund, LLC, a Delaware limited liability company, and (d) Lux
Residential Solar Fund, LLC, a Delaware limited liability company.


“USB V Portfolio Pledgor” means Sahara Solar Investment, LLC, a Delaware limited
liability company.


“USB V Transfer” means the transfer of 100% of the membership interests in the
USB V Portfolio Pledgor by SunPower Capital to the Borrower pursuant to the USB
V Transfer Agreement.


“USB V Transfer Date” means that date on which the USB V Transfer occurs, which
is intended to be the USB V Holdback Release Date.


“USB V Transfer Agreement” means that certain Agreement to Transfer Ownership
Interests, substantially in the form of Exhibit L hereto, to be entered into by
and between SunPower Capital, LLC and Borrower, with respect to 100% of the
membership interests in the USB V Portfolio Pledgor (and, indirectly, all of the
USB V Portfolio Entities).


“Warm Back-Up Lease Servicing Agreement” means an agreement to be entered into
with a Back-Up Servicer pursuant to the Cold Back-Up Lease Servicing Agreement
following the Backup Trigger Date for the performance of lease servicing upon
the occurrence of certain contingencies set forth therein and other matters
ancillary thereto.


“Warm Back-Up Maintenance Services Agreement” means an agreement to be entered
into with a Back-Up Servicer pursuant to the Cold Back-Up Maintenance Services
Agreement following the Backup Trigger Date for the performance system
maintenance upon the occurrence of certain contingencies set forth therein and
other matters ancillary thereto.


“Warm Back-Up Servicing Agreement” means, as applicable (a) the Warm Back-Up
Lease Servicing Agreement and (b) the Warm Back-Up Maintenance Services
Agreement.



Section 1.2    RULES OF CONSTRUCTION. Unless the context otherwise requires, (a)
the singular of each term used in this Agreement includes the plural and the
plural of each such term includes the singular, (b) the terms “Article” and
“Section” refer to an article or section of this Agreement and the terms
“Exhibit” and “Schedule” refer to an exhibit or schedule to this Agreement, (c)
the symbol “$” refers to United States dollars or such coin or currency as at
the time of payment is legal tender for the payment of public and private debts
in the United States of America, (d) the words “will” and “shall” will be
construed to have the same meaning and effect, (e) references to agreements or
other contractual obligations shall, unless otherwise specified, be deemed to
refer to such agreements or contractual obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions in the Loan Documents) and (f) with respect to any reference to a
Project or Projects or Portfolio Documents, such reference shall


24
Loan Agreement (Moby)



--------------------------------------------------------------------------------





refer to such Project, documents or agreements that relates to the applicable
Project Company or other Portfolio Entity in the same Portfolio Chain as such
Project Company.

Section 1.3    ACCOUNTING TERMS; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time and as applied by the
accounting entity to which they refer; provided, that if Borrower notifies the
Lender that Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Lender
notifies Borrower that the Lender requests an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.



ARTICLE II    
THE LOAN

Section 2.1    THE LOAN.
(a)    On the Closing Date, Lender agrees to make a single advance (an
“Advance”) to Borrower in an aggregate principal amount up to, but not in excess
of, One Hundred Ten Million Five Hundred Thousand Dollars ($110,500,000) (the
“Commitment”); provided that the conditions set forth in Article VI have been
satisfied or waived by the Lender in accordance with the terms of this Agreement
as of such date. The Commitment shall be cancelled in accordance with Section
2.5.

Section 2.2    [RESERVED].

Section 2.3    NOTE. The Loan made by the Lender shall initially be evidenced by
a Note and shall be due and payable in accordance with this Agreement. The Loan
and interest accruing thereon shall be evidenced by the accounts and records of
the Lender, which accounts and records shall be conclusive, absent manifest
error.

Section 2.4    USE OF PROCEEDS. The Borrower may use the proceeds of the Loan
only (a) to fund the BAML 2 Holdback Amount and the USB V Holdback Amount into
the Revenue Account on the Closing Date, (b) after giving making or causing to
be made the deposits into the Revenue Account contemplated pursuant to clause
(a) above, for a distribution to the Sponsor on the Closing Date and (c) to pay
fees, expenses and other transaction costs associated with this Agreement and
the other Loan Documents.

Section 2.5    REDUCTION AND CANCELLATION OF COMMITMENTS. The Commitment of the
Lender to advance the Loan shall permanently be cancelled (a) in an amount equal
to the Advance of the Loan immediately upon the Advance of the Loan, and (b)
with respect to any portion of the Commitment that has not been drawn by the
Borrower pursuant to the Advance, immediately after the making of the Advance on
the Closing Date. Any such reduction of the Commitment shall be permanent.



ARTICLE III    
COLLATERAL

Section 3.1    COLLATERAL GENERALLY. The Lender has agreed to make the Loan to
the Borrower subject to the Loan Parties granting the Lender a prior, first, and
superior continuing, and continuous security interest in the Collateral (subject
to Permitted Liens), which Collateral shall constitute security and collateral
for all of the indebtedness of the Loan Parties to the Lender, including all of
the indebtedness incurred pursuant to this Agreement and the other Loan
Documents, and more fully evidenced by the Security Documents.



ARTICLE IV    
INTEREST, FEES AND CHARGES

Section 4.1    INTEREST.
4.1.1    The Loan shall bear interest on the unpaid principal amount thereof
from the date made through repayment (whether by acceleration or otherwise)
thereof payable on each Payment Date at a rate of interest equal to 12.0% per
annum. In computing interest on the Loan, the Closing Date or the last Payment
Date shall be included (as applicable), and the date of payment shall be
excluded.
4.1.2    If an Event of Default has occurred and is continuing, if the Lender in
its sole discretion so elects, Obligations, including any interest payments on
the Loan and any fees or other amounts outstanding hereunder, shall bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other Applicable Laws) at a rate in lieu of the rate
otherwise payable hereunder, equal to the Default Rate, payable on demand to the
Lender. The Borrower acknowledges that the cost and expense to Lender due to an
Event of Default are difficult to ascertain and that the Default Rate is fair
and reasonable compensation for this.
4.1.3    Interest shall accrue from the date the applicable Obligation is
incurred or payable, as applicable, until such Obligation is paid in full by
Borrower. Subject to Section 4.1.4, interest accrued on the Loan shall be due
and payable by the Borrower, (a) on the last Business Day of each February, May,
August and November during the term hereof (each, a “Payment Date”) beginning on
the last Business Day of August 2018; (b) on any date of prepayment, with
respect to the principal amount of the Loan being prepaid; and (c) on the
Maturity Date. All computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed. Notwithstanding the forgoing,
interest accrued at the Default Rate shall be due and payable on demand.


25
Loan Agreement (Moby)



--------------------------------------------------------------------------------





4.1.4    If, as of any Payment Date, Borrower does not have sufficient funds
available to it to pay accrued and unpaid interest that is payable on such
Payment Date (any such amount for which the Borrower does not have sufficient
funds, an “Interest Shortfall Amount”), Borrower shall, pursuant to a PIK
Certificate delivered by Borrower to the Lender at least five (5) Business Days
prior to such Payment Date, notify Lender that such accrued and unpaid interest
in an amount equal to the Interest Shortfall Amount applicable for such Payment
Date shall be capitalized on such Payment Date and added to the outstanding
principal amount of the Loan (each such capitalization, a “PIK Requirement”);
provided that, at any time in which any Event of Default has occurred and is
continuing, no accrued and unpaid interest shall be capitalized and added to the
outstanding principal balance of the Loan pursuant to this Section 4.1.4. Any
interest accrued and outstanding in respect of the USB V Holdback Amount as of
the date on which the USB V Holdback Amount is required to be applied to a
Mandatory Prepayment of the principal of the Loan pursuant to Section 5.1.4(f)
shall be automatically capitalized on such date and added to the outstanding
principal amount of the Loan (after giving effect to such Mandatory Prepayment).

Section 4.2    FEES.
4.2.1    Fees Generally. Borrower shall pay the third-party fees, costs, and
expenses of the Lender reasonably incurred in connection with monitoring and
maintaining the Loan and the Collateral, on a timely basis. These expenses
include, but are not limited to, reasonable and documented attorneys’ fees and
all necessary recording and transfer fees, costs and expenses incurred after the
Closing Date (including in connection with the USB V Transfer and the USB V
Holdback Release Date). In addition to the foregoing, the Borrower shall also
pay the reasonable and documented third-party expenses and reasonable and
documented legal fees of the Lender actually incurred in connection with the
maintenance and administration of this Agreement and the other Loan Documents
and all amendments or modifications thereto from time to time requested by
Borrower, in each case, that are incurred after the Closing Date.



ARTICLE V    
PAYMENTS

Section 5.1    GENERAL PAYMENT PROVISIONS.
5.1.1    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, withholding,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Lender. All payments
received by the Lender after 1:00 p.m. (Washington, D.C. time) shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue until such payment is deemed received. Payments
received by Lender prior to 1:00 p.m. (Washington, D.C. time) shall be deemed
received on that date and applied promptly. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
due, payable and made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be. The
Lender will cooperate with the Borrower to avoid withholding by providing
properly executed forms or filings reasonably requested by Borrower on a timely
basis.


26
Loan Agreement (Moby)



--------------------------------------------------------------------------------





5.1.2    Payments Accompanied by Interest. All payments in respect of the
principal amount of the Loan shall be accompanied by payment of accrued interest
on the principal amount being repaid or prepaid, and all such payments (and, in
any event, subject to Section 4.1.4, any payments in respect of the Loan on a
date when interest is due and payable with respect to the Loan) shall be applied
to the payment of interest then due and payable (or in the case of any Mandatory
Prepayments or optional prepayments made in accordance with this Agreement,
accrued and outstanding) before application to principal; provided that, in the
case of any Mandatory Prepayment pursuant to Section 5.1.4(f) any accrued and
outstanding interest in respect of the principal amount of the Loan required to
be so prepaid shall be capitalized to principal of the Loan as of the date of
such Mandatory Prepayment.
5.1.3    Repayment of Loan. The principal amount of the Loan shall be repaid as
follows: (i) on each Payment Date, in accordance with Section 5.1.4(a), and (ii)
any remaining amount as well as all other amounts due and payable under the Loan
Documents shall be due and payable on the Maturity Date, in each case unless
payment is sooner required or accelerated pursuant to this Agreement in which
case all Obligations shall be due and payable on such sooner or accelerated
date.
5.1.4    Mandatory Prepayments. The Borrower shall prepay the Loan together with
any interest accrued and outstanding in respect thereof in accordance with
Section 5.1.2 (each of the following, a “Mandatory Prepayment”):
(a)    Excess Cash Flow. On each Payment Date, with all Excess Cash Flow as of
such Payment Date.
(b)    ABS Transaction Proceeds. On the date of receipt by Borrower or any
Portfolio Entity or other Subsidiary of Borrower of any Net Cash Proceeds from
the consummation of an ABS Transaction, in an aggregate amount equal to the
lesser of (i) 100% of such Net Cash Proceeds and (ii) the Loan Resizing
Prepayment Amount applicable to such ABS Transaction; provided that the
principal and interest prepayments required under this Section 5.1.4(b) shall be
made solely from, and to the extent of funds available to the Borrower from the
event giving rise to the applicable Mandatory Prepayment.
(c)    Issuance of Debt. On the date of receipt by Borrower or Project Company
of any cash proceeds from incurrence of any Debt of Borrower or Project Company
(other than Permitted Debt or proceeds of an ABS Transaction, the Net Cash
Proceeds of which are applied to prepayment of the Loan pursuant to Section
5.1.4(b)), in an aggregate amount equal to 100% of such proceeds; provided that
the principal and interest prepayments required under this Section 5.1.4(c)
shall be made solely from, and to the extent of funds available to the Borrower
from the event giving rise to the applicable Mandatory Prepayment.
(d)    PeGu Reserve Excess Amounts. On the last Payment Date of 2020 and each
second calendar year thereafter, the amount required to be applied to the
prepayment of the Loan pursuant to Section 9.3.3(b), if any.


27
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(e)    Support and Indemnification Agreement Indemnities and Section 10.1.10. On
the date of receipt by Lender, all amounts paid by Sponsor pursuant to Section
3.1 or 3.3(a) of the Support and Indemnification Agreement and those amounts
required to be paid in prepayment of the Loan pursuant to Section
10.1.10(a)(ii); provided that the principal and interest prepayments required
under this Section 5.1.4(d) shall be made solely from, and to the extent of
funds available to the Borrower from the event giving rise to the applicable
Mandatory Prepayment.
(f)    USB V Holdback Amount. On September 14, 2018, if the USB V Holdback
Release Date has not occurred prior to such date, in an aggregate principal
amount equal to the USB V Holdback Amount.
5.1.5    Optional Prepayments. Except (a) as required pursuant to Section 5.1.4
and (b) at any time after December 31, 2018 and prior to June 30, 2019, in which
case Borrower may prepay all, but not less than all of the principal and accrued
and unpaid interest on the Loan upon sixty (60) days’ notice to the Lender,
together with an additional amount equal to the sum of (i) 5.0% of the
outstanding principal amount of the Loan immediately prior to giving effect to
such prepayment plus (ii) an amount equal to all reasonable and documented costs
and expenses of the Lender (including reasonable and documented the fees, costs
and expenses of Lender’s attorneys and consultants) in connection with the
negotiation and documentation of the Loan Documents and all transactions
contemplated hereby (including the Closing Date), the Loan may not be prepaid,
in whole or in part, at any time. Borrower acknowledges and agrees that the
additional amount to be paid in connection with any prepayment pursuant to
clause (c) of the foregoing sentence was negotiated as part of an arms’ length
transaction, is intended to compensate the Lender for actual losses resulting
from the prepayment of the Loan, and is not a penalty.



ARTICLE VI    
CONDITIONS PRECEDENT

Section 6.1    CONDITIONS TO THE CLOSING. The closing and effectiveness of this
Agreement, and the obligation of the Lender to make the Advance is subject to
the determination by Lender that the following conditions precedent have been
satisfied or waived by the Lender (the date such conditions precedent are so
satisfied or waived being referred to as the “Closing Date”):
6.1.1    Resolutions. Delivery to Lender of a copy of one or more resolutions or
other authorizations, in form and substance reasonably satisfactory to Lender,
of each of the Sponsor, the Pledgor, Borrower and SunPower Capital certified as
of the Closing Date by a Responsible Person of such Person as being true,
complete, in full force and effect on the Closing Date and not amended,
modified, revoked or rescinded, authorizing, as applicable and among other
things, the borrowing of the Loan herein provided for, the granting of the Liens
under the Security Documents, the Reorganization and the obligations of Sponsor
under the Support and Indemnification Agreement and the execution, delivery and
performance of this Agreement, the other Loan Documents and any instruments or
agreements required hereunder or thereunder to which such Person is a party.
6.1.2    Incumbency. Delivery to Lender of a certificate, in form and substance
reasonably satisfactory to Lender, from Sponsor, the Pledgor, Borrower and
SunPower Capital


28
Loan Agreement (Moby)



--------------------------------------------------------------------------------





signed by the appropriate authorized officer or manager of each such Person and
dated a date reasonably close to the Closing Date, as to the incumbency and
specimen signature of each natural Person authorized to execute and deliver this
Agreement, the other Loan Documents and any instruments or agreements required
hereunder or thereunder to which such Person is a party, including those
certificates to be delivered by such Person pursuant to this Article VI.
6.1.3    Organizational Documents. Delivery to Lender, in each case certified by
a Responsible Person of Sponsor, the Pledgor, Borrower or SunPower Capital, as
applicable, as being true, correct and complete on the Closing Date, of (a)
copies of the certificate of formation, charter or other state certified
constituent documents of each of Sponsor, the Pledgor, Borrower and SunPower
Capital, certified as of a date reasonably close to the Closing Date by the
secretary of state of such Loan Party’s, Sponsor’s or SunPower Capital’s, as
applicable, state of organization, and (b) copies of the bylaws, limited
liability company operating agreement, partnership agreement or other comparable
operating documents, if applicable, of each Loan Party, Sponsor and SunPower
Capital.
6.1.4    Good Standing Certificates. Delivery to Lender of certificates (in
so-called “long-form” if available) issued by the secretary of state of the
state in which Sponsor, the Pledgor, Borrower and SunPower Capital is formed or
incorporated, as applicable.
6.1.5    Third Party Approvals. Lender shall have received all information and
copies of all documents and copies of any approval by any Person (including any
Governmental Authority) required in connection with any transaction contemplated
in any Loan Document, other than any ABS Transaction, each of which are listed
on Schedule 6.1.5.
6.1.6    Loan Documents. Delivery to Lender of (a) originals of each Loan
Document other than any expressly contemplated hereby to be executed and
delivered after the Closing Date, all of which shall (i) have been duly
authorized, executed and delivered by the parties thereto and in form and
substance reasonably satisfactory to Lender, and (ii) be in full force and
effect and accompanied by a certificate of Borrower certifying to the foregoing
in accordance with Section 6.1.7, and (b) each document, certificate, or other
deliverable required to be delivered under each Loan Document as of the Closing
Date.
6.1.7    Certificate of Borrower. Delivery to Lender of a certificate, dated as
of the Closing Date, duly executed by a Responsible Person of the Borrower, in
substantially the form of Exhibit H.
6.1.8    Legal Opinions. Delivery to Lender of legal opinions with respect to
the transactions contemplated hereby of counsel to Sponsor, the Pledgor and
Borrower, in each case addressed to the Lender and in form and substance
reasonably satisfactory to the Lender.
6.1.9    Insurance. Delivery to the Lender of evidence reasonably satisfactory
to the Lender that the Portfolio Entities maintain and have in full force and
effect insurance complying with terms of this Agreement and the other Loan
Documents.


29
Loan Agreement (Moby)



--------------------------------------------------------------------------------





6.1.10    Lease Certificates. Delivery to the Lender of a duly executed and
completed certificate in the form of Exhibit I hereto (each such certificate, a
“Lease Certificate”) for each Project Company.
6.1.11    Absence of Litigation. Except as set forth in Schedule 7.11, there are
no actions, suits, investigations or proceedings by or before any Governmental
Authority or arbitrator pending or, to Borrower’s Knowledge, threatened in
writing by or against Borrower or any other Major Project Participant or
Investor related to any Project that could be reasonably expected to have a
Material Adverse Effect.
6.1.12    Payment of Fees. All taxes, fees and other costs due and payable under
Section 4.2 in connection with the execution, delivery recordation and filing of
the documents and instruments referred to in this Section 6.1, and in connection
with, and due and payable on or before the Closing Date shall have been paid in
full or arrangements for the payment thereof specifically approved by the Lender
shall have been made; provided that, for the avoidance of doubt, the foregoing
shall not include any fees payable to the Lender in connection with the Closing
Date or (b) the fees, costs and expenses of Lender’s attorneys and consultants
for all services rendered and billed prior to the Closing Date (other than any
such fees accrued in connection with the Portfolio Documents, which shall be
paid in accordance with the terms of the Portfolio Documents).
6.1.13    Financial Statements. Delivery to Lender of accurate and complete
copies of (a) the most recent unaudited quarterly financial statements or
Form 10 Q of Sponsor and each Project Company, and (b) the most recent audited
annual financial statements of Sponsor and each Project Company for the year
ended December 31, 2017 complying with the provisions of Section 8.1.5(a)(i).
6.1.14    Collateral Requirements. Delivery to Lender of evidence reasonably
satisfactory to Lender that each Loan Party has taken or caused to be taken all
such actions, executed and delivered or caused to be executed and delivered all
such agreements, documents and instruments, and made or caused to be made all
such filings and recordings that may be necessary or, in the opinion of Lender,
desirable in order to create in favor of Lender a valid and (upon such filing
and recording) perfected first priority Lien in such Person’s rights, title and
interest in and to the Collateral. Such actions shall include delivery to Lender
of:
(a)    the Borrower Security Agreement, the Pledgor Security Agreement and the
Depositary Agreement, duly executed by each party thereto;
(b)    all pledged securities, including all certificates, agreements or
instruments representing or evidencing such pledged securities, accompanied by
instruments of transfer and membership interest powers undated and endorsed in
blank to the extent such pledged interests are certificated;
(c)    UCC financing statements in appropriate form for filing under the UCC and
such other documents under applicable Legal Judgments in each jurisdiction as
may be necessary or appropriate or, in the opinion of Lender, desirable to
perfect the first priority Liens created, or purported to be created, by the
Security Documents; (i) certified copies of UCC, tax and


30
Loan Agreement (Moby)



--------------------------------------------------------------------------------





judgment lien searches, bankruptcy and pending lawsuit searches or equivalent
reports or searches, each of a date no less recent than ten Business Days before
the Closing Date or as otherwise acceptable to Lender listing all effective
financing statements, lien notices or comparable documents that name the
Pledgor, Borrower or any Portfolio Entity as debtor and that are filed in state
and county jurisdictions in which any such Person is organized or maintains its
principal place of business and such other searches that Lender deems necessary
or appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents or the assets of the Portfolio Entities (other
than Permitted Liens) showing that upon due filing or recordation (assuming such
filing or recordation occurred on the date of such respective reports), as the
case may be, the security interests created under the Security Documents, with
respect to the Collateral, will be prior to all other financing statements or
other security documents wherein the security interest is perfected by filing or
recording in respect of the Collateral, and (ii) UCC termination statements duly
executed (if required) by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements or other security documents disclosed in such search (other than any
such financing statements, fixture filings or other security documents in
respect of Liens permitted to remain outstanding pursuant to the terms of this
Agreement); and
(d)    evidence reasonably satisfactory to Lender of payment or arrangements for
payment by Borrower of all applicable recording taxes, stamp duties,
registration fees or charges, filing costs and other similar expenses, if any,
required to be paid in connection with the execution, delivery or filing of, or
the perfection of any Loan Document or otherwise in connection with the
Collateral.
6.1.15    No Material Adverse Effect. Since the date of the most recent audited
financial statements of each Major Project Participant, no event, circumstance
or condition shall have occurred and be continuing (and Lender shall have become
aware of no such facts or conditions not previously known) that constitutes or
could reasonably be expected to result in a material adverse effect on the
business, costs, property, results of operation or financial condition of any
Major Project Participant or the ability of such Person to perform its
obligations under the Operative Documents.
6.1.16    Reorganization. The Lender shall have received evidence reasonably
satisfactory to it that, prior to or substantially concurrently with the
occurrence of the Closing Date, the Closing Date Reorganization shall have
occurred pursuant to the terms of the Reorganization Documents.
6.1.17    Establishment of Accounts. The Accounts required to be established as
of the Closing Date under the Depositary Agreement shall have been established
to the satisfaction of Lender.
6.1.18    Representations and Warranties. Each representation and warranty of
(a) each Loan Party and Sponsor under the Loan Documents (and, in the case of
any Lease Certificate, the applicable Portfolio Entity) and (b) SunPower Capital
and its Affiliates under the Reorganization Documents (other than the USB V
Transfer Agreement), in each case, shall be true and correct as of the Closing
Date (unless such representation and warranty refers to an earlier date, in
which case such representation and warranty shall have been true and correct as
of such earlier date) and Borrower shall have provided to Lender a certificate
of a Responsible Person of Borrower that each


31
Loan Agreement (Moby)



--------------------------------------------------------------------------------





representation and warranty of each Loan Party and Sponsor under the Loan
Documents (and, in the case of any Lease Certificate, the applicable Portfolio
Entity) is true and correct as of the Closing Date (unless such representation
and warranty refers to an earlier date, in which case such representation and
warranty was true and correct as of such earlier date).
6.1.19    No Default. Each Loan Party and each Portfolio Entity shall be in
compliance in all material respects with all the terms and provisions set forth
in each Operative Document to which it is a party on its part to be observed or
performed, and no Default or Event of Default exists or shall occur as a result
of any of the transactions consummated as of the Closing Date.
6.1.20    Closing Data Tape. Delivery to the Lender of the Closing Data Tape, in
form and substance satisfactory to the Lender.
6.1.21    Base Case Model. Delivery to the Lender of the Base Case Model, in
form and substance satisfactory to the Lender.
6.1.22    Anti-Terrorism Compliance. At least five Business Days prior to the
Closing Date, Lender shall have received all documentation and other information
required by Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations.
6.1.23    Solvency Certificate. Delivery to Lender of a certificate from a
Responsible Person of each Loan Party certifying that such Loan Party is
Solvent, both separately and on a consolidated basis, after giving effect to the
making of the Advance contemplated hereby.
6.1.24    Legality. No federal or state law or regulation, exists which would
make the Loan, or the securing of the Loan by the Collateral, or any other
aspect of the transactions contemplated herein, illegal, or which would subject
the Lender or any of their Affiliates to any penalties, sanctions or fines.
6.1.25    HA Sunrise Preferred Unwind. Substantially concurrently with the
Closing Date, HA Sunrise LLC’s Class A Units (as defined in the HA Sunrise
Preferred Documents) and all other interests and obligations of HA Sunrise LLC
under the HA Sunrise Preferred Documents shall have been transferred and
assigned to Malina Holdings, LLC and terminated pursuant to documentation in
form and substance satisfactory to the Lender.
6.1.26    Independent Consultant Reports. Borrower shall have delivered or
caused to be delivered to the Lender (a) a final (or such other form acceptable
to the Lender) report of the Independent Engineer, which shall be dated
reasonably near the Closing Date, with respect to all Project Companies and
Projects, along with a reliance letter in favor of the Lender, which shall be
dated reasonably near the Closing Date, in each case, in form and substance
satisfactory to the Lender and (b) a final report of the Insurance Consultant,
which shall be dated reasonably near the Closing Date, with respect to Borrower
and all Portfolio Entities, along with a reliance latter in favor of the Lender,
which shall be dated reasonably near the Closing Date, in each case, in form and
substance satisfactory to the Lender.


32
Loan Agreement (Moby)



--------------------------------------------------------------------------------





6.1.27    Cold Back-Up Lease Servicing Agreement. Borrower shall have delivered
to the Lender of a copy of each Cold Back-Up Lease Servicing Agreement duly
executed and delivered by Great America and SunPower Capital or SunPower Capital
Services, LLC, as applicable, in form and substance satisfactory to the Lender.
6.1.28    Cold Back-Up Maintenance Services Agreement. Borrower shall have
delivered to the Lender of a copy of the Cold Back-Up Maintenance Services
Agreement duly executed and delivered by Omnidian and SunPower Corporation,
Systems, in form and substance satisfactory to the Lender.

Section 6.2    CONDITIONS TO USB V HOLDBACK RELEASE DATE. The USB V Holdback
Amount shall, in addition to any other amounts required to be on deposit in or
credited to the Revenue Account or any other Account, at all times remain on
deposit in or credited to the Revenue Account until, and the obligation of the
Lender to authorize the release of the USB V Holdback Amount from the Revenue
Account to be distributed pursuant to Section 8.2.6(c) is subject to the
determination by Lender that, the following conditions precedent have been
satisfied or waived by the Lender (the date such conditions precedent are so
satisfied or waived being referred to as the “USB V Holdback Release Date”):
6.2.1    Organizational Certificates. Delivery to the Lender of (a) a
certificate of each of the Sponsor, Pledgor, Borrower and SunPower Capital,
confirming that each of the items delivered by such Person pursuant to Sections
6.1.1 and 6.1.3 as of the Closing Date remains true, complete and correct in all
respects, and has not been amended, modified, revoked or rescinded since the
Closing Date and (b) certificates (in so-called “long-form” if available) issued
by the secretary of state of the state in which Sponsor, the Pledgor, Borrower
and SunPower Capital is formed or incorporated, as applicable.
6.2.2    Certificate of Borrower. Delivery to the Lender of a certificate, dated
as of the Closing Date, duly executed by a Responsible Person of the Borrower,
in form and substance reasonably satisfactory to the Lender.
6.2.3    Third Party Approvals. Delivery to the Lender of all information and
copies of all documents and copies of any approval by any Person (including any
Governmental Authority) required in connection with any transaction contemplated
in any Loan Document with respect to the USB V Portfolio Entities, other than
any ABS Transaction, each of which are listed and denoted by an asterisk (*) on
Schedule 6.1.5.
6.2.4    Legal Opinions. Delivery to Lender of legal opinions with respect to
the transactions contemplated hereby, including the USB V Transfer and the
perfection of the Lender’s Lien on the membership interests in the USB V
Portfolio Pledgor, of counsel to Sponsor, the Pledgor and Borrower, in each case
addressed to the Lender and in form and substance reasonably satisfactory to the
Lender.
6.2.5    Lease Certificates. Delivery to the Lender of a duly executed and
completed Lease Certificate for each Project Company (including Helios
Residential Solar Fund, LLC and Lux Residential Solar Fund, LLC).


33
Loan Agreement (Moby)



--------------------------------------------------------------------------------





6.2.6    Payment of Fees. All taxes, fees and other costs due and payable under
Section 4.2 in connection with the execution, delivery recordation and filing of
the documents and instruments referred to in this Section 6.2, and in connection
with, and due and payable on or before the USB V Holdback Release Date shall
have been paid in full or arrangements for the payment thereof specifically
approved by the Lender shall have been made.
6.2.7    Collateral Requirements. Delivery to Lender of evidence reasonably
satisfactory to Lender that Borrower has taken or caused to be taken all such
actions, executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, and made or caused to be made all such
filings and recordings that may be necessary or, in the opinion of Lender,
desirable in order to create in favor of Lender a valid and (upon such filing
and recording) perfected first priority Lien in such Borrower’s rights, title
and interest in and to the Pledged Collateral (as defined in the Borrower
Security Agreement) related to the USB V Portfolio Pledgor. Such actions shall
include delivery to Lender of:
(a)    all pledged securities in respect of membership interests in the USB V
Portfolio Pledgor, including all certificates, agreements or instruments
representing or evidencing such pledged securities, accompanied by instruments
of transfer and membership interest powers undated and endorsed in blank to the
extent such pledged interests are certificated;
(b)    (i) certified copies of UCC, tax and judgment lien searches, bankruptcy
and pending lawsuit searches or equivalent reports or searches, each of a date
no less recent than ten Business Days before the USB V Holdback Release Date or
as otherwise acceptable to Lender listing all effective financing statements,
lien notices or comparable documents that name the Borrower or any USB V
Portfolio Entity as debtor and that are filed in state and county jurisdictions
in which any such Person is organized or maintains its principal place of
business and such other searches that Lender deems necessary or appropriate,
none of which encumber the Collateral covered or intended to be covered by the
Security Documents or the assets of the Portfolio Entities (other than Permitted
Liens) showing that upon due filing or recordation (assuming such filing or
recordation occurred on the date of such respective reports), as the case may
be, the security interests created under the Security Documents, with respect to
the Collateral, will be prior to all other financing statements or other
security documents wherein the security interest is perfected by filing or
recording in respect of the Collateral, and (ii) UCC termination statements duly
executed (if required) by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements or other security documents disclosed in such search (other than any
such financing statements, fixture filings or other security documents in
respect of Liens permitted to remain outstanding pursuant to the terms of this
Agreement); and
(c)    evidence reasonably satisfactory to Lender of payment or arrangements for
payment by Borrower of all applicable recording taxes, stamp duties,
registration fees or charges, filing costs and other similar expenses, if any,
required to be paid in connection with the execution, delivery or filing of, or
the perfection of any Loan Document or otherwise in connection with the
Collateral.
6.2.8    No Material Adverse Effect. Since the date of the most recent audited
financial statements of each Major Project Participant, no event, circumstance
or condition shall


34
Loan Agreement (Moby)



--------------------------------------------------------------------------------





have occurred and be continuing (and Lender shall have become aware of no such
facts or conditions not previously known) that constitutes or could reasonably
be expected to result in a material adverse effect on the business, costs,
property, results of operation or financial condition of any Major Project
Participant or the ability of such Person to perform its obligations under the
Operative Documents.
6.2.9    USB V Transfer. The Lender shall have received evidence reasonably
satisfactory to it that, prior to or substantially concurrently with the
occurrence of the USB V Holdback Release Date, the USB V Transfer shall have
occurred pursuant to the terms of the USB V Transfer Agreement.
6.2.10    Representations and Warranties. Each representation and warranty of
(a) each Loan Party and Sponsor under the Loan Documents (and, in the case of
any Lease Certificate, the applicable Portfolio Entity, including the USB V
Portfolio Entities) and (b) SunPower Capital and its Affiliates under the
Reorganization Documents (including the USB V Transfer Agreement), in each case,
shall be true and correct as of the USB V Holdback Release Date (unless such
representation and warranty refers to an earlier date, in which case such
representation and warranty shall have been true and correct as of such earlier
date) and Borrower shall have provided to Lender a certificate of a Responsible
Person of Borrower that each representation and warranty of each Loan Party and
Sponsor under the Loan Documents (and, in the case of any Lease Certificate, the
applicable Portfolio Entity, including the USB V Portfolio Entities) is true and
correct as of the Closing Date (unless such representation and warranty refers
to an earlier date, in which case such representation and warranty was true and
correct as of such earlier date). For the avoidance of doubt, any representation
and warranty that is contained in the Loan Documents and which relates to a
Portfolio Entity shall, for purposes of this Section 6.2.10, include the USB V
Portfolio Entities as Portfolio Entities, Portfolio Pledgors and Project
Companies and any documents, agreements or instruments to which such Person is a
party or by which any of its assets are bound, as applicable.
6.2.11    No Default. Each Loan Party and each Portfolio Entity (including the
USB V Portfolio Entities) shall be in compliance in all material respects with
all the terms and provisions set forth in each Operative Document to which it is
a party on its part to be observed or performed, and no Default or Event of
Default shall exist or shall occur as a result of any of the transactions
consummated as of the USB V Holdback Release Date.
6.2.12    Solvency Certificate. Delivery to Lender of a certificate from a
Responsible Person of each Loan Party certifying that such Loan Party is
Solvent, both separately and on a consolidated basis, after giving effect to the
USB V Transfer and the distribution by Borrower of the USB V Holdback Amount.



ARTICLE VII    
REPRESENTATIONS AND WARRANTIES
Borrower makes the following representations and warranties to and in favor of
the Lender as of the Closing Date and the USB V Holdback Release Date, all of
which shall survive the execution and delivery of this Agreement, the Closing
Date, the making of the Loan and the USB V Holdback Release Date:


35
Loan Agreement (Moby)



--------------------------------------------------------------------------------






Section 7.1    ORGANIZATION. Each Loan Party is (a) duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
organization and (b) is duly qualified as a foreign entity, and is in good
standing, in each jurisdiction in which such qualification is required by law.
Each Loan Party and each Portfolio Entity has all requisite corporate or limited
liability company, as applicable, power and authority to (i) own or hold under
lease and operate the property it purports to own or hold under lease, (ii)
carry on its business as now being conducted and as now proposed to be conducted
in respect of the Projects, (iii) execute, deliver and perform each Operative
Document to which it is a party and (iv) take each action as may be necessary to
consummate the transactions contemplated hereunder and thereunder. The Pledgor
is the sole member of Borrower. Borrower directly owns 100% of the membership
interests in each Portfolio Pledgor and is the manager or managing member of
each Portfolio Pledgor. The organizational structure of the Pledgor, Borrower,
each Portfolio Pledgor and each other Portfolio Entity set forth on Schedule 1
is true, complete and correct as of the Closing Date and as of the USB V
Holdback Release Date.

Section 7.2    AUTHORIZATION; NO CONFLICT. The execution, delivery and
performance by each Loan Party of the Operative Documents to which it is a party
are within its corporate or limited liability company, as applicable, power,
authority and legal right and have been duly authorized by all necessary action.
Each Loan Party has duly executed and delivered each Operative Document to which
it is a party and neither such Person’s execution and delivery thereof nor its
consummation of the transactions contemplated thereby nor its compliance with
the terms thereof (a) does or will contravene the Organizational Documents, (b)
does or will contravene any Legal Judgment applicable to or binding on it or any
of its properties, (c) does or will contravene or result in any breach of or
constitute any default under, or result in or require the creation of any Lien
(other than Permitted Liens) upon any of its property under, any agreement or
instrument to which it is a party or by which it or any of its properties may be
bound or affected, (d) does or will violate or result in a default under any
indenture, credit agreement, loan, lease or other agreement or instrument
binding upon it or its properties or any Operative Document, or (e) does or will
require the consent or approval of any Person, and with respect to any
Governmental Authority, does or will require any registration with, or notice
to, or any other action of, with or by any applicable Governmental Authority, in
each case which has not already been obtained or made or which is not required
until a later date and is reasonably expected to be obtained on or prior to such
date or which, if failed to be obtained, could not reasonably be expected to
have a Material Adverse Effect.

Section 7.3    ENFORCEABILITY. Each of the Operative Documents to which each
Loan Party or Portfolio Entity is a party is a legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its respective terms and, to Borrower’s Knowledge, each other Major Project
Participant which is not a Loan Party or Portfolio Entity party thereto in
accordance with its respective terms except as enforceability may be limited by
applicable Bankruptcy Law or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity relating to
enforceability (regardless of whether considered in a proceeding at law or in
equity).

Section 7.4    COMPLIANCE WITH LAW. There are no violations by any Loan Party or
Portfolio Entity, of any Legal Judgment (including Hazardous Substances Laws),
except to the extent any such violation could not reasonably be expected to have
a Material Adverse Effect. Except as otherwise have been delivered to Lender, no
written notices of any material violation of any Legal Judgment (including
Hazardous Substances Laws) relating to any Project have been issued, entered or
received by any Loan Party or Portfolio Entity.



Section 7.5    BROKERS.
7.5.1    No Loan Party has any obligation to any Person in respect of any
finder’s, broker’s or investment banking fee with respect to the Loan Documents
or the transactions contemplated thereby or under any other agreement, document
or instrument with any Person, other than fees payable under this Agreement.
7.5.2    No proceeds of the Loan will be used to acquire any equity security of
a class that is registered pursuant to Section 12 of the Exchange Act.

Section 7.6    ADVERSE CHANGE. As of the Closing Date and the USB V Holdback
Release Date, there is no fact known to Borrower which has had or could
reasonably be expected to have a Material Adverse Effect which has not been
disclosed to Lender (as of such date) by or on behalf of Borrower on or prior to
the Closing Date in connection with the transactions contemplated hereby.

Section 7.7    INVESTMENT COMPANY ACT. No Loan Party is an “investment company”
or a company “controlled by” an “investment company,” that is, in either case,
required to be registered under the Investment Company Act of 1940, as amended.

Section 7.8    ERISA. Either (a) there are no ERISA Plans or Multiemployer Plans
for any Loan Party or any ERISA Affiliate or (b) (i) each Loan Party and each
ERISA Affiliate has fulfilled its obligations (if any) under the applicable
minimum funding standards of ERISA and the Code for each ERISA Plan, (ii) each
such ERISA Plan is in compliance in all respects with the currently applicable
provisions of ERISA, the Code and other Applicable Law, (iii) neither any Loan
Party nor any ERISA Affiliate has any liability to the PBGC or an ERISA Plan or
Multiemployer Plan under Title IV of ERISA (other than liability for premiums
due in the ordinary course), (iv) each such ERISA Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
or opinion letter from the Internal Revenue Service, or the remedial amendment
period with respect thereto has not yet expired, or an application for such
letter is currently being processed by the Internal Revenue Service with respect
thereto, and nothing has occurred which could reasonably be expected to cause
the loss of such qualification, and (v) no Loan Party or any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA, except, in each subclause
under Section 7.8(b), as would not reasonably be expected to result in a
Material Adverse Effect. None of any Loan Party’s assets constitute assets of an
employee benefit plan within the meaning of 29 C.F.R. Section 2510.3 101. To
Borrower’s Knowledge, no Loan Party maintains, nor has it within the last six
(6) years of its existence maintained, any employee-benefit plans that were
subject to Title IV of ERISA.

Section 7.9    PERMITS.
7.9.1    All Applicable Permits and, to the Knowledge of Borrower or any
Portfolio Entity, Applicable Third Party Permits (other than any such Permits
required to have been obtained by or on behalf of any Investor, the Lender or
any other financing party that is not an Affiliate of Borrower) have been issued
and are in full force and effect and not subject to current legal proceedings or
to any unsatisfied condition that could reasonably be expected to result in
adverse modification or revocation, all applicable appeal periods with respect
thereto have expired, except as could not reasonably be expected to have a
Material Adverse Effect. The applicable Loan Party and each Portfolio Entity is
in compliance in all material respects with any Applicable Permit that has been
issued and, to Borrower’s or such Portfolio Entity’s Knowledge, no other Person
(other than any Investor, the Lender, financing party that is not an Affiliate
of Borrower or Host Customer) is in material violation of any issued Applicable
Third Party Permit under which such Person is the permittee.
7.9.2    The Permits which have been obtained by a Loan Party or Portfolio
Entity are not subject to any restriction, unfulfilled condition, limitation or
other unmet provision that could reasonably be expected to have a Material
Adverse Effect.

Section 7.10    HAZARDOUS SUBSTANCES.
7.10.1    Except as set forth in Schedule 7.10 or as could not reasonably be
expected to have a Material Adverse Effect: (a) no Loan Party or Portfolio
Entity is or has in the past been in violation of any Hazardous Substances Law
which violation could reasonably be expected (i) to result in a liability to, or
Environmental Claims against, any Borrower, any Portfolio Entity or their
properties and assets, (ii) to result in an inability of any Loan Party or
Portfolio Entity to perform its obligations under the Operative Documents, or
(iii) to interfere with the continuing operation of the Projects; (b) no Loan
Party nor, to Borrower’s Knowledge, any other Person has used, Released,
threatened to Release, generated, manufactured, produced or stored any Hazardous
Substances that could reasonably be expected to subject the Lender to liability,
or any Loan Party to liability, under any Hazardous Substances Law; and (c) to
Borrower’s or any Portfolio Entity’s Knowledge there neither is nor has been any
condition, circumstance, action, activity or event that could reasonably be
expected to be, or result in, a violation by any Loan Party of any Hazardous
Substances Law, or to result in liability to Lender or liability to any Loan
Party or Portfolio Entity under any Hazardous Substances Law or any other
Environmental Claims against any Loan Party or the Lender.
7.10.2    Except as set forth on Schedule 7.10 or Schedule 7.11, (a) as of the
Closing Date and the USB V Holdback Release Date, there is no pending or, to
Borrower’s or any Portfolio Entity’s Knowledge, threatened in writing,
Environmental Claim by any Governmental Authority or any other Person to which
Borrower or Project Company is or will be named as a party that could reasonably
be expected to have a Material Adverse Effect, and (b) thereafter, there is no
pending or, to Borrower’s or any Portfolio Entity’s Knowledge, threatened in
writing, Environmental Claim which could reasonably be expected to have a
Material Adverse Effect.

Section 7.11    LITIGATION.
7.11.1    As of the Closing Date and the USB V Holdback Release Date, no action,
litigation, suit, proceeding or investigation before or by any court, arbitrator
or other Governmental Authority is pending or, to Borrower’s or any Portfolio
Entity’s Knowledge, threatened in writing by or against Borrower, or any other
Loan Party or Major Project Participant as relates to any Project, except as set
forth on Schedule 7.11 or as could not reasonably be expected to have a Material
Adverse Effect.
7.11.2    Neither Borrower nor any Portfolio Entity has Knowledge of any order,
ruling, judgment or decree having been issued or proposed to be issued by any
Governmental Authority that, as a result of the construction, development,
ownership or operation of any Project by the applicable Portfolio Entity, or the
entering into of any Operative Document or any transaction contemplated hereby
or thereby, could reasonably be expected to cause or deem the Lender or the
applicable Loan Party or Portfolio Entity or any Affiliate of any of them to be
subject to, or not exempted from, regulation under PUHCA, or treated as an
electric utility, electric corporation or public utility under the laws of the
States in which the Projects are located as presently constituted and as
construed by the courts of the States in which the Projects are located,
respecting the rates or the financial and organizational regulation of electric
utilities.



Section 7.12    NO LABOR DISPUTES; FORCE MAJEURE. Neither the business nor the
properties of the Loan Parties or, to Borrower’s or any Portfolio Entity’s
Knowledge, any other Major Project Participant are currently affected by any
fire, explosion, accident, strike, “force majeure” (as defined in any Operative
Document), lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy, or other casualty (whether or not
covered by insurance), in each case, which could reasonably be expected to have
a Material Adverse Effect.

Section 7.13    OPERATIVE DOCUMENTS.
7.13.1    Copies of the Portfolio Documents have been delivered to Lender by
Borrower. All such Portfolio Documents are in full force and effect.
7.13.2    To Borrower’s or any Portfolio Entity’s Knowledge, except as disclosed
to Lender in writing at or prior to the time the representation and warranty in
this Section 7.13.2 is being made, the representations and warranties of the
Major Project Participants and the other parties thereto contained in the
Operative Documents (other than this Agreement) were true and correct in all
material respects as of the date made.

Section 7.14    TAXES.
7.14.1    All federal, state, local and foreign tax returns, information
statements and reports that are required to be filed by or with respect to the
Loan Parties and the Portfolio Entities have been timely filed and material
assessments, utility charges, fees and other governmental charges required to be
paid by or with respect to the Loan Parties have been timely paid (other than
those taxes, if any, that it is contesting in good faith and by appropriate
proceedings in accordance with the requirements of Section 8.1.16). Neither
Borrower nor any Portfolio Entity has Knowledge of any tax assessment proposed
in writing against any Loan Party or Portfolio Entity which could reasonably be
expected to have a Material Adverse Effect. In either case, to the extent such
taxes, assessments, charges and fees are not due, the applicable Loan Party or
Portfolio Entity has established cash reserves that are adequate for the payment
thereof, consistent with GAAP.
7.14.2    No Loan Party intends to treat the Loan (including the incurrence
thereof) as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4) or as equity.


36
Loan Agreement (Moby)



--------------------------------------------------------------------------------






Section 7.15    GOVERNMENTAL REGULATION.
7.15.1    Each Project is a QF. There is no pending challenge, protest,
rehearing or appeal of any Project’s status as a QF. No Loan Party is subject
to, or is not exempt from, regulation under PUHCA. No Loan Party or Portfolio
Entity is subject to, or is not exempt from, regulation as an “electric
utility”, an “electric corporation”, a “public utility” or similar term under
the laws of the States in which the Projects are located.
7.15.2    Neither the Lender nor any Affiliate of the Lender will, solely as a
result of the Loan Parties’ and the Portfolio Entities’ ownership, leasing or
operation of the Projects, the making of the Loan, or the entering into of any
Operative Document in respect of the Projects or any transaction contemplated
hereby or thereby, be subject to, or not exempt from, regulation under PUHCA or
under state laws and regulations respecting the rates, financial and
organizational regulation of electric utilities, except that the exercise by the
Lender or Affiliates of the Lender of certain remedies, as provided for under
the Loan Documents or the Portfolio Loan Documents, may cause the Lender and its
Affiliates to be subject to regulation under the FPA or PUHCA.



Section 7.16    REGULATION U, ETC. None of the Loan Parties are engaged
principally, or as one of their principal or important activities, in the
business of extending credit for the purpose of “buying,” “carrying” or
“purchasing” any “margin stock” or “margin security” (each, as applicable, as
defined in Regulations T, U or X of the Federal Reserve Board, each as now and
from time to time hereafter in effect), and no part of the proceeds of the Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for the purpose of “buying,” “carrying” or
“purchasing” any such margin stock or for any other purpose that entails a
violation of the provisions of Regulation T, U or X.

Section 7.17    FINANCIAL STATEMENTS.
7.17.1    In the case of each financial statement of any Loan Party or Portfolio
Entity and accompanying information delivered by the Loan Parties under the Loan
Documents, each such financial statement and information has been prepared in
conformity with GAAP applied consistently throughout the relevant periods
(except as otherwise approved and disclosed therein) and fairly presents, in all
material respects, the financial position of the applicable Person, as the case
may be, as of the respective dates thereof and the results of operations and
cash flows of such Person, as the case may be, described therein for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments and
the absence of footnote disclosure.
7.17.2    Except for the obligations under the Operative Documents to which it
is a party, no Loan Party or Portfolio Entity has any Contingent Obligations,
undisclosed liabilities, unmatured liabilities, contingent liability or
liability for taxes, long-term lease or forward or long-term commitment
(including any interest rate or foreign currency swap or exchange transaction or
other financial derivative) required to be shown under GAAP that are not
reflected in the foregoing financial statements or the notes thereto and which
in any such case are material in relation to the business, results of
operations, properties, financial condition or prospects of the Loan Parties and
the Portfolio Entities.


37
Loan Agreement (Moby)



--------------------------------------------------------------------------------





7.17.3    No Material Adverse Effect has occurred since September 30, 2017.
7.17.4    For clarity, the representations and warranties in this Section 7.17
are not applicable to any projections or other forward-looking statements
delivered by any Loan Party.

Section 7.18    NO DEFAULT. No Default or Event of Default has occurred and is
continuing.

Section 7.19    ORGANIZATIONAL ID NUMBER. The Loan Parties’ organizational
identification (if applicable) numbers are as follows: Pledgor: 6969851 and
Borrower: 6969849.

Section 7.20    LEASES AND PROJECTS.
7.20.1    Each of the Projects was Placed In Service on or prior to the date
such Project was required to be Placed In Service under the applicable Portfolio
Loan Documents or HA Sunrise Preferred Documents, as applicable.
7.20.2    Each Lease and Production Guarantee in respect of a Project is in full
force and effect, except as could not reasonably be expected to have a Material
Adverse Effect.
7.20.3    Each Lease constitutes a “Serviced Contract” under and as defined in
the applicable Cold Back-Up Lease Servicing Agreement, and is listed on Schedule
A thereto as a “Serviced Contract”. Great America is performing “Standby Backup
Servicing Services”, as such term is defined in the Cold Back-Up Lease Servicing
Agreement, for each Lease.
7.20.4    Each Project is entitled to “Transition Event Services” under and as
defined in Section 11 of Exhibit B to the Cold Back-Up Maintenance Services
Agreement.

Section 7.21    INTELLECTUAL PROPERTY.
7.21.1    The Borrower and the Portfolio Entities own or have the right to use
all licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks and trade names, or rights thereto, that are necessary for the
operation of their respective business, without Knowledge of any conflict with
the rights of others, except as could not reasonably be expected to have a
Material Adverse Effect.
7.21.2    To the Knowledge of Borrower or any Portfolio Entity, there is no
violation by any of any Borrower or any Portfolio Entity right with respect to
any license, patent, copyright, service mark, trademark, trade name or other
right owned or used by Borrower or any Portfolio Entity, except for any such
violation which could not reasonably be expected to have a Material Adverse
Effect.
7.21.3    There exists no pending or, to the Borrower’s or any Portfolio
Entity’s Knowledge, threatened claim or litigation against or affecting the
Borrower or any Portfolio Entity contesting its right to sell or use any such
product, process, method, substance, part or other material, except for any such
claim or litigation which, if adversely determined, could not reasonably be
expected to have a Material Adverse Effect.
7.21.4    Neither the Borrower nor any Portfolio Entity owns registered patents,
copyrights or trademarks, or applications therefor.

Section 7.22    COLLATERAL. The respective liens and security interests granted
to Lender pursuant to the Security Documents constitute a valid first priority
security interest under the applicable UCC. The security interest granted to
Lender pursuant to the Security Documents in the Collateral consisting of
personal property has been perfected (i) with respect to any property that can
be perfected by filing, upon the filing of financing statements in the
appropriate secretary of state’s office, (ii) with respect to any property that
can be perfected by control, upon execution of the Depositary Agreement or other
applicable control agreement, and (iii) with respect to any certificated
securities or any property that can only be perfected by possession, upon Lender
receiving possession thereof, and in each case such security interest will be,
as to Collateral perfected under the UCC or otherwise as aforesaid, superior and
prior to the rights of all third Persons now existing or hereafter arising
whether by way of Lien of any type, assignment or otherwise, except Permitted
Liens. All such action as is necessary to establish and perfect Lender’s rights
in and to existing Collateral has been taken to the extent Lender’s security
interest can be perfected by filing, including any recording, filing,
registration, giving of notice or other similar action. Borrower has properly
delivered or caused to be delivered, or provided control, to Lender all
Collateral that permits perfection of the Lien and security interest described
above by possession or control.

Section 7.23    BASE CASE MODEL; CLOSING DATA TAPE. The Base Case Model (a) is
based on good faith estimates and assumptions believed to be reasonable at the
time made, (b) includes historical data regarding the Projects and the Leases
(including those with respect to the USB V Portfolio Entities) that is true and
correct in all material respects and (c) is consistent with the Closing Data
Tape. The information contained in the Closing Data Tape is true, correct and
complete in all material respects with respect to all Projects and Leases
(including those with respect to the USB V Portfolio Entities).

Section 7.24    INSURANCE. All insurance policies then required to be maintained
by the Loan Parties and the Portfolio Entities and, to Borrower’s or any
Portfolio Entity’s Knowledge, each other Major Project Participant pursuant to
the terms of any Operative Document are in full force and effect, and all
premiums then due and payable have been paid.


38
Loan Agreement (Moby)



--------------------------------------------------------------------------------






Section 7.25    ANTI-TERRORISM LAW.
7.25.1    Each Loan Party, each Portfolio Entity, Sponsor and each Affiliate
that is a Subsidiary of Sponsor is in compliance in all materials respects with
regulations administered by OFAC (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto, (ii) Executive
Order 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism) (the “Executive Order”) and (iii) any Applicable Laws relating to
terrorism or money laundering (collectively, “Anti-Terrorism Laws”).
7.25.2    None of the Persons that Control Borrower, the Subsidiaries of such
Controlling Persons and to Borrower’s Knowledge, none of the Affiliates of such
Controlling Person’s and their Subsidiaries or, any brokers or other agents of
any Loan Party or Portfolio Entity acting or benefiting in any capacity in
connection with the Loan is any of the following: (i) a Person that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order;
(ii) a Person owned 50% or more by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order; (iii) a Person with which Lender is prohibited from dealing
by any Anti-Terrorism Law; or (iv) a Person that is named on the List of
Specially Designated National and Blocked Persons.

Section 7.26    SOLVENCY. Each Loan Party and Portfolio Entity is Solvent,
individually and taken as a whole, both before and after taking into account the
transactions contemplated by the Loan Documents.

Section 7.27    FULL DISCLOSURE. The representations and warranties contained in
this Agreement and in the other Loan Documents and all information heretofore
furnished by the Loan Parties to the Lender for purposes of or in connection
with this Agreement or any transaction contemplated hereby is true, correct and
complete in every material respect and contains no untrue statement of material
fact or omits no material fact necessary to make the statements contained
therein, taken as a whole, not misleading in any material respect. The Loan
Parties have disclosed to the Lender in writing any and all facts (except facts
of general public knowledge) Known to the Loan Parties and the Portfolio
Entities (including the USB V Portfolio Entities) which materially and adversely
affect the repayment of the Loan, or the business or financial condition of the
Loan Parties.

Section 7.28    OWNERSHIP FOR CALIFORNIA PROPERTY TAX PURPOSES.
(a)    Prior to giving effect to the Closing Date Reorganization and the
Reorganization, (i) there has not been any Reassessment with respect to any
Project or other event, condition or circumstance that could reasonably be
expected to give rise to a Reassessment of any such Project, and (ii) except as
set forth on Schedule 7.28, no Person is or has been an Original Co-Owner of
such Project at any time.
(b)    The execution and delivery of the Reorganization Documents, this
Agreement and the consummation of the transactions contemplated hereby and
thereby, taken together with all transactions contemplated under the Loan
Documents, do not result in a change of ownership requiring reassessment of the
value of any Projects for any California state or local property tax purposes
that would result in any California state or local property taxes being due and
payable by any Loan Party or any Portfolio Entity, and none of the Loan Parties
or any Portfolio Entity or Subsidiary or any other Person, except those set
forth on Schedule 7.28, shall be considered an Original Co-Owner of any
Projects.

Section 7.29    AVAILABLE FUNDS. As of the Closing Date and the USB V Holdback
Release Date, there is $2,891,416 on deposit in or credited to the accounts of
the Portfolio Entities (including the USB V Portfolio Entities) that is
available for distribution to the Borrower subject only to any prohibitions on
distribution set forth in the Portfolio Loan Documents and, in the case of the
USB V Portfolio Entities, the occurrence of the USB V Transfer Date. The
Borrower has no Knowledge of any condition to distribution of such funds that
will not be satisfied.



Section 7.30    FLIP DATES. As of the Closing Date and the USB V Holdback
Release Date, the Borrower has no Knowledge of any indemnification obligations,
cash sweeps, diversions or defaults under the Tax Equity Documents by the
Borrower or its Affiliates that could reasonably be expected to (a) delay the
flip date under any Project Company LLC Agreement or, (b) in the case of Project
Company LLC Agreements that do not utilize a yield based flip mechanic,
materially and adversely impact the distributions to the applicable Portfolio
Pledgor.



Section 7.31    CERTAIN OUTSTANDING DEBT. As of the Closing Date and the USB V
Holdback Release Date, (a) the aggregate principal amount outstanding and the
remaining amortization payments under (and the maturity date of) that certain
that certain Loan and Security Agreement, dated as of March 30, 2016, by and
among Lux Residential Solar Fund, LLC, as borrower, Western Alliance Bank, and
each lender party thereto is set forth on Part A of Schedule 7.31 and (b) the
aggregate principal amount outstanding and the remaining amortization payments
under (and the maturity date of) that certain Credit Agreement, dated as of
September 29, 2017, as amended,, among Meridian Solar Program, LLC, as borrower,
the several lenders from time to time party thereto, the several issuing banks
from time to time party thereto, Investec Bank PLC, as administrative agent, and
The Bank of New York Mellon, as paying agent, is set forth on Part B of Schedule
7.31.



Section 7.32    REBATE AMOUNTS. As of the Closing Date and the USB V Holdback
Release Date, all rebate payments that relate to the self-generation of
electricity or the use of technology incorporated into a Project (excluding any
environmental attributes, investment tax credits or “net metering” payments)
which have been earned and are owed to either Lux Residential Solar Fund, LLC,
Sunrise 2, LLC or Helios Residential Solar Fund, LLC from public utilities, but
not yet paid to such Portfolio Entities, are set forth on Schedule 7.32.



ARTICLE VIII    
COVENANTS

Section 8.1    AFFIRMATIVE COVENANTS. Until all Obligations have been paid in
full (other than indemnity obligations not yet due and payable) in cash:
8.1.1    Use of Revenues. Unless otherwise applied by Lender pursuant to any
Loan Document, the Borrower shall, and shall cause each Portfolio Entity to,
apply any Revenues, in the order and manner, provided for in Article IX.
8.1.2    Payment.
(a)    Loan Documents. The Borrower shall, and shall cause each of its
applicable Affiliates to, pay all sums due of such Person under the Loan
Documents to which it is a party according to the terms hereof and thereof.
(b)    Other Obligations. The Borrower shall, and shall cause Portfolio Entity
and the Pledgor to, pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all of such Person’s
obligations under the Portfolio Documents and all of such Person’s other
obligations of whatever nature and howsoever arising,


39
Loan Agreement (Moby)



--------------------------------------------------------------------------------





except such as may be contested in good faith or as to which a bona fide dispute
may exist, provided that adequate cash reserves have been established for the
payment thereof in the event such dispute were resolved unfavorably to the
applicable Person and non-payment of such obligation pending the resolution of
such contest or dispute could not reasonably be expected to result in a Material
Adverse Effect.
8.1.3    Maintenance of Property. Other than property disposed of in accordance
with Section 8.2.4, the Borrower shall, and shall cause each Portfolio Entity
to, maintain good, legal and valid title to all of its other material properties
and assets, in each case free and clear of all Liens other than Permitted Liens.
The Borrower shall, and shall cause each Portfolio Entity to, generally keep all
property useful and necessary in its business in all material respects in good
working order and condition, ordinary wear and tear excepted.
8.1.4    Notices. The Borrower shall promptly, upon Borrower or a Portfolio
Entity acquiring notice or giving notice (except as otherwise specified below),
as the case may be, or obtaining Knowledge thereof, give notice (with copies of
any underlying notices, papers, files or related documentation) to Lender,
accompanied by a statement of a Responsible Person setting forth details of the
occurrence referred to therein and stating what action (if any) Borrower (or the
applicable Portfolio Entity) proposes to take with respect thereto, of:
(a)    any litigation pending or, to Borrower’s or any Portfolio Entity’s
Knowledge, threatened in writing against any Loan Party involving claims against
(i) any Loan Party or (ii) any Portfolio Entity, in each case in excess of
$75,000 for any one claim or $500,000 in the aggregate, or involving any
injunctive, declaratory or other equitable relief, such notice to include, if
requested in writing by Lender, copies of all papers filed in such litigation
and to be given monthly if any such papers have been filed since the last notice
given;
(b)    any dispute or disputes for which written notice has been received by any
Loan Party or Portfolio Entity which may exist between any such Loan Party,
Portfolio Entity or any holder of an Applicable Third Party Permit and any
Governmental Authority and which involve (i) claims against any Loan Party or
any Portfolio Entity, in each case in excess of $75,000 for any one event or
$500,000 in the aggregate, (ii) injunctive or declaratory relief, or (iii)
revocation, modification, failure to renew or the like of any Applicable Permit
or Applicable Third Party Permit;
(c)    as soon as possible and in any event within five (5) Business Days after
the occurrence thereof, any Default or Event of Default;
(d)    any casualty, damage or loss, whether or not insured, through fire,
theft, other hazard or casualty, or any act or omission of (i) Borrower or any
Portfolio Entity, their employees, agents, contractors or representatives acting
in connection with any Project in excess of of $75,000, in each case,
individually or $500,000, in the aggregate in any calendar year or (ii) to
Borrower’s or any Portfolio Entity’s Knowledge, any other Major Project
Participant if such casualty, damage or loss could reasonably be expected to
have a Material Adverse Effect on the ability of such Person to perform its
obligations under the Operative Documents to which it is a party;


40
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(e)    any cancellation, suspension or material change in the terms, coverage or
amounts of any insurance (or any notification to a Portfolio Entity by an
insurance provider with respect to any of the foregoing);
(f)    any contractual obligations incurred by a Project Company in connection
with any Project, not including any obligations incurred pursuant to the
Portfolio Documents or Other Contracts;
(g)    any intentional withholding of compensation to, or any right to withhold
compensation claimed by, any Major Project Participant or pursuant to any
Portfolio Document, other than withholding provided by the express terms of any
such contracts;
(h)    any (i) termination (other than expiration in accordance with its terms
and any applicable Direct Agreement) of, or material default of which Borrower
or any Portfolio Company has Knowledge or written notice thereof under, any
Portfolio Document, and (ii) without duplication, any material dispute, relating
to any Project, between any Loan Party or Portfolio Entity and any Major Project
Participant;
(i)    any (i) with respect to any Project, Portfolio Entity or the Borrower,
material noncompliance with any Hazardous Substances Law or any material
Release, or material threat of Release, of Hazardous Substances that Borrower or
a Portfolio Entity Knows has resulted or could reasonably be expected to result
in personal injury or material property damage or to have a Material Adverse
Effect or is required to be reported to any Governmental Authority under any
Hazardous Substances Law, (ii) pending or, to Borrower’s or any Portfolio
Entity’s Knowledge, threatened in writing, Environmental Claim against any Loan
Party or, to Borrower’s or any Portfolio Entity’s Knowledge, any of its
Affiliates, contractors, lessees or any other Persons, arising in connection
with their occupying or conducting operations of any Project which Borrower or a
Portfolio Entity Knows, if adversely determined, could reasonably be expected to
have a Material Adverse Effect, (iii) condition, circumstance, occurrence or
event that Borrower or a Portfolio Entity Knows could result in a material
liability under Hazardous Substances Laws or in the imposition of any Lien or
any other restriction on the title, ownership or transferability of any Project
due to such material liability, or (iv) any proposed action to be taken by the
applicable Loan Party that could subject it to any material additional or
different requirements or liabilities under Hazardous Substances Laws;
(j)    any material written notices, reports or information delivered to or
received by any Loan Party or Portfolio Entity from the parties to the Major
Project Documents or the Tax Equity Documents, other than those delivered or
received in the ordinary course of business and not including any information to
be provided in the monthly report delivered under Section 8.1.8(g);
(k)    any proceeding or legislation by any Governmental Authority to
expropriate, condemn, confiscate, nationalize or otherwise acquire compulsorily
any Loan Party, Portfolio Entity, all or any portion of the Collateral, or all
or any material portion of any Loan Party’s Portfolio Entity’s business or
assets (whether or not constituting an Event of Default);


41
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(l)    the occurrence of any event, condition, circumstance or change that has
caused or evidences, individually or in the aggregate, a Material Adverse
Effect;
(m)    (i) within 10 days prior to the occurrence of a Reportable Event with
respect to any ERISA Plan; (ii) promptly, but in no event later than 15 days,
after the complete or partial withdrawal of any Loan Party or any ERISA
Affiliate from a Multiemployer Plan; (iii) promptly, but in no event later than
five days, after any Loan Party has Knowledge that the PBGC has instituted any
proceedings to terminate any ERISA Plan or Multiemployer Plan or has taken
action to appoint a trustee of any ERISA Plan under Section 4042 of ERISA; (iv)
promptly, but in no event later than 10 days, after the occurrence of any event
which could give rise to a Lien in favor of the IRS or the PBGC under any ERISA
Plan; (v) promptly, but in no event later than 30 days, after any Loan Party has
Knowledge that a Multiemployer Plan is in “critical” or “endangered” status
within the meaning of Section 305 of ERISA, is insolvent or intends to terminate
an ERISA Plan under Section 4041A of ERISA and (vi) promptly, but in no event
later than 10 days prior to the date any Loan Party shall apply (or after any
Loan Party has Knowledge that any ERISA Affiliate has applied) for a minimum
funding waiver under Section 412 of the Code with respect to an ERISA Plan, a
description thereof and copies of documents and materials related thereto;
(n)    any insurance claims in excess of $75,000 individually or $500,000 in the
aggregate; and
(o)    any other information relating to any Loan Party or Portfolio Entity or
any Project that Lender may reasonably request.
8.1.5    Financial Reporting.
(a)    Financial Statements. Borrower shall deliver to Lender, in form and
detail reasonably satisfactory to Lender, the following:
(i)    As soon as practicable and in any event within 120 days after the close
of each applicable fiscal year, audited financial statements of Sponsor,
Borrower and each Project Company (it being acknowledged that such requirement
with respect to Sponsor may be satisfied by the delivery of the appropriate
report on Form 10-K filed with the SEC), all prepared in accordance with GAAP
consistently applied. Such financial statements shall include a statement of
shareholders’ or members’ equity, a balance sheet as of the close of such year,
an income and expense statement, statement of cash flows, and including, in each
case, in comparative form the combined figures for the immediately preceding
fiscal year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, and certified
by an independent certified public accountant of nationally recognized standing
selected by the Person whose financial statements are being prepared and, for
Sponsor, by an independent certified public accountants of nationally recognized
standing acceptable to Lender; and
(ii)    As soon as practicable and in any event within 60 days after the end of
the first, second and third quarterly accounting periods of its fiscal year
(commencing with the fiscal quarter ending June 30, 2018), unaudited quarterly
financial statements of Sponsor, Borrower and Project Company as of the last day
of such quarterly period and the related statements


42
Loan Agreement (Moby)



--------------------------------------------------------------------------------





of income, cash flow, and shareholders’ or members’ equity (as applicable) for
such quarterly period (it being acknowledged that such requirement with respect
to Sponsor may be satisfied by the delivery of the appropriate report on Form
10-Q filed with the SEC) all prepared in accordance with GAAP consistently
applied (subject to changes resulting from audit and normal year-end adjustments
and the absence of footnote disclosures).
(b)    Certification. Borrower shall cause to be delivered, along with any
financial statements delivered pursuant to Section 8.1.5(a), a certificate
signed by a Responsible Person of the Borrower, certifying, in its capacity as a
Responsible Person of the Borrower and not individually, that (i) such
Responsible Person has made a review of the transactions and financial condition
of such Person during the relevant fiscal period and that such review has not
disclosed the existence of any event or condition which constitutes a Default or
Event of Default, or if any such event or condition existed or exists, the
nature thereof and the corrective actions that such Person has taken or proposes
to take with respect thereto, (ii) such Person is in compliance with all
applicable material provisions of each Operative Document to which such Person
is a party or, if such is not the case, stating the nature of such
non-compliance and the corrective actions which such Person has taken or
proposes to take with respect thereto, (iii) such financial statements are true
and correct in all material respects with respect to Borrower, Portfolio
Pledgors or Project Companies, as applicable, and that no material adverse
change in the consolidated assets, liabilities, operations, or financial
condition of such Person has occurred since the date of the immediately
preceding financial statements provided to Lender or, if a material adverse
change has occurred, the nature of such change and (iv) as relevant, all
information required pursuant to the Security Documents regarding perfection of
Collateral (which shall be included in such certificate) or confirming that
there has been no change in such information since the last prior date on which
such information was provided.
8.1.6    Books, Records, Access. Borrower shall, and shall cause each Portfolio
Entity to (a) maintain, or cause to be maintained, adequate books, accounts and
records with respect to the Borrower, the Portfolio Entities and the Projects,
in which full and correct entries shall be made of all financial transactions
and the assets and business of the Borrower and the Portfolio Entities, and
prepare all financial statements required hereunder, in each case in accordance
with GAAP (subject, in the case of unaudited financial statements, to changes
resulting from audit and normal year-end adjustments and the absence of footnote
disclosure) and in compliance with the regulations of any Governmental Authority
having jurisdiction thereof; and, (b) subject to requirements of Applicable Law,
safety requirements and existing confidentiality restrictions imposed upon any
Loan Party by any other Person, and without requiring the relinquishment or
waiver of any applicable legal privilege, permit employees or agents of Lender
at any reasonable times and upon reasonable prior notice to the applicable Loan
Party or Portfolio Entity (i) to examine or audit all of such Person’s books,
accounts and records and make copies and memoranda thereof, (ii) to communicate
with the Loan Parties’ and Portfolio Entities’ auditors outside the presence of
the Loan Parties and Portfolio Entities, and (iii) to discuss the business,
operations, properties and financial and other conditions of the Loan Parties
and the Portfolio Entities with officers and employees of the Loan Parties and
the Portfolio Entities and with their respective independent certified public
accountants.


43
Loan Agreement (Moby)



--------------------------------------------------------------------------------





8.1.7    Compliance With Laws, Instruments, Applicable Permits, Etc. Borrower
shall, and shall cause each Portfolio Entity to, promptly comply, or cause
compliance, in all material respects with all Legal Judgments and Applicable
Permits (including Legal Judgments and Applicable Permits relating to pollution
control, environmental protection, employment practices, terms and conditions of
employment, wages and hours, equal employment opportunity or employee benefit
plans, ERISA Plans and employee safety, with respect to Borrower, Project
Company or the Projects), and make such alterations to the Projects as may be
required for such compliance; provided that, in no event shall any such
non-compliance or lack of alterations that would impact no more than fifteen
(15) Projects and could otherwise not reasonably be expected to result in a
Material Adverse Effect constitute a breach of this Section 8.1.7.
8.1.8    Reports and Base Case Model Updates. Borrower shall:
(a)    Operating Report. Deliver to Lender within 30 days of the end of each
month, summary operating reports, substantially in the form of Exhibit D-1
attached hereto with respect to each Project Company, and substantially in the
form of Exhibit D-2 attached hereto with respect to the Borrower and its
Subsidiaries, taken as a whole, each of which shall include, as soon as
practicable, but in any event commencing with the first summary operating report
required to be delivered six months after the Closing Date (in which case each
of Exhibit D-1 and Exhibit D-2 shall be revised accordingly in a manner
reasonably satisfactory to the Lender), the calculations underlying such report
in a Microsoft Excel spreadsheet format, information as to under-performance of
any Project, payments in respect of the Production Guarantees, identification of
any Projects with delinquent payments for periods of greater than each of 30
days, 60 days, 90 days, 120 days, 180 days and 240 days, and the percentages of
the remaining contract balance for such Projects.
(b)    Updates to Base Case Model. Deliver to Lender within 30 days of the end
of each fiscal quarter, an update to the Base Case Model taking into account
actual performance of Borrower and its Subsidiaries to date (including any flip
dates under Tax Equity Documents to the extent that the applicable tracking
models have been updated since the previous quarter), which shall include (i)
projected Revenues, Debt Service, and O&M Costs, on an aggregate basis and for
each Portfolio Chain; and (ii) to the extent applicable, a comparison of such
figures to corresponding actual figures for the prior year. Such updated Base
Case Model shall be, and in connection with each delivery of the updated Base
Case Model, Borrower hereby represents and warrants that the projections set
forth in such Base Case Model are and will be based on good faith estimates and
assumptions believed to be reasonable at the time made; however, it is expressly
understood that any forward looking projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower and its Subsidiaries and that no assurance can be given that such
projections will be realized.
(c)    Insurance. As soon as practicable notices of any material changes to the
Borrower’s or any Portfolio Entity’s insurance coverage, together with any
certificates in connection therewith (including, at least on an annual basis,
any copies of any insurance certificates evidencing the policies of insurance
required pursuant to Section 8.1.15 promptly after their receipt by the Borrower
or any Portfolio Entity, as applicable).


44
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(d)    [Reserved].
(e)    Management Letters. Promptly after the receipt thereof by Borrower or any
Portfolio Entity, deliver to Lender a copy of any “management letter” received
by it from its certified public accountants and the management’s responses
thereto.
(f)    Organizational Documents. Promptly provide Lender copies of any
Organizational Documents (delivered pursuant to Section 6.1.3) that have been
amended or modified in accordance with the terms hereof and deliver a copy of
any notice of default given or received by any Loan Party or Portfolio Entity
under any Organizational Document within 10 days after such Person gives or
receives such notice.
(g)    Reports. Concurrently with its delivery to each Investor, provide to
Lender a copy of each report, tracking model update and material correspondence
as and when delivered to each Investor.
(h)    Capital Contributions. Borrower shall provide evidence that capital
contributions required to be made to each Project Company and Desert Sunburst,
LLC under each Project Company LLC Agreement on or prior to the Closing Date
and, in the case of the USB V Portfolio Entities, the USB V Holdback Release
Date, have been made on a timely basis.
(i)    Additional Information. Provide to Lender promptly upon request such
reports, statements, lists of property, accounts, budgets, forecasts and other
information concerning any Loan Party, any Portfolio Entity and the Projects
and, to the extent reasonably available, the Major Project Participants and at
such times as Lender shall reasonably require.
8.1.9    Existence, Conduct of Business, Properties, Etc. Except as otherwise
expressly permitted under this Agreement, the Borrower shall, and shall cause
each Portfolio Entity to, (a) maintain and preserve their existence and all
material rights, privileges and franchises necessary in the conduct of its
business, (b) perform (to the extent not excused by force majeure events or the
nonperformance of the other party and not subject to a good faith dispute) all
of its material contractual obligations under the Portfolio Documents,
(c) maintain all Applicable Permits and use commercially reasonable efforts to
cause all Major Project Participants to maintain all Applicable Third Party
Permits, except to the extent that any such failure to maintain could not
reasonably be expected to have a Material Adverse Effect and (d) otherwise
continue to engage in business of the same general type as now conducted by it.
8.1.10    [Reserved].
8.1.11    Indemnification.
(a)    Borrower shall indemnify, defend and hold harmless the Lender, and its
Related Parties (collectively, the “Indemnitees”) from and against, and
indemnify and reimburse the Indemnitees for the following:


45
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(i)    any and all claims, obligations, liabilities, losses, damages, injuries
(to Person, property, or natural resources), penalties, stamp or other similar
taxes, actions, suits, judgments, costs and expenses (including reasonable
attorney’s fees) of whatever kind or nature, whether or not well founded,
meritorious or unmeritorious (“Liabilities”), payable to third parties, that
have been incurred by, or demanded, asserted, claimed or awarded against any
such Indemnitee directly arising out of or in connection with (A) any Operative
Documents, (B) the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby or thereby, and (C) the Loan or the use of the proceeds therefrom
(collectively, “Subject Claims”), except, with respect to any Indemnitee,
Subject Claims by Borrower against such Indemnitee with respect to which
Borrower prevails in a final and non-appealable judgment by a court of competent
jurisdiction; provided that Subject Claims shall not include any Liabilities for
which a Portfolio Entity has an obligation, whether through indemnity or
otherwise, under any Portfolio Loan Document;
(ii)    any and all Subject Claims arising in connection with any Environmental
Claims, whether foreseeable or unforeseeable, including all costs of removal,
investigation, remediation and disposal of any Hazardous Substances, together
with all reasonable costs required to be incurred in (A) determining whether any
Project or any Person is in compliance with Hazardous Substances Law and (B)
causing any Project or any Person to be in compliance, with all applicable Legal
Judgments under Hazardous Substances Law, all reasonable costs associated with
claims for damages to personnel or property, reasonable and documented
attorneys’ and consultants’ fees, investigation and laboratory fees, response
costs and court costs (but Borrower shall have no obligation to indemnify and
hold harmless any Indemnitees for any special, indirect, consequential or
punitive damages pursuant to this Section 8.1.11(a)(ii)); and
(iii)    any and all Subject Claims in any way relating to, or arising out of or
in connection with any claims, suits or liabilities against any Loan Party or
Portfolio Entity or any of their Affiliates to the extent related to any Project
or the transactions contemplated by the Operative Documents.
(b)    The foregoing indemnities shall not apply with respect to an Indemnitee,
to the extent determined by final and non-appealable judgment of a court of
competent jurisdiction to have arisen as a result of the gross negligence or
willful misconduct of such Indemnitee or its Affiliated Indemnitees, but shall
continue to apply to other Indemnitees.
(c)    The provisions of this Section 8.1.11 shall survive the termination of
this Agreement, the exercise of any remedies by the Lender under the Loan
Documents (including any foreclosure upon all or any portion of the Collateral
in accordance with the terms of the Loan Documents) and satisfaction or
discharge of the Obligations under the Loan Documents, and shall be in addition
to any other rights and remedies of any Indemnitee.
(d)    In case any action, suit or proceeding shall be brought against any
Indemnitee, such Indemnitee shall notify Borrower of the commencement thereof,
and Borrower shall be entitled, at its expense, acting through counsel
reasonably acceptable to such Indemnitee, to participate in, and, to the extent
that Borrower desires, to assume and control the defense thereof. Such
Indemnitee shall be entitled, at its expense, to participate in any action, suit
or proceeding the


46
Loan Agreement (Moby)



--------------------------------------------------------------------------------





defense of which has been assumed by Borrower. Notwithstanding the foregoing,
Borrower shall not be entitled to assume and control the defenses of any such
action, suit or proceedings against an Indemnitee if and to the extent that, in
the reasonable opinion of such Indemnitee and its counsel, such action, suit or
proceeding involves the potential imposition of criminal liability upon such
Indemnitee or a conflict of interest between such Indemnitee and Borrower or
between such Indemnitee and another Indemnitee (unless such conflict of interest
is waived by the affected Indemnitees), and in such event (other than with
respect to disputes between such Indemnitee and another Indemnitee) Borrower
shall pay the reasonable expenses of such Indemnitee in such defense.
(e)    If Borrower has assumed the defense of any action, suit or proceeding
pursuant to Section 8.1.11(d), Borrower shall promptly report to such Indemnitee
on the status of such action, suit or proceeding as material developments shall
occur and from time to time as requested by such Indemnitee. Borrower shall
deliver to such Indemnitee a copy of each document filed or served on any party
in such action, suit or proceeding, and each material document which Borrower
possesses relating to such action, suit or proceeding.
(f)    Notwithstanding Borrower’s rights hereunder to control certain actions,
suits or proceedings, if any Indemnitee reasonably determines that failure to
compromise or settle any Subject Claim made against such Indemnitee is
reasonably likely (based on written advice of legal counsel) to subject such
Indemnitee to civil, criminal or administrative penalties, to result in the
loss, suspension or impairment of a license or Permit held by such Indemnitee or
to cause material damage to such Indemnitee’s reputation, such Indemnitee shall
be entitled to compromise or settle such Subject Claim (in consultation with
Borrower) with respect to the Indemnitee(s) only.
(g)    Any amounts payable by Borrower pursuant to this Section 8.1.11 shall be
regularly payable within 30 days after Borrower receives an invoice for such
amounts from any applicable Indemnitee, and if not paid within such 30 day
period shall bear interest at the Default Rate.
(h)    Notwithstanding anything to the contrary set forth herein, Borrower shall
not, in connection with any one legal proceeding or claim, or separate but
related proceedings or claims arising out of the same general allegations or
circumstances, in which the interests of the Indemnitees do not materially
differ, be liable to the Indemnitees (or any of them) under any of the
provisions set forth in this Section 8.1.11 for the fees and expenses of more
than one separate firm of lead attorneys and a number of firms of “local
counsel” equal to the number of jurisdictions involved (which firms shall be
selected by the affected Indemnitee, or upon failure to so select, by Lender).
(i)    Subject to the provisions of this Section 8.1.11, any of Borrower’s
indemnification obligations pursuant to Section 8.1.11(a) that arise out of or
in connection with or by reason of, or in connection with a preparation of a
defense of, any investigation, litigation or proceeding shall be, in each case,
binding upon Borrower regardless of whether such investigation, litigation or
proceeding is brought by any Loan Party or Portfolio Entity or its respective
directors, officers, shareholders or creditors or any Indemnitee or whether any
Indemnitee or any other Person is otherwise a party thereto.


47
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(j)    Nothing in this Section 8.1.11 shall constitute a release by Borrower of
any claims that it has as a result of a breach or a default by any Indemnitee of
their respective obligations under any Loan Document.
8.1.12    Utility Regulation. The Borrower shall, and shall cause each Project
Company to take or cause to be taken all necessary or appropriate actions so
that (a) the QF status of the Projects shall remain valid and effective and
shall qualify such Project Company for the exemptions from regulation set forth
in 18 C.F.R. § 292.601 and § 292.602, (b) Borrower and each Portfolio Entity
other than the Project Companies shall not be subject to, or shall be exempt
from, regulation (i) under PUHCA, or (ii) rate, financial or organizational
regulation as an “electric utility”, “electric corporation”, “public utility” or
any similar term under the laws of the States in which the Projects are located.
8.1.13    Operation and Maintenance of each Project; Annual Operating Budget.
(a)    The Borrower shall, and shall cause each Portfolio Entity to, keep the
applicable Projects, or cause the same to be kept, in good operating condition
consistent with the standard of care set forth in the Applicable Permits and
Applicable Third Party Permits, Legal Judgments and the Operative Documents, and
make or cause to be made all repairs (structural and non-structural,
extraordinary or ordinary) necessary to keep such Projects in such condition
except to the extent that any such failure to keep any such Project in good
operating condition would not reasonably be expected to have a Material Adverse
Effect.
(b)    The Borrower shall, and shall cause each Portfolio Entity to, operate the
applicable Projects, or cause the same to be operated, in a manner consistent
with Prudent Industry Practices except to the extent that any such failure to
cause any such Project to operate consistently with Prudent Industry Practices
would not reasonably be expected to have a Material Adverse Effect.
(c)     60 days prior to the beginning of each subsequent calendar year,
Borrower shall submit an operating plan and a budget, reasonably detailed by
quarter and by Portfolio Chain, of anticipated revenues and anticipated
expenditures, including Debt Service, deposit of reserves to any reserve
accounts required under the Portfolio Documents, proposed dividend payments or
other distributions, reserves and all anticipated O&M Costs (including
reasonable allowance for contingencies) applicable to the Projects for the
ensuing calendar year (or, in the case of the initial Annual Operating Budget,
partial calendar year), substantially in the form of Exhibit K (each such annual
operating plan and budget, including the initial Annual Operating Budget, an
“Annual Operating Budget”). Each Annual Operating Budget shall be subject to the
approval of Lender, such approval not to be unreasonably withheld, conditioned
or delayed. Borrower shall prepare a final Annual Operating Budget no less than
15 days in advance of each subsequent calendar year.
(d)     The Borrower shall, and shall cause Project Company to, operate and
maintain the Projects, or cause the Projects to be operated and maintained, with
expenditures in amounts not to exceed, for all Projects in the aggregate, (a)
for each Annual Operating Budget category 10% (on a year-to-date basis) and (b)
for all Annual Operating Budget categories 5% (on


48
Loan Agreement (Moby)



--------------------------------------------------------------------------------





a year-to-date basis), in each case of the amounts budgeted therefor as set
forth in the then-current Annual Operating Budget as approved or deemed approved
by Lender pursuant to Section 8.1.13(c) above; provided that, subject to
Section 8.2.12, Borrower may propose an amendment to the Annual Operating Budget
for Lender’s approval if at any time Borrower cannot comply with this
requirement (and Lender shall consider each such amendment in good faith and
shall not unreasonably withhold, condition or delay its consent to the approval
of any such amendment). Pending any approval required under this Section
8.1.13(d) of any Annual Operating Budget or amendment thereto in accordance with
the terms of this Section 8.1.13(d), Borrower shall use commercially reasonable
efforts to operate and maintain the Projects, or cause the Projects to be
operated and maintained, within the then-current Annual Operating Budget (it
being acknowledged that if a particular calendar year’s Annual Operating Budget
has not been approved by the time periods provided in Section 8.1.13(c), then
the then-current Annual Operating Budget shall be deemed to be the Annual
Operating Budget in effect prior to the delivery of the proposed final Annual
Operating Budget pursuant to Section 8.1.13(c)).
8.1.14    Preservation of Rights; Further Assurances.
(a)    Portfolio Documents. The Borrower shall, and shall cause each Portfolio
Entity to, maintain in full force and effect, perform the obligations of the
applicable Person under, preserve, protect and defend the material rights of the
applicable Person under and take all reasonable action necessary to prevent
termination (except by expiration in accordance with its terms or satisfaction
in full of all obligations under any Portfolio Loan Documents) of each and every
Portfolio Document (except prior to the execution of the ABS Transaction
Documents, the ABS Transaction Documents) and to enforce any material right of
Borrower thereunder. Borrower shall cause all contributions required to be made
to any Portfolio Entity under each Project Company LLC Agreement to be made from
an account of an Affiliate of Borrower other than the Borrower and the Portfolio
Entities.
(b)    Preservation of Collateral. From time to time promptly, upon the
reasonable request of Lender, Borrower shall, and shall cause each Portfolio
Pledgor to, execute, acknowledge or deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded in an appropriate governmental office,
all such notices, statements, instruments and other documents (including any
memorandum of lease or other agreement, financing statement, continuation
statement, certificate of title or estoppel certificate) supplemental to or
confirmatory of the Security Documents, relating to the Loan and consistent with
the Loan Documents, and take such other steps as may be deemed by Lender
necessary or reasonably advisable to render fully valid and enforceable under
all Applicable Laws the rights, liens and priorities of the Lender with respect
to all Collateral and other security from time to time furnished under the Loan
Documents or intended to be so furnished, or for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document or
under this Agreement, or obtain any consents or waivers as may be necessary or
reasonably appropriate in connection therewith, in each case in such form and at
such times as shall be reasonably requested by Lender, and pay all reasonable
fees and expenses (including reasonable and documented attorneys’ fees) incident
to compliance with this Section 8.1.14(b). Upon the exercise by Lender of any
power,


49
Loan Agreement (Moby)



--------------------------------------------------------------------------------





right, privilege or remedy pursuant to any Loan Document which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that Lender may reasonably require.
(c)    Collateral Notices, Reports and Information. Borrower shall comply with
the notice, reports and information covenants set forth in Section 4(g) of the
Borrower Security Agreement.
(d)    Further Assurances. Upon the request of Lender, the Borrower shall, and
shall cause each Portfolio Pledgor to, execute and deliver all documents as
shall be necessary or that Lender shall reasonably request in connection with
the rights and remedies of Lender under the Operative Documents, and perform,
such other reasonable acts as may be necessary to carry out the obligations
under and uphold the rights of the parties to the Loan Documents. Upon the
request of Lender, not more than one time per fiscal quarter and not more than
three times during the term of this Agreement for each Project Company, the
Borrower shall deliver to the Lender a duly executed and completed Lease
Certificate. Notwithstanding anything herein to the contrary, the delivery of
such certificate by Borrower (i) other than any Event of Default that may arise
under Section 10.1.12(b) hereof, shall not give rise to any cause of action
against Borrower or any Affiliate of Borrower, either under this Agreement or by
the terms of the certificate itself and (ii) no other Person shall be entitled
to rely on any matter set forth therein without the express written consent of
Borrower.
(e)    ABS Transaction Actions. Substantially concurrently with the issuance or
incurrence of Debt by any Subsidiary of Borrower pursuant to any ABS Transaction
(which, for the avoidance of doubt, must have been approved by the Lender),
Borrower shall, and shall cause each of its applicable Subsidiaries to (i)
execute and deliver such documentation as may be reasonably required by the
Lender (including any amendment to or amendment and restatement of this
Agreement) in order to give effect to the terms of such ABS Transaction and to
cause each applicable Subsidiary of Borrower to become a Portfolio Entity under
this Agreement and the other Loan Documents, together with any and all other
documents as may be reasonably necessary in order to cause the membership
interests in any ABS Entity that are directly owned by Borrower to be pledged as
part of the Collateral hereunder, together with such documents as are reasonably
requested by the Lender in connection therewith (including documents
substantially similar to those required pursuant to Sections 6.1.1 through
6.1.4, 6.1.7 and 6.1.8.
(f)    Applicable Permits. The Borrower shall, and shall cause each Portfolio
Entity to, maintain all Applicable Permits except where the loss of such
Applicable Permit could not reasonably be expected to have a Material Adverse
Effect.
(g)    Proper Legal Form. Borrower shall, and shall cause each Portfolio Entity
to, take all such further action within its control required to ensure that each
of the Operative Documents is in proper legal form under the laws of the
respective governing laws selected in such Operative Document for the
enforcement thereof in such jurisdictions without any further action on the part
of Lender.


50
Loan Agreement (Moby)



--------------------------------------------------------------------------------





8.1.15    Maintenance of Insurance.
(a)    Insurance Requirements. Borrower shall cause each Project Company to
maintain in full force and effect, the policies of insurance required in
Schedule 8.1.15 hereto.
8.1.16    Taxes, Other Government Charges and Utility Charges. Subject to the
second sentence of this Section 8.1.16, the Borrower shall, and shall cause each
Portfolio Entity to, timely file all federal and other material tax returns
(taking into account any extensions granted with respect to filing the same) and
pay, or cause to be paid, as and when due (taking into account any extensions
granted with respect to the same) and prior to delinquency, all federal and
other material taxes, assessments and governmental charges of any kind that may
at any time be lawfully assessed or levied against or with respect to the
Borrower, any Portfolio Entity or the Projects, including sales and use taxes
and real estate taxes, all utility and other charges incurred in the operation,
maintenance, use, occupancy and upkeep of the Projects, and all assessments and
charges lawfully made by any Governmental Authority for public improvements that
may be secured by a Lien on the Projects. Subject to the restrictions and
requirements of Section 8.2.22, the applicable Loan Party or Portfolio Entity
may contest in good faith any such taxes, assessments and other charges and, in
such event, may permit the taxes, assessments or other charges so contested to
remain unpaid during any period, including appeals, when the applicable Loan
Party or Portfolio Entity is in good faith contesting the same, so long as (a)
reserves to the extent required by GAAP have been established in an amount
sufficient to pay any such taxes, assessments or other charges, accrued interest
thereon and potential penalties or other costs relating thereto, or other
adequate provision for the payment thereof shall have been made and maintained
at all times during such contest, (b) enforcement of the contested tax,
assessment or other charge is effectively stayed for the entire duration of such
contest, (c) any tax, assessment or other charge determined to be due, together
with any interest or penalties thereon, is promptly paid after resolution of
such contest and (d) such proceedings shall not involve any substantial danger
of the sale, forfeiture or loss of the Projects title thereto or any interest
therein and shall not interfere in any material respect with the use or
disposition of the Projects, except, in the case of this clause (d), as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
8.1.17    Hazardous Substances Laws. The Borrower shall, and shall cause each
Portfolio Entity to (a) comply with, and use commercially reasonable efforts to
ensure compliance by all tenants, licensees and invitees, if any, with all
applicable Hazardous Substances Laws and obtain and comply with, and maintain,
and use commercially reasonable efforts to ensure that all tenants, licensees
and invitees obtain and comply in all material respects with, and maintain all
Permits required by applicable Hazardous Substances Laws; (b) conduct and
complete, or cause to be conducted and completed, all investigations, studies,
sampling and testing, and all clean-up, remedial, removal, recovery and other
actions required by a Governmental Authority of Project Company pursuant to
Hazardous Substances Laws; (c) promptly comply in all material respects with
final binding orders and directives of all Governmental Authorities in respect
of Hazardous Substances Laws, except to the extent that the same are being
contested in good faith by appropriate proceedings; and (d) operate in
compliance with applicable Hazardous Substances Laws, Permits


51
Loan Agreement (Moby)



--------------------------------------------------------------------------------





and Legal Judgments, and in accordance with good industry practices, except, in
each case, as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
8.1.18    [Reserved].
8.1.19    Project Company Distributions. Borrower shall cause the Portfolio
Entities to make distributions to Borrower at least once per quarter, provided
that there is cash available to distribute and such distributions are permitted
by the applicable Portfolio Loan Documents, Tax Equity Documents and any ABS
Transaction Documents.
8.1.20     System Transition Readiness Plan. Borrower shall, and shall cause
each Portfolio Entity to, comply with the System Transition Readiness Plan
attached hereto as Exhibit J (such summary, the “System Transition Readiness
Plan”). Subject to Section 8.1.22(c), at all times until the repayment in full
of the Obligations, the Borrower shall, and shall cause each Portfolio Entity,
the Sponsor, the Provider and each Services Provider to, comply in all material
respects with the terms of the System Transition Readiness Plan. Subject to
Section 8.1.22(c), the Borrower shall, and shall cause each Portfolio Entity,
the Sponsor, the Provider and each Services Provider to, maintain each Cold
Back-Up Servicing Agreement in full force and effect in accordance with its
terms unless and until it is replaced by a Warm Back-Up Servicing Agreement in
accordance with Section 8.1.21 or otherwise with the consent of the Lender.
8.1.21    Warm Back-Up Servicing. Subject to Section 8.1.22(c), if the Backup
Trigger Date occurs and is continuing, then within thirty (30) days of the
occurrence of the Backup Trigger Date, Borrower shall deliver to the Lender the
applicable executed Warm Back-Up Servicing Agreement in form and substance
reasonably acceptable to the Lender; provided, that the Lender agrees to extend
the deadline for delivery of such Back-Up Servicing Agreement for a period not
to exceed an additional ten (10) days if Borrower is unable to deliver such
agreement despite the exercise of the Borrower’s commercially reasonable efforts
to do so. Subject to Section 8.1.22(c), from and after the execution of the
applicable Warm Back-Up Servicing Agreement the same will be maintained in full
force and effect in accordance with its terms unless and until the same is
replaced on terms reasonably acceptable to the Lender.
8.1.22    Termination of Servicer.
(a)    Subject to Section 8.1.22(c), in the event that a Servicer Termination
Event occurs and is continuing after an applicable Warm Back-Up Servicing
Agreement has been executed, the Lender, if not prohibited by the applicable
Portfolio Documents, may direct Borrower to direct any Project Company to
deliver notice to the applicable Services Provider under the applicable
Maintenance Services Agreement or Lease Servicing Agreement and to the Back-Up
Servicer under the applicable Back-Up Servicing Agreement, triggering the
transition process for the replacement of such Services Provider under the
applicable Back-Up Servicing Agreement. Subject to Section 8.1.22(c), in such
case the Borrower shall, and shall cause the applicable Project Company to,
immediately take all such action necessary (including the delivery of notice) to
terminate each such Services Provider and transition to a replacement Services
Provider acceptable to the Lender, which shall include the Back-Up Servicer in
respect of the services included in the applicable Back-Up Servicing Agreement.


52
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(b)    Subject to Section 8.1.22(c), in the event that (i) a Servicer
Termination Event occurs after an applicable Warm Back-Up Servicing Agreement
has been executed and (ii) any Portfolio Entity or Borrower has the right to
terminate the Maintenance Services Agreement or Lease Servicing Agreement under
the Portfolio Documents without incurring liability, the Lender may deliver
notice to the Borrower requiring it to trigger the transition process for the
replacement of the Services Provider under the applicable Back-Up Servicing
Agreement. Subject to Section 8.1.22(c), in such case the Borrower shall
immediately take all such action necessary (including the delivery of notice) to
terminate the applicable Services Provider and transition to the Back-Up
Servicer in respect of the “services” included in the applicable Back-Up
Servicing Agreement and, to the extent incremental scope exists, another
replacement Services Provider acceptable to the Lender. Following a Servicer
Termination Event, the Borrower shall only exercise any approval or consent
right held by Borrower or any Portfolio Entity to object to or veto the identity
of a replacement Services Provider (or any candidate for such role) or the terms
and conditions of a replacement Maintenance Services Agreement or replacement
Lease Servicing Agreement, with the prior written consent of the Lender (such
consent not to be unreasonably withheld, conditioned or delayed).
(c)    Following the replacement of a Services Provider in accordance with
Section 8.1.22(a) or 8.1.22(b), the provisions of Sections 8.1.20, 8.1.21,
8.1.22(a) and 8.1.22(b) shall cease to be effective with respect to the
applicable services performed by such Services Provider, provided, however, that
the applicable Warm Back-Up Servicing Agreement will be maintained in full force
and effect in accordance with its terms unless and until the same is replaced
with a permanent service agreement on terms reasonably acceptable to the Lender.
8.1.23    Managing Member Call Rights. Each Managing Member shall exercise its
call option set forth in the Tax Equity Documents to which it is a party on or
prior to the date that such call option expires. In connection with the
foregoing, on the Tax-Equity Buy-Out Date associated with such Managing Member’s
interest, Borrower shall cause such Managing Member to amend and restate the
relevant Project Company LLC Agreement (or similar agreement) in form and
substance reasonably satisfactory to the Lender to provide that such Managing
Member is the sole member thereof.
8.1.24    Separateness of Borrower. The Borrower has, and at all times shall,
maintain at least one (1) Independent Member, who shall be selected by the
Member of the Borrower.



Section 8.2    NEGATIVE COVENANTS. Until all Obligations have been paid in full
(other than indemnity obligations not yet due and payable) in cash, without the
prior written consent of Lender:
8.2.1    Contingent Obligations. Except as provided in the Loan Documents,
Borrower shall not, and shall not permit any Portfolio Entity to, become liable
as a surety, guarantor, accommodation endorser or otherwise, for or upon the
obligation of any other Person or incur any Contingent Obligations; provided,
that this Section 8.2.1 shall not be deemed to prohibit or otherwise limit the
occurrence of Permitted Debt.


53
Loan Agreement (Moby)



--------------------------------------------------------------------------------





8.2.2    Limitations on Liens. Borrower shall not, and shall not permit any
Portfolio Entity to, create, assume or suffer to exist any Lien upon any of its
property, revenues or assets, whether now owned or hereafter acquired, except
Permitted Liens.
8.2.3    Debt. Borrower shall not, and shall not permit any Portfolio Entity to,
incur, create, assume or permit to exist, directly or indirectly, any Debt
except Permitted Debt. Borrower shall not, and shall not permit any Portfolio
Entity to, make any payments under any Subordinated Debt.
8.2.4    Sale or Lease of Assets. Borrower shall not, and shall not permit any
Portfolio Entity to, sell, lease, assign, transfer or otherwise dispose of
assets or fail to use commercially reasonable efforts to enforce (in a manner
consistent with its ordinary course of business and past practices) its rights
and remedies in respect of any of its assets (including the Leases), whether now
owned or hereafter acquired, except, (a) any sale, transfer or assignment of a
Portfolio Pledgor to a wholly-owned Subsidiary of Borrower in connection with an
ABS Transaction otherwise permitted under this Agreement and the other Loan
Documents; (b) any transfer of funds expressly required or permitted under
Article IX of this Agreement and (c) solely in the case of any Portfolio Entity
(i) the sale, assignment, transfer or disposition in the ordinary course of its
business and at fair market value, (ii) to the extent that such asset is
unnecessary, worn out or no longer useful or usable in connection with the
operation or maintenance of the Projects, the sale, assignment, transfer or
disposition of such asset at fair market value, and (iii) any Project Company
may abandon (including allowing the termination of the applicable Leases or
failure to pay the Production Guarantee in respect of) up to and including
thirty (30) Projects, not to exceed four hundred (400) Projects in the aggregate
for all Project Companies, without payment of Fair Market Value under the
applicable Lease if such abandoned Project has suffered a material damage, loss,
taking or condemnation, by giving notice thereof to Lender, whereupon such
abandoned Project shall no longer be deemed a Project hereunder (each, an
“Abandoned Project”). Borrower shall not, and shall not permit any Portfolio
Entity to, enter into any sale and leaseback transactions.
8.2.5    Changes. Borrower shall not, and shall not permit any Portfolio Entity
to, (a) change the nature of its business or expand its business beyond the
business contemplated in the Operative Documents or activities incidental
thereto or take any action, whether by acquisition or otherwise, which would
constitute or result in any material alteration to the nature of such business;
(b) establish, create or acquire any Subsidiaries (other than the Portfolio
Entities purported to be owned by such Person as of the Closing Date and the USB
V Holdback Release Date); or (c) directly or indirectly, change its legal form
or any of its Organizational Documents (including by the filing or modification
of any certificate of designation), a Project Company LLC Agreement (other than
the termination thereof in connection with unwinding of a tax equity investment)
or any agreement to which it is a party with respect to its ownership interests
or otherwise terminate, amend or modify any such Organizational Document, a
Project Company LLC Agreement (other than the termination thereof in connection
with unwinding of a tax equity investment) or agreement or any provision
thereof, or enter into any new agreement with respect to its ownership
interests, other than any such amendments, modifications or changes or such new
agreements to which the prior consent of Lender has been obtained or which are
not adverse in any material respect to the interests of the Lender or which
could have any adverse effect on the Lender’s ability to exercise any Specified
Equity Remedy


54
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(subject to Section 10.2(a)) after an Event of Default that otherwise could be
exercised by the Lender if there were an Event of Default immediately after the
effectiveness of this Agreement and the making of the Loan on the Closing Date.
8.2.6    Restricted Payments. Other than (a) the distribution on the Closing
Date in accordance with Section 2.4(b), (b) a distribution in an amount equal to
the BAML 2 Holdback Amount on the BAML 2 Holdback Release Date and (c) a
distribution in an amount equal to the USB V Holdback Amount on the USB V
Holdback Release Date, Borrower shall not directly or indirectly, make or
declare any distribution (in cash, property or obligation) on, or other payment
on account of, any interest in Borrower (each, a “Restricted Payment”).
8.2.7    Investments. Borrower shall not, and shall not permit any Portfolio
Entity to (a) make any investments (whether by purchase of stocks, bonds, notes,
obligations or other securities, loan, extension of credit, advance, making of
capital contributions or otherwise) other than (i) Permitted Investments, (ii)
the ownership by Borrower and its Subsidiaries of the membership interests in
their Subsidiaries as of the Closing Date or as otherwise consented to by the
Lender and (iii) the making of any capital contributions to Portfolio Entities
otherwise in compliance with this Section 8.2.7(a); or (b) own any equity
interest in, lend money, extend credit or make advances to, or any deposits with
(other than deposits or advances in relation to the payment for services in the
ordinary course of business), or make deposits with, any Person other than, in
each of (a) and (b) (x) deposits into the Accounts held at the Depositary that
are otherwise permitted pursuant to the Loan Documents and (y) transactions
contemplated by Section 8.1.23 or the Operative Documents, including any capital
contributions or shareholder loans permitted under a Project Company LLC
Agreement so long as any such shareholder loan is Permitted Debt of a Project
Company hereunder.
8.2.8    Transactions with Affiliates. Borrower shall not, and shall not permit
any Portfolio Entity to, directly or indirectly enter into or cause or permit to
exist any arrangement, transaction or contract (including for the purchase,
lease or exchange of property or the rendering of services) with any of its
other Affiliates or for the benefit of an Affiliate without the prior approval
of Lender, except for (a) the Major Project Documents in effect on the Closing
Date, the Tax Equity Documents and the transactions contemplated thereby, (b)
the Loan Documents, the Reorganization Documents and the transactions
contemplated thereby, (c) Restricted Payments otherwise made in accordance with
the terms of this Agreement and (d) any employment, non-competition or
confidentiality agreement entered into by any Portfolio Entity with any of its
employees, officers, agents or directors in the ordinary course of business.
Borrower shall not cause, and shall cause each Portfolio Entity to not, enter
into any transaction or agreement (whether written or oral) of any kind
whatsoever with or pursuant to which it guarantees any obligations of or pledges
any actions in respect of Borrower, any Affiliate of Borrower (other than a
Portfolio Entity) or any other Portfolio Entity that is not in the same
Portfolio Chain as such Portfolio Entity.
8.2.9    Margin Loan Regulations. Borrower shall not, and shall not permit any
Portfolio Entity to, directly or indirectly apply any part of the proceeds of
the Loan, any cash equity contributions received by Borrower or other funds or
revenues to the “buying,” “carrying” or


55
Loan Agreement (Moby)



--------------------------------------------------------------------------------





“purchasing” of any margin stock within the meaning of Regulations T, U or X of
the Federal Reserve Board, or any regulations, interpretations or rulings
thereunder.
8.2.10    Partnerships, Separateness Etc.
(a)    Borrower shall not, and shall not permit any Portfolio Entity to (a)
become a general or limited partner in any partnership or a joint venturer in
any joint venture, (b) create and hold any equity interest in any Subsidiary
(other than each of its Subsidiaries as of the Closing Date or any Subsidiary
created in connection with an ABS Transaction) stock in any Subsidiary, (c)
engage in any business other than owning and operating the applicable Projects
and related activities, (d) fail to maintain separate bank accounts and separate
books of account, (e) fail to cause its liabilities to be readily
distinguishable from the liabilities of the other Portfolio Entities and the
other Affiliates of the Borrower, (f) fail to conduct its business solely in its
own name in a manner not misleading to other Persons as to its identity, (g)
fail to make all oral and written communications (if any), including letters,
invoices, purchase orders, contracts, statements, and applications solely in its
name or (h) have any employees.
(b)    Borrower shall not acquire or own any assets other than the Accounts, the
membership interests in each Portfolio Pledgor, its contractual interests in any
Loan Document to which it is a party and the books and records associated
therewith.
(c)    Borrower shall not permit any Portfolio Pledgor to perform any activities
other than ownership by such Portfolio Pledgor of the membership interests in
its respective Subsidiaries as of the Closing Date and activities related to
such ownership to cause or permit its Subsidiaries to take actions or engage in
other activities that are permitted or required pursuant to the terms of this
Agreement (except as may be permitted in connection with an ABS Transaction);
(d)    Borrower shall not permit any Project Company to perform any activities
other than the following, in each case in accordance with the provisions hereof:
(a) own the Projects owned by such Project Company as of the Closing Date, (b)
maintain, operate and, if permitted hereunder, sell or otherwise dispose of such
Projects or any substantial part thereof, (c) operate such Projects in
compliance with the provisions of Section 48 of the Code and (d) carry on any
and all activities incidental or related to the foregoing in accordance with
this Agreement and the other Operative Documents that relate to such Project
Company.
8.2.11    Dissolution; Merger. Borrower shall not, and shall not permit any
Portfolio Entity to, (a) wind up, liquidate or dissolve its affairs, (b)
combine, merge or consolidate with or into any other entity, or (c) purchase or
otherwise acquire all or substantially all of the assets of any Person, except
in connection with the purchase of any Investor’s interests in a Project Company
made in accordance with the terms of the applicable Tax Equity Documents.
8.2.12    Amendments; Replacements. Borrower shall not, and shall not permit any
Portfolio Entity to, amend, modify, supplement or waive, accept, or permit or
consent to the termination, amendment, modification, supplement or waiver of any
of the material provisions of, or give any material consent under any of the
Portfolio Documents, except as may be approved by the Lender; provided, that the
extension of the term of a Major Project Document on substantially


56
Loan Agreement (Moby)



--------------------------------------------------------------------------------





the same terms and conditions then in effect shall not require the approval of
the Lender. Borrower shall not enter into any replacement Major Project Document
without the consent of the Lender, not to be unreasonably withheld, conditioned
or delayed.
8.2.13    Name and Location; Fiscal Year. Borrower shall not, and shall not
permit any Portfolio Entity to, change its name, its jurisdiction of
organization, the location of its principal place of business, its organization
identification number, its fiscal year or, except as required by GAAP, its
accounting policies or reporting practices.
8.2.14    Assignment. Borrower shall not, and shall not permit any Portfolio
Entity to, assign its rights or obligations under any Operative Document to any
Person, except pursuant to the Security Documents or as contemplated in
Section 8.2.4.
8.2.15    Accounts. Borrower shall not, and shall not permit any Portfolio
Entity to, maintain, establish or use any account (other than the Accounts and
the Portfolio Entity Accounts owned by such Portfolio Entity).
8.2.16    Hazardous Substances. Borrower shall not, and shall not permit any
Portfolio Entity to, Release any Hazardous Substances in violation of any
Hazardous Substances Laws, Legal Judgments or Applicable Permits, except for (a)
temporary unplanned exceedances not allowed under a Project’s Permits, which
temporary unplanned exceedances could not reasonably be expected to have a
Material Adverse Effect and which the applicable Person is diligently and in
good faith attempting to correct and (b) unintentional violations with respect
to which (i) the Release is not continuing or reasonably likely to re-occur and
is not reasonably susceptible to prevention or cure, and (ii) there are no
unsatisfied reporting and/or remediation requirements under applicable Hazardous
Substances Laws, Legal Judgments or Applicable Permits.
8.2.17    Contracts. Borrower shall not, and shall not permit any Portfolio
Entity to, enter into or become a party to any contract in respect of the
Projects (other than, in the case of Project Companies only, Leases with Host
Customers and Other Contracts) after the Closing without obtaining consent from
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed.
8.2.18    Assignment By Third Parties. Without prior consent of the Lender,
which consent shall not be unreasonably withheld, conditioned or delayed,
Borrower shall not, and shall not permit any Portfolio Entity to, consent to the
assignment of any obligations under any Major Project Document or any Tax Equity
Document by any counterparty thereto (other than collateral assignments by an
Investor in connection with any bona fide financing transactions).
8.2.19    Acquisition of Real Property. Borrower shall not, and shall not permit
any Portfolio Entity to, acquire or lease any real property or other interest in
real property unless deemed necessary or desirable by Borrower for the ownership
and operation of a Project; provided that, nothing in this Section 8.2.19 shall
be deemed to prohibit any Portfolio Entity from entering into, enforcing or
enjoying customary rights in respect of access to Project sites that are
contained in the Leases.


57
Loan Agreement (Moby)



--------------------------------------------------------------------------------





8.2.20    ERISA. Borrower shall not, and shall not permit any Portfolio Entity
to, maintain any employee benefit plans subject to ERISA.
8.2.21    Lease Obligations. Borrower shall not, and shall not permit any
Portfolio Entity to, create, incur, assume or suffer to exist any obligations as
lessee for the rent or hire of any property under leases.
8.2.22    Disputes. Borrower shall not, and shall not permit any Portfolio
Entity to, agree, authorize or otherwise consent to any proposed settlement,
resolution or compromise of any litigation, arbitration or other dispute with
any Person, including without limitation a disallowance of any ITCs, without the
prior authorization of Lender if such proposed settlement, resolution or
compromise could reasonably be expected to result in a Material Adverse Effect.
In furtherance of the foregoing, Borrower shall, and shall cause each Portfolio
Entity to, notify the Lender of any (a) IRS Audit or Assessment within 5 days of
receipt by the Borrower or such Portfolio Entity, (b) communications with the
IRS, including settlement discussions, and (c) settlement, resolution or
compromise of any IRS Audit or Assessment; provided, however that this Section
8.2.22 shall not apply to the extent it would conflict with the such Portfolio
Entity’s rights and obligations under the applicable Portfolio Documents.
Borrower agrees to make reasonable best efforts to (i) review Lender’s role
under this Section 8.2.22 with respect to IRS Audits and Assessments and (ii)
and at the sole discretion of Borrower, amend this Section 8.2.22 to include any
consent or participation rights Borrower concludes are commercially acceptable.
8.2.23    Anti-Terrorism Law; Anti-Money Laundering.
(a)    Borrower shall not, and shall not permit any Portfolio Entity to,
directly or indirectly, knowingly (a) conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Person described in Section 7.25.2, (b) deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, in violation of
Anti-Terrorism Law; or (c) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and
Borrower shall deliver to the Lender any certification or other evidence
requested from time to time by Lender in its reasonable discretion, confirming
such Persons’ compliance with this Section 8.2.23(a).
(b)    Borrower shall not, and shall not permit any Portfolio Entity to, cause
or permit any of the funds that are used to repay the Loan to be derived from
any unlawful activity with the result that the making of the Loan would be in
violation of law applicable to the Borrower or any Portfolio Entity.
8.2.24    Embargoed Persons.
(a)    (i) Borrower shall not, and shall not permit any Portfolio Entity to,
engage in activities that would cause Borrower or any Portfolio Entity to become
a Person whose property or interests in property are blocked or subject to
blocking pursuant to Section 1 of the Executive Order, or (ii) engage in any
dealings or transactions prohibited by Section 2 of the


58
Loan Agreement (Moby)



--------------------------------------------------------------------------------





Executive Order to the extent such dealings are in violation of Anti-Terrorism
Law, or be otherwise associated with any such Person in any manner violative of
such Section 2.
(b)    Borrower shall not, and shall not permit any Portfolio Entity to, cause
or permit (a) any of the funds or properties that are used to repay the Loan to
constitute property of, or be beneficially owned directly or indirectly by, any
Person identified on the “List of Specially Designed Nationals and Blocked
Persons” maintained by OFAC (“Embargoed Person”), with the result that the
investment in the Borrower or any Portfolio Entity (whether directly or
indirectly) is prohibited by law, or the Loan made by the Lender would be in
violation of law, or (2) the Executive Order, any related enabling legislation
or any other similar executive orders, or (b) any Embargoed Person to have any
direct or indirect interest, of any nature whatsoever in the Projects, the
Borrower and any Portfolio Entity, with the result that the investment in the
Projects or Borrower or any Portfolio Entity (whether directly or indirectly) is
prohibited by law or the Loan is in violation of Anti-Terrorism Laws.



ARTICLE IX    
ACCOUNTS

Section 9.1    ACCOUNT WITHDRAWALS, TRANSFERS AND PAYMENTS.
9.1.1    General Procedures.
(a)    For every withdrawal, transfer or payment from any Account, Borrower
shall execute and deliver to Lender an Account Withdrawal Request and a proposed
Account Withdrawal Instruction related thereto. Borrower shall submit, together
with each set of Account Withdrawal Documents, appropriate documentation or
materials reasonably requested by Lender to enable it to substantiate the
withdrawals and transfers specified in the applicable Account Withdrawal Request
and the other matters described therein. If the Borrower shall fail to deliver
an Account Withdrawal Request for any Payment Date at least four days prior to
such Payment Date, Borrower shall be deemed to have delivered to the Lender for
such Payment Date an Account Withdrawal Request that is substantially the same
as for the prior Payment Date.
(b)    Upon receipt of such Account Withdrawal Documents, Lender shall promptly
review such Account Withdrawal Documents. Lender (after consulting with
Borrower) may elect (i) not to approve part, and, accordingly, may reduce the
amount of, any individual withdrawal, transfer or payment requested in any
Account Withdrawal Request if Lender reasonably determines that Borrower has not
provided all of the appropriate documentation contemplated by Section 9.1.1(a)
to properly document and support the making of such part of the requested
withdrawal, transfer or payment, or (ii) to approve part or the whole of any
individual withdrawal, transfer or payment requested in any Account Withdrawal
Request but make such withdrawal, transfer or payment requested subject to
further conditions if Lender determines that Borrower has not met the
requirements hereunder for the funding of such requested withdrawal, transfer or
payment. If Lender does not approve (such approval not to be unreasonably
withheld, conditioned or delayed) any Account Withdrawal Documents or shall
approve any Account Withdrawal Document but subject to certain conditions,
Lender shall promptly so notify Borrower (such notice to specify in reasonable
detail the reasons for not approving or for such additional conditions with
respect to such Account Withdrawal Documents), and Borrower shall then be
permitted to submit a revised set of Account Withdrawal Documents to Lender or
agree to meet such conditions with respect to any Account Withdrawal Document
subject to any conditions, as applicable.
(c)    If in Lender’s reasonable judgment such Account Withdrawal Documents are
consistent with the terms hereof, subject to Lender’s approval of the amounts
and other details provided therein, Lender shall execute and deliver the
applicable Account Withdrawal Instruction to Depositary pursuant to the terms of
the Depositary Agreement. Borrower agrees that Lender may direct Depositary to
transfer any or all sums on deposit in or credited to any Account directly into
the accounts identified by Borrower in each Account Withdrawal Request without
further authorization from Borrower; provided that if Borrower has notified
Lender that it is contesting a claim for payment in accordance with
Section 8.1.2(b) and the other applicable Operative Documents, Lender shall not
be entitled to directly pay any amount being contested, except (i) any portion
of such amount which is not being contested by Borrower or (ii) payments which
Lender reasonably believes if not promptly made could reasonably be expected to
have a Material Adverse Effect.
9.1.2    Account Withdrawal Documents. A set of Account Withdrawal Documents
shall be deemed properly delivered by Borrower to Lender if such Account
Withdrawal Documents have been properly completed to the satisfaction of Lender
and delivered in accordance with the applicable time requirements set forth
herein and Section 3.1 of the Depositary Agreement. Unless specifically stated
herein, all Account Withdrawal Instructions are to be completed by Borrower and
submitted to Lender for approval and signature and then forwarded by Lender to
Depositary in accordance with the applicable time requirements set forth herein
and the provisions of the Depositary Agreement. To the extent that any
directions to Depositary or any requested actions by Depositary under this
Article IX require actions to be taken by Borrower and Borrower fails to perform
such actions, or if any Account Withdrawal Documents submitted by Borrower are
incorrect or if an Event of Default has occurred and is continuing or would
occur based on Borrower’s failure to submit, or to submit accurate and
necessary, Account Withdrawal Instructions, Lender is entitled to perform such
actions by completing and executing an Account Withdrawal Instruction and
delivering such Account Withdrawal Instruction to Depositary in accordance with
the terms of the Depositary Agreement.
9.1.3    Repayment of Loan in Full. In connection with any anticipated repayment
in full of the Loan that is otherwise permitted pursuant to the terms of this
Agreement, Borrower may submit a set of Account Withdrawal Documents to Lender
requesting Lender to direct Depositary to transfer or apply all remaining monies
in the Accounts to the repayment of the Loan on the anticipated date thereof.
After approving a set of Account Withdrawal Documents (or any revision thereof),
Lender shall execute and deliver to Depositary the applicable Account Withdrawal
Instruction within two Business Days of Lender’s receipt of such Account
Withdrawal Request.

Section 9.2    REVENUE ACCOUNT.
9.2.1    Deposits into Revenue Account. On the Closing Date, Borrower shall
cause to be deposited an amount equal to the sum of the BAML 2 Holdback Amount
and the USB V Holdback Amount into the Revenue Account. Borrower shall deposit
or cause to be deposited into the Revenue Account all Revenues (it being
acknowledged and agreed that, to the extent any amounts referred to this
Section 9.2.1 are received directly by Lender or Depositary (a) upon receipt of
any such amounts, Lender shall deposit, or shall cause the Depositary to
deposit, such amounts into the Revenue Account as contemplated by this
Section 9.2.1, and (b) the obligation of Borrower under this Section 9.2.1 to
deposit any such amounts into the Revenue Account shall be deemed satisfied upon
such deposit to the Revenue Account) Notwithstanding the foregoing, in the event
that any proceeds of an ABS Transaction are deposited into the Revenue Account,
Lender and Borrower will use commercially reasonable efforts to direct the
Depositary to, upon receipt of written direction, withdraw and transfer such
proceeds from the Revenue Account to an account specified by the applicable
Person entitled to such proceeds (as set forth in such written direction).
9.2.2    Disbursements from Revenue Account.
(a)    The applicable Account Withdrawal Request shall request Lender to direct
Depositary to transfer or apply monies on deposit in the Revenue Account only to
a proposed application of Revenues consistent with the terms hereof, which shall
be subject to Lender’s approval of the amounts and other details provided
therein. After approving a set of Account Withdrawal Documents (or any revision
thereof), Lender shall execute and deliver to Depositary the applicable Account
Withdrawal Instruction at least one Business Day prior to the applicable Payment
Date.
(b)    Pursuant to Account Withdrawal Documents, amounts on deposit in the
Revenue Account (other than amounts required to remain on deposit in or credited
to the Revenue Account pursuant to the first sentence of each of Section
9.2.2(c) and 9.2.2(d)) shall be applied to the following uses, in the following
amounts, at the following times, and in the following order of priority to the
extent funds are available therefor:
(1)    On each Payment Date, to the payment of all fees, expenses and
indemnities then payable to the Depositary and any reimbursable amounts under
Section 4.2.1 then payable to Lender, in each case, in connection with the Loan
Documents;
(2)    On each Payment Date, to the payment of amounts currently payable to
Lender of fees and charges in connection with the Loan Documents;
(3)    On each Payment Date, to the PeGu Reserve Account, the amount necessary
to fund the PeGu Reserve Account with the PeGu Reserve Required Amount for such
Payment Date;
(4)    On each Payment Date, to the payment of interest on the Loan, and on
other amounts accruing interest under the Loan Documents; and
(5)    On each Payment Date, an amount equal to all amounts remaining in the
Revenue Account (in excess of any amounts required to remain on deposit in or
credited to the Revenue


59
Loan Agreement (Moby)



--------------------------------------------------------------------------------





Account pursuant to the first sentence of each of Section 9.2.2(c) and 9.2.2(d))
after giving effect to the withdrawals and transfers contemplated to be made
pursuant to clauses (1) through (4) above (such amount, the “Excess Cash Flow”)
to the prepayment of the principal of the Loan pursuant to Section 5.1.4(a),
provided that, on the Discharge Date, all remaining cash shall be paid as
directed by the Borrower.
(c)    At all times prior to the BAML 2 Holdback Release Date, an amount equal
to the BAML 2 Holdback Amount (in addition to any USB V Holdback Amount required
to be on deposit in or credited to the Revenue Account at such time) shall at
all times remain on deposit in or credited to the Revenue Account. On the BAML 2
Holdback Release Date, pursuant to Account Withdrawal Documents, an amount equal
to the BAML 2 Holdback Amount shall be withdrawn from the Revenue Account and
transferred to Borrower for application as a distribution to the Sponsor
pursuant to Section 8.2.6(b).
(d)    At all times prior to the USB V Holdback Release Date, an amount equal to
the USB V Holdback Amount (in addition to any BAML 2 Holdback Amount required to
be on deposit in or credited to the Revenue Account at such time) shall at all
times remain on deposit in or credited to the Revenue Account. On the USB V
Holdback Release Date, pursuant to Account Withdrawal Documents, an amount equal
to the USB V Holdback Amount shall be withdrawn from the Revenue Account and
transferred to Borrower for application as a distribution to the Sponsor
pursuant to Section 8.2.6(c). Notwithstanding the foregoing, if the USB V
Holdback Release Date has not occurred on or prior to September 14, 2018, an
amount equal to the USB V Holdback Amount shall be, without any direction of
Borrower and only pursuant to an Account Withdrawal Instruction of the Lender,
applied to the prepayment of the Loan pursuant to Section 5.1.4(f).



Section 9.3     PEGU RESERVE ACCOUNT.
9.3.1    Establishment of PeGu Reserve Account. The PeGu Reserve Account shall
be established pursuant to Section 2.1(a) of the Depositary Agreement.
9.3.2    Deposits into PeGu Reserve Account. Amounts shall be deposited in the
PeGu Reserve Account from time to time in accordance with Section 9.2(b)(3).
9.3.3    Disbursements from the PeGu Reserve Account. Pursuant to Account
Withdrawal Documents or as set forth in this Section 9.3.3, amounts may be
withdrawn and transferred from the PeGu Reserve Account:
(a)    on each Payment Date after the first anniversary of the Closing Date, so
long as SunPower Corporation, Systems, the Sponsor or any other SunPower
Affiliate is an obligor with respect to the applicable Performance Guarantee and
the Sponsor or a SunPower Affiliate is acting as Services Provider to the
applicable Project Company under the applicable Maintenance Services Agreement
or Lease Servicing Agreement, to such Person to reimburse such Person for any
payments such Person has made under, or in connection with, the Performance
Guarantees (all such payments, “PeGu Payments”), an amount equal to the
aggregate amount of all such PeGu Payments, to the extent that sufficient funds
are then on deposit in or credited to the PeGu Reserve Account; and


60
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(b)    on the last Payment Date of 2020 and each second calendar year
thereafter, to the extent funds on deposit in or credited to the PeGu Reserve
Account remain after making any withdrawals and transfers pursuant to Section
9.3.3(a) exceed the PeGu Reserve Required Amount for such Payment Date, to the
Lender for the prepayment of the Loan in accordance with Section 5.1.4(d);
in each case, as set forth in an Account Withdrawal Request pursuant to which
Borrower shall request Lender to direct Depositary to transfer or apply monies
on deposit in the PeGu Reserve Account only to a proposed application consistent
with the terms of clause (a) and (b), as applicable (which, if amounts are
requested to be withdrawn and transferred from the PeGu Reserve Account pursuant
to clause (a) above, shall include reasonably detailed evidence of the
applicable PeGu Payments having been made), which shall be subject to Lender’s
approval of the amounts and other details provided therein, not to be
unreasonably withheld, conditioned or delayed. After approving a set of Account
Withdrawal Documents (or any revision thereof), Lender shall execute and deliver
to Depositary the applicable Account Withdrawal Instruction at least one
Business Day prior to the applicable date on which such withdrawal and transfer
is to be made. To the extent the Borrower does not, for any reason, submit an
Account Withdrawal Request for any Payment Date or include in any Account
Withdrawal Request a request for transfer or application of funds in the PeGu
Reserve Account in accordance with Section 9.3.3(a), the Sponsor or any of its
Affiliates may submit a direct written request for the release of funds from the
PeGu Reserve Account and Lender shall treat the same as an Account Withdrawal
Request solely with respect to the requested transfers. Requests for transfer of
funds from the PeGu Reserve Account by the Sponsor or the Borrower in accordance
with this Section 9.3.3 shall be honored by the Lender notwithstanding the
existence of a Default or Event of Default or any other circumstance (other than
accuracy thereof or failure to present reasonably detailed evidence of the
applicable PeGu Payments that is consistent with the amounts requested to be
transferred from the PeGu Reserve Account).



Section 9.4    [RESERVED].

Section 9.5    REPAYMENT ACCOUNT.
9.5.1    Establishment of Repayment Account. The Repayment Account shall be
established pursuant to Section 2.1(a) of the Depositary Agreement.
9.5.2    Deposits into Repayment Account. Until the Discharge Date, Borrower
shall immediately deposit into the Repayment Account the amount of any Mandatory
Prepayment other than any Excess Cash Flow that is applied directly to the
prepayment of the Loan in accordance with Section 9.2.2(b)(5) or any Net Cash
Proceeds of an ABS Transaction that are applied directly to the prepayment of
the Loan in accordance with the terms hereof (rather than being received by
Borrower).
9.5.3    Disbursements from the Repayment Account. Lender will be the only
Person that is permitted to direct disbursements from the Repayment Account.
Lender shall execute and deliver to Depositary the applicable Account Withdrawal
Instruction directing that amounts in the Repayment Account be transferred to
the Lender for repayment or prepayment of the Loan. Amounts


61
Loan Agreement (Moby)



--------------------------------------------------------------------------------





in the Repayment Account shall be transferred to the Lender as soon as
practicable after the applicable Account Withdrawal Instruction is delivered by
the Lender pursuant to this Section 9.5.3.

Section 9.6    [RESERVED].

Section 9.7    PROCEEDS AND ACCOUNTS. Borrower shall not have any rights or
powers with respect to any monies or accounts or Account except to have funds on
deposit therein applied or invested in accordance with this Agreement and as set
forth in the Depositary Agreement. Lender is hereby authorized to reduce to cash
any Permitted Investment (without regard to maturity) in order to make any
application required by any section of this Article IX or otherwise pursuant to
the Loan Documents. Upon the occurrence of an Event of Default, subject to the
provisos of Section 10.2(b)(ii), the Lender shall have all rights and powers
with respect to the Accounts as it has with respect to any other Collateral and
may apply funds on deposit in the Accounts (other than, for so long as the
Sponsor or an Affiliate of the Sponsor is party to, or liable in connection
with, any outstanding Performance Guarantee, the PeGu Reserve Account) to the
payment of interest, principal, fees, costs, charges or other amounts due or
payable to the Lender in such order as Lender may elect in its sole discretion.

Section 9.8    PERMITTED INVESTMENTS. Until the Discharge Date, Borrower shall
cause to be invested all amounts held in the Accounts only in Permitted
Investments as directed by and at the expense and risk of Borrower.



ARTICLE X    
EVENTS OF DEFAULT

Section 10.1    EVENTS OF DEFAULT. Each of the following constitutes an “Event
of Default”:
10.1.1    Payment Default. If the Borrower defaults on any of its (a) payments
of principal hereunder or (b) for more than three (3) Business Days, any other
monetary obligations due and owing hereunder, including interest and fees.
10.1.2    Bankruptcy; Insolvency. Any Bankruptcy Event shall occur with respect
to any Loan Party, Sponsor, any Portfolio Entity or any other Major Project
Participant (other than an Affiliate of the Lender); provided that, in the event
that a Bankruptcy Event shall occur with respect to a Services Provider that is
SunPower Capital or another Affiliate of Sponsor, such Bankruptcy Event shall
not constitute an Event of Default hereunder at any time that any Bankruptcy
Exclusion Event shall have been and remain satisfied (as reasonably determined
by the Lender).
10.1.3    Defaults Under Other Debt. Any Loan Party or Portfolio Entity shall
default for a period beyond any applicable grace period (a) in the payment of
any principal, interest or other amount due under any agreement or instrument
involving Debt (other than the Debt hereunder) in excess of $150,000, (b) in the
observance or performance of any other agreement or condition relating to such
Debt or contained in any agreement or instrument evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default, event or condition is to cause, or to permit any holder of
such Debt (or a trustee or agent of such holder or


62
Loan Agreement (Moby)



--------------------------------------------------------------------------------





beneficiary) to cause, such Debt to become or be declared due and payable prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be (upon the giving or receiving of notice, lapse of time, both, or
otherwise), provided that no Event of Default shall exist under this Section
10.1.3(b) until all applicable grace periods in the underlying agreement or
instrument have expired, or (c) any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof.
10.1.4    Judgments. Final judgments or orders for the payment of money shall be
entered against any Loan Party or any Portfolio Entity in excess of $500,000,
individually or in the aggregate (in each case, after deducting the among of any
insurance proceeds received or expected, to the extent payment of such proceeds
of the amount of the final judgment or order has not been disputed by the
insurer), (a) which is vacated, stayed, discharged or, if required for appeal,
bonded pending such appeal, within 45 days after its entry or, in the case of a
stayed and/or bonded judgment, the judgment is affirmed on appeal, (b) the
execution of it is effectively stayed within 45 days after its entry unless,
after the entry of such stay, there shall be a period of more than 30
consecutive days during which the execution of such judgment is not effectively
stayed or (c) it is satisfied within 45 days after its entry. Any non-monetary
judgment or order shall be entered against any Loan Party or Portfolio Entity
that could reasonably be expected to have a Material Adverse Effect other than a
judgment or order, which is discharged within 45 days after its entry unless,
after the entry of such stay, there shall be a period of not more than 30
consecutive days during which the execution of such judgment is not effectively
stayed.
10.1.5    ERISA. If any Loan Party, any Portfolio Entity or any ERISA Affiliate
should establish, maintain, contribute to or become obligated to contribute to
any ERISA Plan and (a) a Reportable Event shall have occurred with respect to
any ERISA Plan and, within 30 days after the reporting of such Reportable Event
to Lender by Borrower and the furnishing of such information as the Lender may
reasonably request with respect thereto, the Lender shall have notified Borrower
that (i) the Lender has made a determination that, on the basis of such
Reportable Event, there are reasonable grounds for the termination of such ERISA
Plan by the PBGC or for the PBGC to ask for the appointment by the appropriate
United States District Court of a trustee to administer such ERISA Plan and (ii)
as a result thereof, an Event of Default exists hereunder; or (b) a trustee
shall be appointed by a United States District Court to administer any ERISA
Plan; or (c) the PBGC shall institute proceedings to terminate any ERISA Plan;
or (d) a complete or partial withdrawal by Borrower, any Portfolio Entity or any
ERISA Affiliate from any Multiemployer Plan shall have occurred and, within 30
days after the reporting of any such occurrence to the Lender by Borrower (or
the Lender otherwise obtaining knowledge of such event) and the furnishing of
such information as the Lender may reasonably request with respect thereto, the
Lender shall have notified Borrower that the Lender has made a determination
that, on the basis of such occurrence, a Default or Event of Default exists
hereunder. Notwithstanding any other provision of this Section 10.1.5, no
Default or Event of Default shall be deemed to occur under this Section 10.1.5
unless (i) an event described in this Section 10.1.5 shall have occurred, (ii)
such occurrence is reasonably expected to result in direct liability of Borrower
or any Portfolio Entity, and (iii) any notice required by Lender described in
such subclause has been provided in accordance with this Section 10.1.5.


63
Loan Agreement (Moby)



--------------------------------------------------------------------------------





10.1.6    Ownership of Projects. Any Project Company shall cease to be the sole
owner of the Projects owned by it as of the Closing Date except (i) in
connection with the exercise purchase rights of the applicable Host Customers as
provided in the Leases or (ii) as a result of a destruction, condemnation or
taking thereof.
10.1.7    Breach of Terms of Agreement.
(a)    Defaults Without Cure Periods. Any Loan Party shall fail to perform or
observe any of the covenants set forth in Section 2.4, 8.1.1, 8.1.4(c) or (d),
8.1.9(a) or 8.1.15 of this Agreement.
(b)    Defaults With 10/30 Day Cure Periods. Any Loan Party shall fail to
perform or observe any of the covenants set forth in Article VIII of this
Agreement (other than in Sections of such Articles specifically listed in
Section 10.1.7(a)), and such failure shall continue unremedied for a period of
(x), with respect to Section 8.2, 10 days, or (y) with respect to Section 8.1,
30 days, in each case after the earlier of any Loan Party (i) becoming aware
thereof or (ii) receiving notice thereof from Lender.
(c)    Other Defaults. Any Loan Party shall fail to perform or observe any of
the agreements set forth herein or in any Loan Document not otherwise
specifically provided for in Section 10.1.7(a), Section 10.1.7(b) or elsewhere
in this Article X, and such failure shall continue unremedied for a period of
30 days after the earlier of any Loan Party or Portfolio Entity becomes aware
thereof or receives notice thereof from Lender; provided, that, if (i) such
failure does not consist principally of the failure to pay money and cannot be
cured within such 30 day period, (ii) such failure is susceptible of cure within
90 days, (iii) such Loan Party is proceeding with diligence and in good faith to
cure such failure, (iv) the existence of such failure has not had and could not,
after considering the nature of the cure, be reasonably expected to have a
Material Adverse Effect, and (v) Lender shall have received an officer’s
certificate signed by a Responsible Person to the effect of clauses (i), (ii),
(iii) and (iv) above and stating what action such Loan Party is taking to cure
such failure, then such 30 day cure period shall be extended to such date, not
to exceed a total of 90 days, as shall be necessary for such Loan Party
diligently to cure such failure.
10.1.8    Loss of Collateral. Any Person other than the Lender attaches or
institutes proceedings to attach all or any part of the Collateral, and any such
proceeding or attachment or any judgment Lien against any such Collateral (other
than Permitted Liens) (i) remains unlifted, unstayed or undischarged for a
period of 30 days or (ii) is upheld in a final nonappealable judgment of a court
of competent jurisdiction.
10.1.9    Regulatory Status.
(a)    A Project shall fail to maintain its status as a QF, (ii) a Project’s QF
status shall be revoked or cancelled by FERC or (iii) a Project Company shall
fail to qualify for any of the exemptions from regulation under 18 C.F.R. §
292.601 or § 292.602, and either (x) shall fail to obtain a similar exemption,
or (y) shall fail to obtain any required authorizations from FERC or applicable
state regulatory authority required as a result of its loss of exemption.


64
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(b)    A Loan Party or Portfolio Entity or any of its “affiliates” as such is
defined in PUHCA, becomes subject to, or no longer exempt from, regulation by
FERC as an “electric utility company”, “public-utility company”, or “holding
company”, as each of these terms is defined in PUHCA.
10.1.10    California Property Tax Matters. The representation and warranty in
Section 7.28 proves to have been untrue, false or misleading in any material
respect as of the time made or any Person shall take or fail to take any action
or otherwise create, permit or suffer to exist any event, circumstance or
occurrence that would cause or causes a Loan Party or any of its Subsidiaries to
be an Original Co-Owner (except those listed for such Project on Schedule 7.28)
of any Projects or which would trigger or triggers a change of ownership
requiring reassessment of the value of any Projects for any California state or
local property tax purposes (a “Reassessment”); provided that, any action,
inaction, event, circumstance or occurrence that would otherwise give rise to an
Event of Default pursuant to this Section 10.1.10 shall not give rise to an
Event of Default if and to the extent that (a) (i) Sponsor takes all actions
required under the Support and Indemnification Agreement with respect to any
SunPower Indemnity Obligations that result or could reasonably be expected to
result from such Reassessment and (ii) notwithstanding the amount paid pursuant
to clause (i), Sponsor makes or causes to be made a prepayment of the Loan as
may be necessary to show (to the reasonable satisfaction of the Lender) that,
immediately after giving effect to such prepayment, the projected date of the
Discharge Date is not expected to occur later than the Maturity Date, as shown
in the Base Case Model, updated for actual performance and changes between the
Closing Date and the date of such prepayment (including the impact of the
Reassessment and Sponsor’s payments pursuant to clause (i)), (b) assuming full
performance of the Sponsor’s obligations under Section 3 of the Support and
Indemnification Agreement, such Reassessment could not reasonably be expected to
cause any Portfolio Entity to have insufficient cash flows to make regularly
scheduled payments and/or repay any Indebtedness under any Portfolio Documents
as and when the same are due and payable and (c) assuming full performance of
the Sponsor’s obligations under Section 3 of the Support and Indemnification
Agreement, such Reassessment could not reasonably be expected to cause a breach,
default or event of default (however so phrased) under any Portfolio Documents.
10.1.11    Loan Document Matters. At any time after the execution and delivery
thereof, (a) any Loan Document or any material provision hereof or thereof (i)
ceases to be in full force and effect or to be valid and binding on any party
thereto other than a Secured Party (other than by reason of the satisfaction in
full of the Obligations or any termination of a Loan Document in accordance with
the terms hereof or thereof), or is assigned or otherwise transferred (except as
otherwise required or expressly permitted hereunder or thereunder) or is
prematurely terminated by any party thereto (other than the Lender), (ii) is or
becomes invalid, illegal or unenforceable, or any party hereto or thereto (other
than the Lender) repudiates or disavows or takes any action to challenge the
validity or enforceability of such agreement, (iii) is declared null and void by
a Governmental Authority of competent jurisdiction, or (iv) fails to or ceases
to provide the rights, powers and privileges purported to be created thereby or
hereby, (b) any of the Security Documents, once executed and delivered, shall
fail to provide to Lender the Liens, first priority security interest, rights,
titles, interest, remedies permitted by law, powers or privileges intended to be
created thereby (including the priority intended to be created thereby), or (c)
any authorization or approval by any


65
Loan Agreement (Moby)



--------------------------------------------------------------------------------





Governmental Authority necessary to enable any Loan Party to comply with or
perform its Obligations or otherwise perform in accordance with the terms of the
Loan Documents shall be revoked, withdrawn or withheld, or shall otherwise fail
to be issued or remain in full force and effect.
10.1.12    Misstatements; Omissions.
(a)    Subject to Section 10.1.12(b), any representation or warranty made or
deemed made by any Loan Party in any Loan Document (other than Section 7.28
hereof, defaults in respect of which are governed by Section 10.1.10) to which
such Person is a party or any Portfolio Entity in any Lease Certificate
delivered by such Portfolio Entity, or in any separate statement, certificate or
document delivered to the Lender under any Loan Document to which such Person is
a party, proves to have been untrue, false or misleading in any material respect
as of the time made, deemed made, confirmed or furnished; provided that, any
such misstatement or omission that contravenes this Section 10.1.12(a) shall not
give rise to an Event of Default hereunder if (i) such representation or
warranty was not known to be false at the time that it was made (ii) such
statement has not had a Material Adverse Effect and (iii) to the extent that the
conditions causing such misrepresentation or breach are capable of being
remedied, the applicable Loan Party remedies such conditions within fifteen (15)
Business Days after a Loan Party or the applicable Portfolio Entity becoming
aware or receiving notice of such untrue, false or misleading representation or
warranty.
(b)    Notwithstanding the foregoing, any misrepresentation or breach that would
otherwise give rise to an Event of Default pursuant to Section 10.1.12(a) shall
not give rise to an Event of Default if and to the extent that Sponsor takes all
actions required under the Support and Indemnification Agreement with respect to
such misrepresentation or breach within ten (10) Business Days after a Loan
Party or the applicable Portfolio Entity becoming aware or receiving notice of
such untrue, false or misleading representation or warranty (subject to any cure
period provided pursuant to Section 10.1.12(a)).
10.1.13    Major Project Documents.
(a)    Portfolio Entity Defaults. Any Portfolio Entity shall be in breach of, or
in default of any obligation under a Major Project Document or a Tax Equity
Document and is not otherwise waived by the applicable counterparty and such
breach or default shall not be remediable or, if remediable, shall continue
unremedied for such period of time under such Major Project Document or such Tax
Equity Document which the Portfolio Entity has available to it in which to
remedy such breach or default, unless such breach or default could not
reasonably be expected to have a Material Adverse Effect.
(b)    Third Party Defaults. Any Person other than a Portfolio Entity shall be
in breach of, or in default of any material obligation under or repudiate,
disavow, a Major Project Document or a Tax Equity Document and such breach or
default shall not be remediable or, if remediable, shall continue unremedied for
a period beyond the applicable grace period and commercially reasonable
extensions thereof granted in consultation with Lender; provided, however, that
with respect to any breaches or defaults caused by the Services Provider, such
breaches


66
Loan Agreement (Moby)



--------------------------------------------------------------------------------





or defaults shall be cured to the extent the applicable Project Company causes
the performance of the applicable Services Provider’s duties to be transferred
to (or such duties are otherwise transferred to) a Back-Up Servicer under the
applicable Back-Up Servicing Agreement or enters into a replacement agreement
(in form and substance reasonably acceptable to Lender) within thirty (30) days.
(c)    Termination. At any time after the execution and delivery thereof, (a)
any Major Project Document or any Tax Equity Document or any material provision
hereof or thereof (i) ceases to be in full force and effect or to be valid and
binding on any party thereto (other than by reason of the satisfaction of
performance of such agreement or provision or any other any termination thereof
in accordance with the terms thereof), or is assigned or otherwise transferred
(except as otherwise required or expressly permitted hereunder or thereunder) or
is prematurely terminated by any party thereto, (ii) is or becomes invalid,
illegal or unenforceable, or any party hereto or thereto repudiates or disavows
or takes any action to challenge the validity or enforceability of such
agreement, (iii) is declared null and void by a Governmental Authority of
competent jurisdiction or written notice is given by any Governmental Authority
or applicable counterparty contesting the validity or enforcement thereof, or
(iv) fails to or ceases to provide the rights, powers and privileges purported
to be created thereby or hereby; provided, however, that with respect to any
events or occurrences of defaults caused by a Services Provider, such events or
occurrences shall be cured to the extent the applicable Project Company causes
the performance of the applicable Services Provider’s duties to be transferred
to (or such duties are otherwise transferred to) a Back-Up Servicer under the
applicable Back-Up Servicing Agreement or enters into a replacement agreement
(in form and substance reasonably acceptable to the Lender) within the cure
period set forth above.
10.1.14    Change of Control. There shall be any Change of Control.
10.1.15    Support and Indemnification Agreement. Sponsor fails to timely
perform any of its obligations under the Support and Indemnification Agreement.



Section 10.2    REMEDIES UPON DEFAULT.
(a)    The Lender agrees that it will not exercise, or permit the exercise of,
any Specified Equity Remedy in a manner that violates, or results in the
violation of, any applicable provisions or restrictions of any Tax Equity
Document, in each case, to which such Portfolio Entity is a party or any of its
assets are bound, and in connection with which the Sponsor or any SunPower
Affiliate is liable. Nothing set forth in this Section 10.2(a) shall limit any
other exercise of rights or remedies by the Lender under the Loan Documents or
Applicable Laws.
(b)    Upon the occurrence of (x) any Event of Default described in
Section 10.1.2, automatically, and (y) during the continuance of any other Event
of Default following written notice to this effect from the Lender to the
Borrower (i) each of the following shall immediately become due and payable, in
each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by the Borrower: (A) the unpaid
principal amount of and accrued interest on the Loan and (B) all other
Obligations; and (ii) the Lender may enforce any and all Liens and security
interests created in the Collateral pursuant to


67
Loan Agreement (Moby)



--------------------------------------------------------------------------------





the Security Documents; provided that, notwithstanding anything to the contrary
in this Agreement or any other Loan Document, for so long as the Sponsor or an
Affiliate of the Sponsor is party to any outstanding Performance Guarantee, in
no event shall the Lender enforce any of its interests in the PeGu Reserve
Account or any amounts on deposit therein or credited thereto other than to
maintain its Liens and security interests in respect thereof, and at all times
from and after the occurrence of an Event of Default Lender shall, to the extent
of funds available, after payment of all reimbursable amounts under Section
4.2.1 then payable to Lender in connection with the Loan Documents and payment
of amounts currently payable to Lender of fees and charges in connection with
the Loan Documents (in each case, excluding any principal or interest on the
Loan then due as a consequence of acceleration, indemnity or otherwise),
continue depositing into the PeGu Reserve Account on each Payment Date the PeGu
Funding Amount and comply with the provisions of Section 9.3.3 with respect to
the PeGu Reserve Account and all amounts on deposit therein or credited thereto,
provided further that, Lender shall not apply any cash to the principal or
interest under the Loan unless the PeGu Reserve Account has been funded to the
PeGu Reserve Required Amount.
(c)    In addition to the rights and remedies provided in (a) above, upon the
occurrence of and during the continuation of any Event of Default, the Lender
shall have the right to (i) reduce any claim to judgment, and (ii) subject to
the provisos in Section 10.2(b)(ii), exercise any and all rights and remedies
afforded by this Agreement and the other Loan Documents, as well as any and all
rights and remedies afforded under any statute or otherwise.
(d)    Notwithstanding the entry of any decree, order, judgment or other
judicial action, upon the occurrence of an Event of Default hereunder, the
unpaid principal amount of the Notes outstanding or becoming outstanding while
such Event of Default exists shall bear interest from the date of such Event of
Default until such Event of Default has been cured to the satisfaction of the
Lender, at the Default Rate, irrespective of whether or not as a result thereof
the Notes has been declared due and payable or the maturity thereof accelerated.
The Borrower shall on demand from time to time pay such interest to the Lender
and the same shall be a part of the indebtedness hereunder.
(e)    The Borrower acknowledges and agrees that, subject to the provisos in
Section 10.2(b)(ii), the Lender shall have the continuing and exclusive right to
apply proceeds of Collateral against the Loan, in such manner as the Lender
deems advisable.
(f)    The Lender is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrower,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
property, for the purpose, upon the occurrence and during the continuation of
any Event of Default, of advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral or other Property of any Loan Party. The Borrower’s
rights and interests under Intellectual Property shall inure to the Lender’s
benefit.


68
Loan Agreement (Moby)



--------------------------------------------------------------------------------





(g)    At any time during an Event of Default, the Lender is authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Lender (other than its obligations under the provisos in
Section 10.2(b)(ii)) to or for the credit or the account of the Borrower against
any Obligations, whether or not the Lender shall have made any demand under any
Loan Document and although such Obligations may be contingent or unmatured. The
rights of the Lender under this subsection Section 10.2(g) are in addition to
other rights and remedies (including other rights of setoff) that the Lender may
have (which other rights are subject to the provisos in Section 10.2(b)(ii)).
(h)    All agreements, warranties, guaranties, indemnities and other
undertakings of the Borrower under the Loan Documents are cumulative and not in
derogation of each other. The rights and remedies of the Lender under the Loan
Documents are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations. No waiver or course of dealing shall be established by (i) the
failure or delay of any the Lender to require strict performance by Borrower
under any Loan Document, or to exercise any rights or remedies with respect to
Collateral or otherwise or (ii) acceptance by the Lender of any payment or
performance by the Borrower under any Loan Document in a manner other than that
specified therein. Any failure to satisfy a financial covenant on a measurement
date shall not be cured or remedied by satisfaction of such covenant on a
subsequent date.
(i)    The Borrower agrees to pay to the Lender on demand (i) all documented
enforcement costs paid, incurred or advanced by or on behalf of the Lender, and
(ii) interest on such documented enforcement costs from the date paid, incurred
or advanced until paid in full at a per annum rate of interest equal at all
times to the Default Rate. As used herein, “enforcement costs” shall mean and
include collectively and include all expenses, charges, recordation or other
taxes, costs and fees (including attorneys’ fees and expenses) of any nature
whatsoever advanced, paid or incurred by or on behalf of the Lender in
connection with (x) the collection or enforcement of this Agreement or any of
the other Loan Documents, (y) the creation, perfection, maintenance,
preservation, defense, protection, realization upon, disposition, collection,
sale or enforcement of all or any part of any Collateral, and (z) the exercise
by the Lender of any rights or remedies available to it under the provisions of
this Agreement, or any of the other Loan Documents. All enforcement costs, with
interest as provided above, shall be a part of the indebtedness hereunder.



ARTICLE XI    
MISCELLANEOUS

Section 11.1    NOTICES.
11.1.1    All notices, requests and other communications to either party
hereunder shall be in writing and shall be given to such party at its address,
facsimile number or email address


69
Loan Agreement (Moby)



--------------------------------------------------------------------------------





number set forth on the signature pages hereof or such other address, facsimile
number or email address as such party may hereafter specify. Each such notice,
request or other communication shall be effective (a) if given by certified
mail, 72 hours after such communication is deposited with the United States
Postal Service with first class postage prepaid, addressed as aforesaid or (b)
if given by any other means, including email or facsimile, when delivered at the
address, email address or facsimile number specified on the signature pages
hereto or to such other addresses or facsimile numbers as specified in writing
by a party to the other party hereunder, as evidenced by a confirmation report.
11.1.2    Unless Lender otherwise prescribes, notices or communications posted
to an internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its email address as described in the
foregoing paragraph of notification that such notice or communication is
available and identifying the website address therefor; provided that, for all
electronic delivery, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.



Section 11.2    NO WAIVERS. No failure or delay by either party in exercising
any right hereunder or under any other Loan Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the parties under this Agreement and the other Loan Documents shall
be cumulative and not exclusive of any rights or remedies provided by law or in
any of the other Loan Documents.

Section 11.3    AMENDMENTS, ETC. No amendment, modification, consent or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by either party therefrom, shall be effective unless the same
shall be in writing and signed by an officer of both parties, and then shall be
effective only in the specific instance and for the specific purpose for which
given.

Section 11.4    SURVIVAL. All representations, warranties and covenants made by
the Borrower herein or in any certificate or other instrument delivered by it or
on its behalf under the Loan Documents shall be considered to have been relied
upon by the Lender and shall survive the delivery to the Lender of such Loan
Documents, regardless of any investigation made by or on behalf of the Lender.


70
Loan Agreement (Moby)



--------------------------------------------------------------------------------






Section 11.5    SEVERABILITY. If any provision contained in this Agreement or
any other Loan Document is held to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable, such Loan
Document shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part thereof, and the remaining
provisions thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
therefrom.



Section 11.6    SUCCESSORS AND ASSIGNS. THE PROVISIONS OF THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE NEITHER PARTY MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED THAT (a) HANNON ARMSTRONG
CAPITAL LLC MAY CEASE TO OWN, DIRECTLY OR INDIRECTLY, LESS THAN 100% OF THE
MEMBERSHIP INTERESTS IN LENDER SO LONG AS (i) HANNON ARMSTRONG CAPITAL LLC OR
ONE OF ITS AFFILIATES REMAINS THE MANAGING MEMBER OR MANAGER, DIRECTLY OF
INDIRECTLY, OF THE LENDER, AND SUCH OTHER PERSONS WHO OWN ANY MEMBERSHIP
INTERESTS IN THE LENDER ARE PASSIVE EQUITY INVESTORS THAT HAVE AGREED TO TERMS
WITH RESPECT TO CONSENT RIGHTS RELATED TO THE LENDER THAT ARE CUSTOMARY FOR
LIMITED PARTNERS IN MANAGED FUND PARTNERSHIP CONTEXTS AND (ii) SUCH OTHER
PERSONS ARE NOT COMPETITORS, (b) AT ANY TIME AFTER AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, WITHOUT THE CONSENT OF BORROWER, THE LENDER MAY
ASSIGN OR TRANSFER ALL OR ANY PORTION OF THE LOAN AND ITS RIGHTS AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO ANY PERSON THAT IS NOT A
COMPETITOR; HOWEVER, IN ANY CASE, BORROWER WILL RECEIVE WRITTEN NOTICE OF ANY
ASSIGNMENT THAT THE LENDER MAKES, (c) LENDER MAY ASSIGN THIS LOAN AS COLLATERAL
SECURITY FOR (i) ANY LOANS MADE TO HANNON ARMSTRONG CAPITAL, LLC OR ITS
IMMEDIATE PARENT ENTITIES OR (ii) SO LONG AS THE COLLATERAL THEREFORE INCLUDES
ASSETS WITH A BOOK VALUE IN EXCESS OF $300,000,000 IN ADDITION TO THE RIGHTS
UNDER THIS AGREEMENT AS OF THE DATE SUCH COLLATERAL ASSIGNMENT IS GRANTED, ANY
LOAN MADE TO HAT HOLDINGS I LLC OR HAT HOLDINGS II LLC, AND IN EACH CASE OF
CLAUSE (i) AND (ii), THE APPLICABLE LENDER THEREOF MAY FORECLOSE UPON SUCH LOAN
AND FURTHER ASSIGN THIS AGREEMENT OR (d) THE LENDER MAY GRANT PARTICIPATIONS IN
THE LOAN TO ANY PERSON THAT IS NOT A COMPETITOR WITHOUT THE CONSENT OF BORROWER,
PROVIDED THAT, (i) LENDER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL REMAIN
UNCHANGED, (ii) LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE BORROWER FOR THE
PERFORMANCE OF SUCH OBLIGATIONS, (iii) THE BORROWER SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH LENDER IN CONNECTION WITH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS AND (iv) SUCH PARTICIPANT AND LENDER SHALL
ENTER INTO AN AGREEMENT PURSUANT TO WHICH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT


71
Loan Agreement (Moby)



--------------------------------------------------------------------------------





AND APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN
DOCUMENTS.



Section 11.7    HEADINGS. The headings of articles and sections hereof are
inserted for convenience only and shall in no way define or limit the scope or
intent of any provision of this Agreement.

Section 11.8    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO ANY RULE OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF
THE SUBSTANTIVE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
NOTHING IN THIS LOAN AGREEMENT SHALL REQUIRE ANY UNLAWFUL ACTION OR INACTION BY
EITHER PARTY.

Section 11.9    SUBMISSION TO JURISDICTION; WAIVERS. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY:
(a)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS LOAN AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK;
(b)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
(c)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
BENEATH ITS SIGNATURE HERETO OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND
(d)    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

Section 11.10    WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 11.11    COVENANTS CUMULATIVE. All covenants, agreements and other
undertakings of the Borrower contained in this Agreement shall be deemed
cumulative to and not in derogation or substitution of any of the covenants,
agreements and other undertakings contained in any other Loan Document. The
Borrower may not take any action or fail to take any action which is permitted
by this Agreement if such action or failure would result in the breach of any
provision of any other Loan Document.

Section 11.12    COUNTERPARTS; EFFECTIVENESS. This Agreement may be executed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument,
and in making proof of this Agreement it shall not be necessary to produce or
account for more than one such counterpart. This Agreement shall become
effective when the Lender shall have received counterparts hereof signed by all
of the parties hereto.

Section 11.13    LIABILITY OF THE LENDER. The Lender shall in no event be
responsible or liable to any person other than the Borrower for the disbursement
of or failure to disburse the proceeds of the Loan or any part thereof and no
subcontractor, laborer or material supplier shall have any right or claim
against the Lender under this Agreement, or the administration thereof.

Section 11.14    REINSTATEMENT. Each Loan Document shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of all or a portion of the obligations of any Loan Party under such
Loan Document is rescinded or reduced in amount, or must otherwise be restored
or returned by Lender for any reason (whether in connection with any bankruptcy,
insolvency, as a result of any Governmental Judgment, or otherwise). In the
event that any payment or any part thereof is so rescinded, reduced, restored or
returned, such obligations shall be reinstated and deemed reduced only to the
extent of the amount paid and not so rescinded, restored or returned.

Section 11.15    CONFIDENTIALITY.
11.15.1    Each party to this Agreement agrees to maintain the confidentiality
of the Confidential Information, except that Confidential Information may be
disclosed (i) to its Affiliates, and to its and its Affiliates’ directors,
officers, employees, trustees and agents, including accountants, legal counsel
and other agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential and any failure of such Persons acting on behalf of such party to
comply with this Section shall constitute a breach of this Section by the
relevant party, as applicable), (ii) to the extent requested by any regulatory
authority or self-regulatory authority, required by Applicable Law or by any
subpoena or similar legal process; provided that solely to the extent permitted
by law and other than in connection with routine audits and reviews by
regulatory and self-regulatory authorities, each party shall notify the other
parties hereto as promptly as practicable of any such requested or required
disclosure in connection with any legal or regulatory proceeding (it being
acknowledged and agreed that Borrower shall provide Lender with notice of any
filing or disclosure by the Sponsor of this Agreement or any other Loan Document
which the Sponsor determines is necessary or advisable pursuant to the Exchange
Act or the Securities Act as soon as practicable after such determination is
made by the Sponsor and prior to any such filing or disclosure); provided
further that in no event shall any party hereto be obligated or required to
return any materials furnished by any other party hereto, (iii) to any other
party to this Agreement or under the other Loan Documents, (iv) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the other Loan Documents or the enforcement of
rights hereunder or thereunder, (v) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section
11.15, to (A) any assignee of, or participant in, or any prospective assignee of
or participant in, the Lender’s rights or obligations under this Agreement, (B)
any rating agency, insurer or purchaser of securities in respect of the Loan, or
(C) any pledgee of the Lender referred to in Section 11.6, or (vi) to the extent
such Confidential Information (x) becomes publicly available other than as a
result of a breach of this Section 11.15.1 or (y) becomes available to such
party or its Affiliates on a nonconfidential basis from a source other than the
Parent or the Borrower.
11.15.2    With respect to Confidential Information related to any Project
Company, Desert Sunburst, LLC, or any Investor (including the financial
statements of a Portfolio Entity delivered pursuant to this Agreement), the
Lender acknowledges that such Confidential Information is subject to the
applicable Project Company LLC Agreement (including, solely for purposes of this
Section 11.15.2, the Project Company LLC Agreement of Desert Sunburst, LLC) and
Lender acknowledges and agrees that it has reviewed the same and agrees to be
bound by the provisions thereof as if set forth herein.
11.15.3    The Lender shall, and shall cause its Affiliates and their respective
stockholders, members, investors, subsidiaries and eligible assignees to, use
any information relating to a Host Customer or a Lease that is obtained in
connection with this transaction solely for the purpose of completing this
transaction and/or exercising its rights under the Loan Documents.
11.15.4    THE LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC CONFIDENTIAL
INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC CONFIDENTIAL INFORMATION AND THAT IT
WILL HANDLE SUCH MATERIAL NON-PUBLIC CONFIDENTIAL INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]






72
Loan Agreement (Moby)



--------------------------------------------------------------------------------


Execution Version


IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their respective authorized officers as of the date first above
written.


SUNSTRONG CAPITAL ACQUISITION, LLC,
as Borrower




By: SunStrong Capital Holdings, LLC,
the Sole Member and Manager of Borrower




By:   /s/ Chris Couture            


Print Name: Chris Couture
Title: Vice President


Address of Borrower:


 

2900 Esperanza Crossing, 3rd Floor
Austin, Texas 78758
Attention: Christopher Couture, Vice President
Telephone: (512) 735-0100
Facsimile: (512) 857-1155
Email: christopher.couture@sunpower.com


Active 38355914

--------------------------------------------------------------------------------

Execution Version




SUNSTRONG CAPITAL LENDER LLC,
as the Lender




By:    /s/ Jefferey W. Eckel            


Print Name:    Jeffrey W. Eckel        


Title:    President                


Address of Lender:


1906 Towne Centre Boulevard, Suite 370
Annapolis, MD 21401
(Tel) 410-571-9860
(Fax) 410-571-6199
(email) generalcounsel@hannonarmstrong.com
Attn: General Counsel


Active 38355914

--------------------------------------------------------------------------------

Execution Version




Exhibit A
Form of Note
(see attached)


Active 38355914

--------------------------------------------------------------------------------






EXHIBIT A
to the Loan Agreement
[FORM OF NOTE]
PROMISSORY NOTE
 
 
$[_____]
[_____], 2018

FOR VALUE RECEIVED, the undersigned, SUNSTRONG CAPITAL ACQUISITION, LLC, a
Delaware limited liability company (the “Borrower”), HEREBY UNCONDITIONALLY
PROMISES TO PAY to the order of SUNSTRONG CAPITAL LENDER LLC, a Maryland limited
liability company (the “Lender”), the original principal sum of [___________]
DOLLARS ($[___________]), subject to increase as a result of interest paid in
kind by capitalization to principal, in accordance with the terms of the Loan
Agreement referred to below, including Section 5.1.3 thereof.
The Borrower further promises to pay interest on the Loan outstanding hereunder
from time to time at the interest rates, and payable on the dates, including by
capitalization to principal, as set forth in the Loan Agreement.
Both principal and interest are payable in lawful money of the United States of
America and in same day or immediately available funds to the Lender, to the
office and account of the Lender as specified in the Loan Agreement; provided,
that interest may be paid in kind by capitalization to principal of the Loan
from time to time pursuant to Section 4.1.4 of the Loan Agreement.
The Loan made by the Lender shall be evidenced by one or more loan accounts
maintained by the Lender in accordance with its usual practices. The accounts or
records maintained by the Lender shall be conclusive absent manifest error of
the amount of the Loan made by the Lender to the Borrower and the interest and
payments thereon, including any capitalization of interest pursuant to the Loan
Agreement. Any failure so to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Loan.
This promissory note is the Note referred to in, and is subject to and entitled
to the benefits of, the Loan Agreement dated as of August [__], 2018 (as
amended, restated, modified, renewed or extended from time to time, the “Loan
Agreement”) between the Borrower and the Lender. Capitalized terms used herein
shall have the respective meanings assigned to them in the Loan Agreement.
This promissory note is secured by certain Collateral more specifically
described in the Loan Agreement and the Security Documents.


Active 383559141



--------------------------------------------------------------------------------





The Loan Agreement provides, among other things, for acceleration (which in
certain cases shall be automatic) of the maturity hereof upon the occurrence of
certain stated events, in each case without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived.
This promissory note is subject to prepayment in whole or in part as provided in
the Loan Agreement.
THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO ANY RULE OF
CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF THE SUBSTANTIVE LAW OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.


[Signature Page Attached]




Active 383559142



--------------------------------------------------------------------------------






 
SUNSTRONG CAPITAL ACQUISITION, LLC, as Borrower
 
By: SunStrong Capital Holdings, LLC,
the Sole Member and Manager of Borrower




By ___________________________________
 
Name:
Title:









Active 38355914[Signature Page – Note (SunStrong Capital Acquisition, LLC)]



--------------------------------------------------------------------------------






Exhibit B
Form of PIK Certificate
(see attached)






Active 38355914

--------------------------------------------------------------------------------






EXHIBIT B
to the Loan Agreement
[FORM OF] PIK Certificate
[_____], 20[__]
SunStrong Capital Lender LLC
1906 Towne Centre Boulevard, Suite 370
Annapolis, MD 21401
Attn: General Counsel
Tel: 410-571-9860
Fax: 410-571-6199
E-mail: generalcounsel@hannonarmstrong.com


Re:
SUNSTRONG CAPITAL ACQUISITION, LLC

Ladies and Gentlemen:
I, [_____________], am a Responsible Person of SunStrong Capital Holdings, LLC,
a Delaware limited liability company (“Pledgor”), and the sole member and
manager of SunStrong Capital Acquisition, LLC, a Delaware limited liability
company (“Borrower”), and am delivering this certificate pursuant to Section
4.1.4 of that certain Loan Agreement, dated as of [__], 2018 (as amended,
restated, modified, renewed or extended from time to time, the “Loan
Agreement”), by and between Borrower and SunStrong Capital Lender LLC, a
Maryland limited liability company (“Lender”). Capitalized terms used herein
have the respective meanings assigned to them in the Loan Agreement.
I hereby certify, on behalf of Borrower, in my capacity as the [_________] of
Pledgor, and not in my individual capacity, to the Lender as follows:
1.
Borrower does not have sufficient funds available to it to pay accrued and
unpaid interest that is payable on the Payment Date of [_____], 20[__]; and



2.
As of the date hereof and as of the applicable Payment Date, no Event of Default
has occurred and is continuing.

In accordance with Section 4.1.4 of the Loan Agreement, Borrower hereby requests
that the Interest Shortfall Amount be capitalized on the Payment Date and added
to the outstanding principal amount of the Loan.






SUNSTRONG CAPITAL ACQUISITION, LLC




Active 38355914

--------------------------------------------------------------------------------







By:    SunStrong Capital Holdings, LLC
the Sole Member and Manager
of Borrower




By:                             
Name:
Title:




Active 38355914

--------------------------------------------------------------------------------






Exhibit C
Form of Borrower Security Agreement
(see attached)






Active 38355914

--------------------------------------------------------------------------------






Exhibit D-1
Form of Project Company Monthly Operating Report


(see attached)


Active 38355914

--------------------------------------------------------------------------------








Exhibit D-2
Form of Portfolio Monthly Operating Report


(see attached)










Active 38355914

--------------------------------------------------------------------------------






Exhibit E
Form of Pledgor Security Agreement
(see attached)






Active 38355914

--------------------------------------------------------------------------------






Exhibit F
Form of Depositary Agreement
(see attached)






Active 38355914

--------------------------------------------------------------------------------






Exhibit G
Form of Account Withdrawal Request
(see attached)




Active 38355914

--------------------------------------------------------------------------------






Exhibit G
to the Loan Agreement


[FORM OF] ACCOUNT WITHDRAWAL REQUEST


Date: [______], 20[__]


SUNSTRONG CAPITAL LENDER LLC
1906 Towne Centre Boulevard, Suite 370
Annapolis, MD 21401
Tel: 410-571-9860
Fax: 410-571-6199
email: generalcounsel@hannonarmstrong.com
Attn: General Counsel


Re: SunStrong Capital Acquisition, LLC - Account Withdrawal Request


Ladies and Gentlemen:


I, [_____________], am a Responsible Person of SunStrong Capital Holdings, LLC,
a Delaware limited liability company (“Pledgor”) and the sole member and manager
of SunStrong Capital Acquisition, LLC, a Delaware limited liability company
(“Borrower”), and am delivering this Account Withdrawal Request pursuant to (a)
the Loan Agreement, dated as of [__], 2018 (the “Loan Agreement”), by and
between Borrower and SunStrong Capital Lender LLC, a Maryland limited liability
company (“Lender”) and (b) the Depositary Agreement, dated as of [__], 2018 (the
“Depositary Agreement”), by and among Borrower, Lender and Wells Fargo Bank,
N.A., a national banking association, as depositary, bank and securities
intermediary (in such capacities, “Depositary”). Unless otherwise defined herein
or unless the context otherwise requires, capitalized terms used in this Account
Withdrawal Request have the meanings provided in the Loan Agreement or the
Depositary Agreement, as applicable, and section references are references to
sections of the Loan Agreement.


In this Account Withdrawal Request, Depositary is hereby directed to withdraw
funds from the following Accounts and apply such funds as provided herein (check
each Account that applies and include only the pages applicable to the
Account(s) which have been checked and only the applicable Schedules):


Active 38355914

--------------------------------------------------------------------------------







¨     REVENUE ACCOUNT


Borrower and Lender hereby instruct Depositary to withdraw from the Revenue
Account the following amounts and to apply such amounts to the following uses in
the following order of priority, to the extent that there are sufficient
proceeds on deposit in or credited to the Revenue Account to do so, on
[____________], 20[__] (check each that apply):


¨     Pursuant to Waterfall Level (1), transfer $__________, on a pro rata
basis, to Depositary for the payment of all fees, expenses and indemnities then
payable to the Depositary and to Lender for the payment of all reimbursable
amounts under Section 4.2.1 of the Loan Agreement currently payable to Lender in
connection with the Loan Documents.


¨     Pursuant to Waterfall Level (2), transfer $__________ to Lender for the
payment of amounts currently payable to Lender of fees and charges in connection
with the Loan Documents.


¨     Pursuant to Waterfall Level (3), transfer $__________ to the PeGu Reserve
Account, which is the amount necessary to fund the PeGu Reserve Account so that
the amount on deposit therein or credited thereto equals the PeGu Reserve
Required Amount.


¨     Pursuant to Waterfall Level (4), transfer $__________ to Lender for the
payment of interest on the Loan, and on other amounts accruing interest under
the Loan Documents.


¨     Pursuant to Waterfall Level (5), transfer $__________ to Lender for all
amounts remaining in the Revenue Account after giving effect to the withdrawals
and transfers contemplated to be made pursuant to the above transfers less any
amounts required to remain on deposit in or credited to the Revenue Account
pursuant to Section 9.2.2(c) and 9.2.2(d) of the Loan Agreement, to the
prepayment of the principal of the Loan pursuant to Section 5.1.4(a) of the Loan
Agreement.  


¨     Pursuant to Section 9.2.2(c) of the Loan Agreement, on the BAML 2 Holdback
Release Date, transfer $__________ to [Borrower/Sponsor] an amount equal to the
BAML 2 Holdback Amount pursuant to Section 8.2.6(b) of the Loan Agreement.


¨     Pursuant to Section 9.2.2(d) of the Loan Agreement, on the USB V Holdback
Release Date, transfer $__________ to [Borrower/Sponsor] an amount equal to the
USB V Holdback Amount pursuant to Section 8.2.6(c) of the Loan Agreement.


Active 38355914

--------------------------------------------------------------------------------





¨     PEGU RESERVE ACCOUNT


¨     Borrower and Lender hereby instruct Depositary to transfer $__________
from the PeGu Reserve Account to Provider, Sponsor or any other Sponsor
Affiliate that is the obligor with respect to the applicable Performance
Guarantee and Sponsor or an Affiliate of Sponsor is acting as Services Provider
to the applicable Project Company under the applicable Maintenance Services
Agreement and the Lease Servicing Agreement, to such Person to the extent that
sufficient funds are on deposit in or credited to the PeGu Reserve Account, to
reimburse such Person for any payments such Person has made under, or in
connection with the Performance Guarantees an amount equal to the aggregate
amount of all such payments pursuant to Section 9.3.3(a) of the Loan Agreement
on [_________] [__] 20[_] at the following wire instructions below.


¨     Borrower and Lender hereby instruct Depositary to transfer $_________ to
the Lender as a prepayment of the Loan in accordance with Section 5.1.4(d) and
Section 9.3.3(b) of the Loan Agreement, to the extent funds on deposit in or
credited to the PeGu Reserve Account remain after making any withdrawals and
transfers pursuant to Section 9.3.3(a) of the Loan Agreement and such funds
exceed the PeGu Reserve Required Amount for such Payment Date on [_________]
[__] 20[_] at the following wire instructions below.


Active 38355914

--------------------------------------------------------------------------------









¨     REPAYMENT ACCOUNT


¨     Lender hereby instructs Depositary to transfer $__________ from the
Repayment Account to Lender for repayment or prepayment of the Loan, on
[_________] [__] 20[__].






Active 38355914

--------------------------------------------------------------------------------







I, the undersigned Responsible Person of the Pledgor, have reviewed the
provisions of the Loan Agreement and the Depositary Agreement that are relevant
to the furnishing of this Account Withdrawal Request and hereby certify, on
behalf of Borrower, in my capacity as the [_________] of the Pledgor, and not in
my individual capacity, to the Lender that:


[(i)]    the withdrawals and transfers requested herein comply with the terms
and conditions of the Loan Agreement (including but not limited to Article IX of
the Loan Agreement) and the Depositary Agreement; and


[    (ii)    No Default or Event of Default has occurred and is continuing.]


    


Active 38355914

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have caused this Account Withdrawal Request to be duly
executed and delivered as of the date first above written.


SUNSTRONG CAPITAL ACQUISITION, LLC, as Borrower


By: SunStrong Capital Holdings, LLC
the Sole Member and Manager
of Borrower




By:                        
Name:                    
Title:                    




Consented and agreed to by:
SUNSTRONG CAPITAL LENDER LLC, as Lender




By:                        
Name:                    
Title:                    












Active 38355914[Signature Page – Account Withdrawal Request]

--------------------------------------------------------------------------------






Exhibit H
Form of Closing Certificate
(see attached)




Active 38355914

--------------------------------------------------------------------------------






Exhibit H
to the Loan Agreement




FORM OF CLOSING CERTIFICATE


SUNSTRONG CAPITAL ACQUISITION, LLC,
a Delaware limited liability company
    
August [__], 2018


CLOSING CERTIFICATE


I hereby certify that I am a Responsible Person of SunStrong Capital Holdings,
LLC, a Delaware limited liability company (“Pledgor”) and the sole member and
manager of SunStrong Capital Acquisition, LLC, a Delaware limited liability
company (“Borrower”), and that, as such, I am authorized to execute this
certificate on behalf of Borrower. This certificate is being delivered pursuant
to Section 6.1.7 of the Loan Agreement, dated as of August [__], 2018 (the “Loan
Agreement”), between the Borrower and SunStrong Capital Lender LLC, a Maryland
limited liability company (the “Lender”). Capitalized terms used herein and not
otherwise defined have the meanings provided in the Loan Agreement.


I hereby certify, on behalf of Borrower, in my capacity as the [_________] of
Pledgor, and not in my individual capacity, to the Lender as follows:


1.    Each Loan Document delivered to Lender on or prior to the date hereof has
been duly authorized, executed and delivered by each Loan Party, the Sponsor,
SunPower Capital or each Portfolio Entity, as applicable, that is a party
thereto and is in full force and effect as of the date hereof.


2.    Each representation and warranty of (i) each Loan Party, SunPower Capital
and Sponsor under the Loan Documents (and, in the case of any Lease Certificate,
the applicable Portfolio Entity) and (ii) SunPower Capital and its Affiliates
under the Reorganization Documents, in each case, is true and correct as of the
date hereof (unless such representation and warranty refers to an earlier date,
in which case such representation and warranty was true and correct as of such
earlier date).


3.    As of the date hereof, no event has occurred and is continuing that
constitutes a
Default or an Event of Default under any Loan Document.


4.    As of the date hereof, the Borrower is Solvent, both separately and on a
consolidated basis, after giving effect to the making of the Advance
contemplated by the Loan Agreement.




Active 38355914

--------------------------------------------------------------------------------





5.    Since the date of the most recent audited financial statements of each
Major Project Participant, no event, circumstance or condition has occurred and
is continuing that constitutes or, as of the date hereof, could reasonably be
expected to result in a Material Adverse Effect.


6.     Each of the conditions precedent set forth in Article VI of the Loan
Agreement has been satisfied or waived in accordance with the terms and
conditions of the Loan Agreement as of the date hereof.


7.     Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Formation of the Borrower, certified by the Secretary of State of
the State of Delaware, and such Certificate of Formation has not been further
amended, modified, revoked or rescinded and is in full force and effect as of
the date hereof.


8.     Attached hereto as Exhibit B is a true and correct copy of the effective
operating agreement of the Borrower and such operating agreement has not been
further amended, modified, revoked or rescinded and is in full force and effect
as of the date hereof.


9.     Attached hereto as Exhibit C is a true and correct copy of a Certificate
of Good Standing of the Borrower, issued by the Secretary of State of the State
of Delaware, certifying that the Borrower is in good standing in Delaware.


10.     The Borrower has received all necessary internal approvals to enter into
the transactions contemplated by the Loan Agreement (the “Resolutions”).
Attached hereto as Exhibit D is a true, complete and correct copy of the
Resolutions duly adopted by the member of the Borrower by written consent on the
date indicated in such Resolutions, which Resolutions have not been revoked,
modified, amended, or rescinded and remain in full force and effect as of the
date hereof.


11.     Attached hereto as Exhibit E is the incumbency and specimen signature of
each natural Person authorized to execute and deliver the Loan Documents for the
Borrower and any instruments, certificates or agreements required under the Loan
Documents to which the Borrower is a party.


Active 38355914

--------------------------------------------------------------------------------






WITNESS WHEREOF, I, the [_________] of Pledgor, have signed my name to this
Closing Certificate, on behalf of Borrower, as of the date first set forth
above.






SUNSTRONG CAPITAL ACQUISITION, LLC, as Borrower


By: SunStrong Capital Holdings, LLC
the Sole Member and Manager
of Borrower


_____________________________
Name: _______________________
Title: _______________________






Active 38355914

--------------------------------------------------------------------------------











Active 38355914

--------------------------------------------------------------------------------






Exhibit A


Certificate of Formation




See attached.


Active 38355914Exhibit A

--------------------------------------------------------------------------------











Active 38355914Exhibit A

--------------------------------------------------------------------------------






Exhibit B


Operating Agreement




See attached.


Active 38355914Exhibit B

--------------------------------------------------------------------------------











Active 38355914Exhibit B

--------------------------------------------------------------------------------






Exhibit C


Certificate of Good Standing




See attached.


Active 38355914Exhibit C

--------------------------------------------------------------------------------











Active 38355914Exhibit C

--------------------------------------------------------------------------------






Exhibit D


Resolutions




See attached.


Active 38355914Exhibit D

--------------------------------------------------------------------------------











Active 38355914Exhibit D

--------------------------------------------------------------------------------






Exhibit E


Incumbency Certificate




See attached.




Active 38355914Exhibit E

--------------------------------------------------------------------------------






Exhibit I
Form of Lease Certificate
(see attached)






Active 38355914

--------------------------------------------------------------------------------


        


EXHIBIT I
to the Loan Agreement


[FORM OF LEASE CERTIFICATE]


[Name of Project Company],
a [Delaware] limited liability company
    
[Date]


LEASE CERTIFICATE


I hereby certify that I am a Responsible Person of [Name of Managing Member of
Project Company], a [Delaware] limited liability company, in its capacity as
[the managing member (“Managing Member”)] of [Name of Project Company], a
[Delaware] limited liability company (“Project Company”), and that, as such, I
am authorized to execute this certificate on behalf of Project Company. This
certificate is being delivered pursuant to Section [6.1.10/8.1.14(c)] of the
Loan Agreement, dated as of August [__], 2018 (the “Loan Agreement”), between
SunStrong Capital Acquisition, LLC, a Delaware limited liability company and
SunStrong Capital Lender LLC, a Maryland limited liability company (the
“Lender”). Reference is made to that certain [Insert description of applicable
portfolio loan agreement (the “Portfolio Loan Agreement”)]. Capitalized terms
used herein and not otherwise defined have the meanings provided in the
Portfolio Loan Agreement.


I hereby certify, on behalf of Project Company, in my capacity as the
[___________] of the [Managing Member] and not in my individual capacity, to the
Lender that, except as set forth on a schedule hereto, each of the following
statements are true and correct as of the date of this certificate:


1.
Each Project generates electricity with solar energy as described under Section
48(a)(3)(A)(i) of the Code.

2.
Each [Lease] [Customer Agreement] (as defined in the Portfolio Loan Agreement,
each a “Lease”, and collectively, the “Leases”) is the legal, valid and binding
payment obligation of the related [Host Customer][Customer] (as defined in the
Portfolio Loan Agreement, “Host Customer”), enforceable against such related
Host Customer in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally, and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity). All information contained in the
[Base Case Projections] with respect to each Lease, other than any projections
or other forward-looking information, is complete, accurate, true and correct in
all material respects and does not omit any necessary information that makes
such information misleading[, except as set forth on Schedule 2].

3.
No Lease has been satisfied, subordinated or rescinded and no lawsuit is pending
with respect to any Lease[, except as set forth on Schedule 3].



Active 38355914

--------------------------------------------------------------------------------





4.
The terms of each Lease have not been amended, waived, extended, or modified in
any material respect except in the ordinary course of business and consistent
with the Sponsor’s past practices and as reflected in the [Base Case
Projections][, except as set forth on Schedule 4].

5.
With respect to each Project, the Project Company has obtained and does maintain
insurance in amounts and coverage consistent with the requirements pursuant to
the Portfolio Loan Agreement. All such required insurance is in full force and
effect.

6.
Except as set forth on Schedule 6, no Lease has a remaining original term that
exceeds twenty years from the [lease term start] date of such Lease.

7.
As of the Closing Date (as defined in the Loan Agreement), no single Lease
[accounts / accounted] for more than 1% of the initial aggregate balance of all
receivables related to the Leases.

8.
No selection procedures reasonably believed by the Sponsor or its Affiliates to
be adverse to the Lender were utilized in selecting the Leases and the Projects
to be included in the Portfolio Loan Agreement.

9.
To Project Company’s Knowledge, the origination of each Lease and the related
Project, as installed, is in compliance in all material respects with respect to
the applicable federal, state and local laws and regulations including those
relating to sales, marketing and origination of consumer leases, usury, consumer
credit protection and disclosure laws[, except as set forth in Schedule 9].

10.
Schedule 10 attached hereto includes all Subject Projects for which the [Loan]
has not been paid in full. Schedule 10 is complete, accurate, true and correct
in all material respects and does not omit any necessary information that makes
such information misleading. For purposes of this Lease Certificate, the
following terms have the following definitions:

a.
“Subject Projects” means Projects that have suffered an Event of Eminent Domain,
casualty events, customer buybacks or are subject to current Customer Defaults.



b.
“Event of Eminent Domain” means any compulsory transfer or taking by
condemnation, eminent domain or exercise of a similar power, or transfer under
threat of such compulsory transfer or taking, of any Projects, by any agency,
department, authority, commission, board, instrumentality or political
subdivision of the United States or another Governmental Authority having
jurisdiction.



c.
“Customer Default” means a default by a Host Customer in respect of a Lease as a
result of such Host Customer (i) declaring or being subject to a Bankruptcy
Event (as defined in the Loan Agreement), or (ii) failing to pay amounts due
under the applicable Lease for a period of 120 days; provided that any default
caused by a Host Customer declaring or being subject to a Bankruptcy Event (as
defined in the Loan Agreement) shall be cured if the bankruptcy trustee, in
writing, permits the



Active 38355914

--------------------------------------------------------------------------------





Host Customer to continue making payments under the applicable Lease as and when
due.


11.
Each Lease is governed by the laws of a state of the United States and was not
originated in, nor is it subject to the laws of, any jurisdiction, the laws of
which would make unlawful the [Operative Documents]. Each Project is located in
a state of the United States specified on Schedule 11 attached hereto.



12.
Except as otherwise permitted in the applicable Lease, each Lease provides that
the Host Customer thereunder is required to make periodic payments, which are
due and payable on a monthly basis, during the term of such Lease. Each Host
Customer paying by ACH transfer or another form of electronic payment has been
instructed to remit all payments under the Lease to which it is party solely to
the account specified in Schedule 12 attached hereto. Any payment by check
remitted by a Host Customer is deposited by SunPower Capital, LLC to such
account within two (2) Business Days of receipt.

13.
Each Lease is substantially in the form attached to the [Purchase Agreement].
Each Lease provides that the Sponsor shall cause the applicable Project to be
designed, procured and installed at the property specified in such Lease and the
Host Customer agrees to lease such Project.

14.
Each Host Customer is obligated, pursuant to the terms of the applicable Lease,
to make payments in United States dollars to the Project Company. Each Host
Customer has a mailing address in the United States of America.

15.
Each Lease is by its terms an absolute and unconditional obligation of the Host
Customer to pay lease payments, and the payment obligations under each Lease do
not provide for offset for any reason, including without limitation non-payment
or non-performance by the Sponsor or its Affiliates under any [Production
Guarantee]. No Lease contains provisions that allow liquidated damages or other
penalties to be recovered from Project Company, including in connection with
performance, deliverability, availability or other similar obligations or
guarantees over the term of the Lease, except under the [Production Guarantee].

16.
No more than 50 Leases have an annual escalator in excess of 3.0%, and no Lease
will have an annual escalator in excess of 4.5%. 

17.
Each Lease is non-cancelable and prepayable only with a mandatory prepayment
amount equal, except as set forth on Schedule [17] to an amount determined by a
standardized formula in accordance with the Lease.

18.
The ownership of each Project and each Lease is freely assignable and a security
interest in such Project may be granted by the Project Company without the
consent of any Person, in each case subject to the rights of the [Investor], if
applicable, under the Tax Equity Documents.



Active 38355914

--------------------------------------------------------------------------------





19.
A minimum of one payment due under each Lease has been made prior to the date
hereof.

20.
Project Company is not currently exercising any remedies against any Project due
to a Host Customer delinquency, except as set forth in Schedule 20.

21.
Leases comprising no more than 5% of the net present value of all lease payments
as of the Closing Date [are / were] related to Host Customers that are Persons
who are employees of the Sponsor, the Project Company or any of their respective
affiliates.

22.
Each Lease is in full force and effect in accordance with its respective terms,
except those relating to [(i) an Abandoned Project or (ii)] a Subject Project
for which the [Loan] has not been paid in full and as set forth on Schedule 22
attached hereto.

23.
Each Lease relates to the leasing of a Project originated in the ordinary course
of business of the Sponsor and its Affiliates.

24.
Each Project was properly delivered to and installed for the related Host
Customer in good repair, without defects and in satisfactory order[, except as
set forth in Schedule 24]. The related Host Customer has accepted the related
Project, and no Host Customer has notified the Sponsor or any of its Affiliates
of any existing defects therein which is not in the process of being
investigated, addressed or repaired by the Sponsor or its Affiliates.

25.
There are no unpaid fees owed to third parties relating to the origination of
the Leases and installation of the related Projects[, except as set forth in
Schedule 25].

26.
Each requirement relating to each Host Customer’s [FICO® Score], including, if
applicable, the Minimum Credit Standard (as such terms are defined in the [Tax
Equity Documents]), has been satisfied, as applicable, under the [Tax Equity
Documents].

27.
As of the Closing Date (as defined in the Loan Agreement) and to Project
Company’s Knowledge, all manufacturer warranties relating to each Lease and the
related Project [are/were] in full force and effect and [can/could] be enforced
by the Project Company or the Provider, as applicable (other than with respect
to those manufacturer warranties that are no longer being honored by the
relevant manufacturer with respect to all customers generally).

28.
The photovoltaic modules and inverters used in the related Project are either
(a) listed and described as suitable in the report of the Independent Engineer
previously delivered to the Lender or (b) to the best of the Project Company’s
Knowledge have been approved for use by the Independent Engineer in a writing
provided to Project Company and Lender subsequent to the issuance of the report
referred to in the immediately preceding clause (a).

29.
True and complete copies of each Lease as in effect as of the date hereof,
including any amendment, waiver, extension or modification thereto, are
maintained in the records of the Project Company and are available by written
request to a third party document custodian. Each Lease and any amendments or
modifications have been converted into an electronic



Active 38355914

--------------------------------------------------------------------------------





form and the related original Lease and any amendments or modifications have
been destroyed.
30.
The terms of each Lease provide that the parties thereto agree that the related
Project is not a fixture. The Sponsor or an Affiliate thereof has filed a
protective UCC fixture filing in respect of each Project in each office and in
each jurisdiction where required in order to evidence the existence of the
applicable Lease.

31.
The Project Company has full legal and equitable title to the Leases and the
related Projects, free and clear of any liens and encumbrances except as
provided in the Operative Documents[, except as set forth in Schedule 31].

32.
The Project Company meets the following criteria:

a.
The Project Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation.

b.
The Project Company had the limited liability company power and authority to
enter into the applicable Operative Documents and has the limited liability
company power and authority to perform its obligations thereunder.

c.
The Operative Documents are the only material agreements to which the Project
Company is a party.



[Remainder of Page Intentionally Blank]
  


Active 38355914

--------------------------------------------------------------------------------






WITNESS WHEREOF, I, the [___________] of the [Managing Member] of Project
Company, have signed my name to this Lease Certificate, on behalf of the Project
Company, as of the date first set forth above.






[NAME OF PROJECT COMPANY],


a [Delaware] limited liability company


 
 
By:
[NAME OF MANAGING MEMBER]
 
a [Delaware] limited liability company
 
its [Managing Member]
 
 
By:
 
Name:
 
Title:
 













Active 38355914

--------------------------------------------------------------------------------






[Insert Schedules of Exceptions]












Active 38355914

--------------------------------------------------------------------------------






Exhibit J
System Transition Readiness Plan
(see attached)




Active 38355914

--------------------------------------------------------------------------------






Exhibit K
Form of Annual Operating Budget
(see attached)






Loan Agreement (Moby)

